
	

113 S2110 PCS: Medicare SGR Repeal and Beneficiary Access Improvement Act of 2014
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 327113th CONGRESS2d Session
		S. 2110
		IN THE SENATE OF THE UNITED STATES
		
			March 11, 2014
			Mr. Wyden introduced the following bill; which was read the first time
		
		March 12, 2014Read the second time and placed on the calendarA BILL
		To amend titles XVIII and XIX of the Social Security Act to repeal the Medicare sustainable growth
			 rate and to improve Medicare and Medicaid payments, and for other
			 purposes.
	
	
		1.Short title; table of contents(a)Short title
				This Act may be cited as the
		  Medicare SGR Repeal and Beneficiary Access  Improvement Act of 2014.
			(b)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents.
					TITLE I—Medicare Payment for Physicians' Services
					Sec. 101. Repealing the sustainable growth rate (SGR) and improving Medicare payment for
			 physicians’ services.
					Sec. 102. Priorities and funding for measure development.
					Sec. 103. Encouraging care management for individuals with chronic care needs.
					Sec. 104. Ensuring accurate valuation of services under the physician fee schedule.
					Sec. 105. Promoting evidence-based care.
					Sec. 106. Empowering beneficiary choices through access to information on physicians’ services.
					Sec. 107. Expanding availability of Medicare data.
					Sec. 108. Reducing administrative burden and other provisions.
					TITLE II—Extensions
					Subtitle A—Medicare Extensions
					Sec. 201. Work geographic adjustment.
					Sec. 202. Medicare payment for therapy services.
					Sec. 203. Medicare ambulance services.
					Sec. 204. Revision of the Medicare-dependent hospital (MDH) program.
					Sec. 205. Revision of Medicare inpatient hospital payment adjustment for low-volume hospitals.
					Sec. 206. Specialized Medicare Advantage plans for special needs individuals.
					Sec. 207. Reasonable cost reimbursement contracts.
					Sec. 208. Quality measure endorsement and selection.
					Sec. 209. Permanent extension of funding outreach and assistance for low-income programs.
					Subtitle B—Medicaid and Other Extensions
					Sec. 211. Qualifying individual program.
					Sec. 212. Transitional Medical Assistance.
					Sec. 213. Express lane eligibility.
					Sec. 214. Pediatric quality measures.
					Sec. 215. Special diabetes programs.
					Subtitle C—Human Services Extensions
					Sec. 221. Abstinence education grants.
					Sec. 222. Personal responsibility education program.
					Sec. 223. Family-to-family health information centers.
					Sec. 224. Health workforce demonstration project for low-income individuals.
					TITLE III—Medicare and Medicaid program integrity
					Sec. 301. Reducing improper Medicare payments.
					Sec. 302. Authority for Medicaid fraud control units to investigate and prosecute complaints of
			 abuse and neglect of Medicaid patients in home and community-based
			 settings.
					Sec. 303. Improved use of funds received by the HHS Inspector General from oversight and
			 investigative activities.
					Sec. 304. Preventing and reducing improper Medicare and Medicaid expenditures.
					TITLE IV—Other Provisions
					Sec. 401. Commission on Improving Patient Directed Health Care.
					Sec. 402. Expansion of the definition of inpatient hospital services for certain cancer hospitals.
					Sec. 403. Quality measures for certain post-acute care providers relating to notice and transfer of
			 patient health information and patient care preferences.
					Sec. 404. Criteria for medically necessary, short inpatient hospital stays.
					Sec. 405. Transparency of reasons for excluding additional procedures from the Medicare ambulatory
			 surgical center (ASC) approved list.
					Sec. 406. Supervision in critical access hospitals.
					Sec. 407. Requiring State licensure of bidding entities under the competitive acquisition program
			 for certain durable medical equipment, prosthetics, orthotics, and
			 supplies (DMEPOS).
					Sec. 408. Recognition of attending physician assistants as attending physicians to serve hospice
			 patients.
					Sec. 409. Remote patient monitoring pilot projects.
					Sec. 410. Community-Based Institutional Special Needs Plan Demonstration Program.
					Sec. 411. Applying CMMI waiver authority to PACE in order to foster innovations.
					Sec. 412. Improve and modernize Medicaid data systems and reporting.
					Sec. 413. Fairness in Medicaid supplemental needs trusts.
					Sec. 414. Helping Ensure Life- and Limb-Saving Access to Podiatric Physicians.
					Sec. 415. Demonstration program to improve community mental health services.
					Sec. 416. Annual Medicaid DSH report.
					Sec. 417. Implementation.
				IMedicare Payment for Physicians' Services
				101.
				Repealing the sustainable growth rate (SGR) and improving Medicare payment for physicians’ services
				
					(a)
					Stabilizing fee updates
					
						(1)
						Repeal of SGR payment methodology
						Section 1848 of the Social Security Act (42 U.S.C. 1395w–4) is amended—
						
							(A)
							in subsection (d)—
							
								(i)
								in paragraph (1)(A), by inserting or a subsequent paragraph after paragraph (4); and
							
								(ii)
								in paragraph (4)—
								
									(I)
									in the heading, by inserting and ending with 2013 after years beginning with 2001; and
								
									(II)
									in subparagraph (A), by inserting and ending with 2013 after a year beginning with 2001; and
								
							(B)
							in subsection (f)—
							
								(i)
								in paragraph (1)(B), by inserting through 2013 after of each succeeding year; and
							
								(ii)
								in paragraph (2), in the matter preceding subparagraph (A), by inserting and ending with 2013 after beginning with 2000.
							
						(2)
						Update of rates for April through December of 2014, 2015, and subsequent years
						Subsection (d) of section 1848 of the Social Security Act (42 U.S.C. 1395w–4) is amended by
			 striking paragraph (15) and inserting the following new paragraphs:
						
							
								(15)
								Update for 2014 through 2018
								The update to the single conversion factor established in paragraph (1)(C) for 2014 and each
			 subsequent year through 2018 shall be 0.5 percent.
							
								(16)
								Update for 2019 through 2023
								The update to the single conversion factor established in paragraph (1)(C) for 2019 and each
			 subsequent year through 2023 shall be zero percent.
							
								(17)
								Update for 2024 and subsequent years
								The update to the single conversion factor established in paragraph (1)(C) for 2024 and each
			 subsequent year shall be—
								
									(A)
									for items and services furnished by a qualifying APM participant (as defined in section 1833(z)(2))
			 for such year, 1.0 percent; and
								
									(B)
									for other items and services, 0.5 percent.
								.
					
						(3)
						MedPAC reports
						
							(A)
							Initial report
							Not later than July 1, 2016, the Medicare Payment Advisory Commission shall submit to Congress a
			 report on the relationship between—
							
								(i)
								physician and other health professional utilization and expenditures (and the rate of increase of
			 such utilization and expenditures) of items and services for which payment
			 is made under section 1848 of the Social Security Act (42 U.S.C. 1395w–4);
			 and
							
								(ii)
								total utilization and expenditures (and the rate of increase of such utilization and expenditures)
			 under parts A, B, and D of title XVIII of such Act.
							Such report shall include a methodology to describe such relationship and the impact of changes in
			 such physician and other health professional practice and service ordering
			 patterns on total utilization and expenditures under parts A, B, and D of
			 such title.
							(B)
							Final report
							Not later than July 1, 2020, the Medicare Payment Advisory Commission shall submit to Congress a
			 report on the relationship described in subparagraph (A), including the
			 results determined from applying the methodology included in the report
			 submitted under such subparagraph.
						
							(C)
							Report on update to physicians’ services under Medicare
							Not later than July 1, 2018, the Medicare Payment Advisory Commission shall submit to Congress a
			 report on—
							
								(i)
								the payment update for professional services applied under the Medicare program under title XVIII
			 of the Social Security Act for the period of years 2014 through 2018;
							
								(ii)
								the effect of such update on the efficiency, economy, and quality of care provided under such
			 program;
							
								(iii)
								the effect of such update on ensuring a sufficient number of providers to maintain access to care
			 by Medicare beneficiaries; and
							
								(iv)
								recommendations for any future payment updates for professional services under such program to
			 ensure adequate access to care is maintained for Medicare beneficiaries.
							
					(b)
					Consolidation of certain current law performance programs with new merit-Based Incentive Payment
			 System
					
						(1)
						EHR meaningful use incentive program
						(A)Sunsetting separate meaningful use payment adjustmentsSection 1848(a)(7)(A) of the Social Security Act (42 U.S.C. 1395w–4(a)(7)(A)) is amended—
							(i)in clause (i), by striking 2015 or any subsequent payment year and inserting 2015, 2016, or 2017;
							(ii)in clause (ii)—
								(I)in the matter preceding subclause (I), by striking Subject to clause (iii), for and inserting For; and
								(II)in subclause (III), by striking and each subsequent year; and
								(iii)by striking clause (iii).
							
							(B)
							Continuation of meaningful use determinations for MIPS
							Section 1848(o)(2) of the Social Security Act (42 U.S.C. 1395w–4(o)(2)) is amended—
							
								(i)
								in subparagraph (A), in the matter preceding clause (i)—
								
									(I)
									by striking For purposes of paragraph (1), an and inserting An; and
								
									(II)
									by inserting , or pursuant to subparagraph (D) for purposes of subsection (q), for a performance period under
			 such subsection for a year after under such subsection for a year; and
								
								(ii)
								by adding at the end the following new subparagraph:
								
									
										(D)
										Continued application for purposes of MIPS
										With respect to 2018 and each subsequent payment year, the Secretary shall, for purposes of
			 subsection (q) and in accordance with paragraph (1)(F) of such subsection,
			 determine whether an eligible professional who is a MIPS eligible
			 professional (as defined in subsection (q)(1)(C)) for such year is a
			 meaningful EHR user under this paragraph for the performance period under
			 subsection (q) for such year.
									.
							
						(2)
						Quality reporting
						(A)Sunsetting separate quality reporting incentivesSection 1848(a)(8)(A) of the Social Security Act (42 U.S.C. 1395w–4(a)(8)(A)) is amended—
							(i)in clause (i), by striking 2015 or any subsequent year and inserting 2015, 2016, or 2017; and
							(ii)in clause (ii)(II), by striking and each subsequent year and inserting and 2017.
							
							(B)
							Continuation of quality measures and processes for MIPS
							Section 1848 of the Social Security Act (42 U.S.C. 1395w–4) is amended—
							
								(i)
								in subsection (k), by adding at the end the following new paragraph:
								
									
										(9)
										Continued application for purposes of MIPS and for certain professionals volunteering to report
										The Secretary shall, in accordance with subsection (q)(1)(F), carry out the provisions of this
			 subsection—
										
											(A)
											for purposes of subsection (q); and
										
											(B)
											for eligible professionals who are not MIPS eligible professionals (as defined in subsection
			 (q)(1)(C)) for the year involved.
										; and
							
								(ii)
								in subsection (m)—
								
									(I)
									by redesignating paragraph (7) added by section 10327(a) of Public Law 111–148 as paragraph
			 (8); and
								
									(II)
									by adding at the end the following new paragraph:
									
										
											(9)
											Continued application for purposes of MIPS and for certain professionals volunteering to report
											The Secretary shall, in accordance with subsection (q)(1)(F), carry out the processes under this
			 subsection—
											
												(A)
												for purposes of subsection (q); and
											
												(B)
												for eligible professionals who are not MIPS eligible professionals (as defined in subsection
			 (q)(1)(C)) for the year involved.
											.
								
						(3)
						Value-based payments
						
							(A)
							Sunsetting separate value-based payments
							Clause (iii) of section 1848(p)(4)(B) of the Social Security Act (42 U.S.C. 1395w–4(p)(4)(B)) is
			 amended to read as follows:
							
								
									(iii)
									Application
									The Secretary shall apply the payment modifier established under this subsection for items and
			 services furnished on or after January 1, 2015, but before January 1,
			 2018, with respect to specific physicians and groups of physicians the
			 Secretary determines appropriate. Such payment modifier shall not be
			 applied for items and services furnished on or after January 1, 2018.
								.
						
							(B)
							Continuation of value-based payment modifier measures for MIPS
							Section 1848(p) of the Social Security Act (42 U.S.C. 1395w–4(p)) is amended—
							
								(i)
								in paragraph (2), by adding at the end the following new subparagraph:
								
									
										(C)
										Continued application for purposes of MIPS
										The Secretary shall, in accordance with subsection (q)(1)(F), carry out subparagraph (B) for
			 purposes of subsection (q).
									; and
							
								(ii)
								in paragraph (3), by adding at the end the following: With respect to 2018 and each subsequent year, the Secretary shall, in accordance with subsection
			 (q)(1)(F), carry out this paragraph for purposes of subsection (q)..
							
					(c)
					Merit-Based Incentive Payment System
					
						(1)
						In general
						Section 1848 of the Social Security Act (42 U.S.C. 1395w–4) is amended by adding at the end the
			 following new subsection:
						
							
								(q)
								Merit-Based Incentive Payment System
								
									(1)
									Establishment
									
										(A)
										In general
										Subject to the succeeding provisions of this subsection, the Secretary shall establish an eligible
			 professional Merit-based Incentive Payment System (in this subsection
			 referred to as the MIPS) under which the Secretary shall—
										
											(i)
											develop a methodology for assessing the total performance of each MIPS eligible professional
			 according to performance standards under paragraph (3) for a performance
			 period (as established under paragraph (4)) for a year;
										
											(ii)
											using such methodology, provide for a composite performance score in accordance with paragraph (5)
			 for each such professional for each performance period; and
										
											(iii)
											use such composite performance score of the MIPS eligible professional for a performance period for
			 a year to determine and apply a MIPS adjustment factor (and, as
			 applicable, an additional MIPS adjustment factor) under paragraph (6) to
			 the professional for the year.
										
										(B)
										Program implementation
										The MIPS shall apply to payments for items and services furnished on or after January 1, 2018.
									
										(C)
										MIPS eligible professional defined
										
											(i)
											In general
											For purposes of this subsection, subject to clauses (ii) and (iv), the term MIPS eligible professional means—
											
												(I)
												for the first and second years for which the MIPS applies to payments (and for the performance
			 period for such first and second year), a physician (as defined in section
			 1861(r)), a physician assistant, nurse practitioner, and clinical nurse
			 specialist (as such terms are defined in section 1861(aa)(5)), and a
			 certified registered nurse anesthetist (as defined in section 1861(bb)(2))
			 and a group that includes such professionals; and
											
												(II)
												for the third year for which the MIPS applies to payments (and for the performance period for such
			 third year) and for each succeeding year (and for the performance period
			 for each such year), the professionals described in subclause (I) and such
			 other eligible professionals (as defined in subsection (k)(3)(B)) as
			 specified by the Secretary and a group that includes such professionals.
											
											(ii)
											Exclusions
											For purposes of clause (i), the term MIPS eligible professional does not include, with respect to a year, an eligible professional (as defined in subsection
			 (k)(3)(B)) who—
											
												(I)
												is a qualifying APM participant (as defined in section 1833(z)(2));
											
												(II)
												subject to clause (vii), is a partial qualifying APM participant (as defined in clause (iii)) for
			 the most recent period for which data are available and who, for the
			 performance period with respect to such year, does not report on
			 applicable measures and activities described in paragraph (2)(B) that are
			 required to be reported by such a professional under the MIPS; or
											
												(III)
												for the performance period with respect to such year, does not exceed the low-volume threshold
			 measurement selected under clause (iv).
											
											(iii)
											Partial qualifying APM participant
											For purposes of this subparagraph, the term partial qualifying APM participant means, with respect to a year, an eligible professional for whom the Secretary determines the
			 minimum payment percentage (or percentages), as applicable, described in
			 paragraph (2) of section 1833(z) for such year have not been satisfied,
			 but who would be considered a qualifying APM participant (as defined in
			 such paragraph) for such year if—
											
												(I)
												with respect to 2018 and 2019, the reference in subparagraph (A) of such paragraph to 25 percent
			 was instead a reference to 20 percent;
											
												(II)
												with respect to 2020 and 2021—
												
													(aa)
													the reference in subparagraph (B)(i) of such paragraph to 50 percent was instead a reference to 40
			 percent; and
												
													(bb)
													the references in subparagraph (B)(ii) of such paragraph to 50 percent and 25 percent of such
			 paragraph were instead references to 40 percent and 20 percent,
			 respectively; and
												
												(III)
												with respect to 2022 and subsequent years—
												
													(aa)
													the reference in subparagraph (C)(i) of such paragraph to 75 percent was instead a reference to 50
			 percent; and
												
													(bb)
													the references in subparagraph (C)(ii) of such paragraph to 75 percent and 25 percent of such
			 paragraph were instead references to 50 percent and 20 percent,
			 respectively.
												
											(iv)
											Selection of low-volume threshold measurement
											The Secretary shall select a low-volume threshold to apply for purposes of clause (ii)(III), which
			 may include one or more or a combination of the following:
											
												(I)
												The minimum number (as determined by the Secretary) of individuals enrolled under this part who are
			 treated by the eligible professional for the performance period involved.
											
												(II)
												The minimum number (as determined by the Secretary) of items and services furnished to individuals
			 enrolled under this part by such professional for such performance period.
											
												(III)
												The minimum amount (as determined by the Secretary) of allowed charges billed by such professional
			 under this part for such performance period.
											
											(v)
											Treatment of new Medicare enrolled eligible professionals
											In the case of a professional who first becomes a Medicare enrolled eligible professional during
			 the performance period for a year (and had not previously submitted claims
			 under this title such as a person, an entity, or a part of a physician
			 group or under a different billing number or tax identifier), such
			 professional shall not be treated under this subsection as a MIPS eligible
			 professional until the subsequent year and performance period for such
			 subsequent year.
										
											(vi)
											Clarification
											In the case of items and services furnished during a year by an individual who is not a MIPS
			 eligible professional (including pursuant to clauses (ii) and (v)) with
			 respect to a year, in no case shall a MIPS adjustment factor (or
			 additional MIPS adjustment factor) under paragraph (6) apply to such
			 individual for such year.
										
											(vii)
											Partial qualifying APM participant clarifications
											
												(I)
												Treatment as MIPS eligible professional
												In the case of an eligible professional who is a partial qualifying APM participant, with respect
			 to a year, and who for the performance period for such year reports on
			 applicable measures and activities described in paragraph (2)(B) that are
			 required to be reported by such a professional under the MIPS, such
			 eligible professional is considered to be a MIPS eligible professional
			 with respect to such year.
											
												(II)
												Not eligible for qualifying APM participant payments
												In no case shall an eligible professional who is a partial qualifying APM participant, with respect
			 to a year, be considered a qualifying APM participant (as defined in
			 paragraph (2) of section 1833(z)) for such year or be eligible for the
			 additional payment under paragraph (1) of such section for such year.
											
										(D)
										Application to group practices
										
											(i)
											In general
											Under the MIPS:
											
												(I)
												Quality performance category
												The Secretary shall establish and apply a process that includes features of the provisions of
			 subsection (m)(3)(C) for MIPS eligible professionals in a group practice
			 with respect to assessing performance of such group with respect to the
			 performance category described in clause (i) of paragraph (2)(A).
											
												(II)
												Other performance categories
												The Secretary may establish and apply a process that includes features of the provisions of
			 subsection (m)(3)(C) for MIPS eligible professionals in a group practice
			 with respect to assessing the performance of such group with respect to
			 the performance categories described in clauses (ii) through (iv) of such
			 paragraph.
											
											(ii)
											Ensuring comprehensiveness of group practice assessment
											The process established under clause (i) shall to the extent practicable reflect the range of items
			 and services furnished by the MIPS eligible professionals in the group
			 practice involved.
										
											(iii)
											Clarification
											MIPS eligible professionals electing to be a virtual group under paragraph (5)(I) shall not be
			 considered MIPS eligible professionals in a group practice for purposes of
			 applying this subparagraph.
										
										(E)
										Use of registries
										Under the MIPS, the Secretary shall encourage the use of qualified clinical data registries
			 pursuant to subsection (m)(3)(E) in carrying out this subsection.
									
										(F)
										Application of certain provisions
										In applying a provision of subsection (k), (m), (o), or (p) for purposes of this subsection, the
			 Secretary shall—
										
											(i)
											adjust the application of such provision to ensure the provision is consistent with the provisions
			 of this subsection; and
										
											(ii)
											not apply such provision to the extent that the provision is duplicative with a provision of this
			 subsection.
										
										(G)
										Accounting for risk factors
										
											(i)
											Risk factors
											Taking into account the relevant studies conducted and recommendations made in reports under
			 section 101(f)(1) of the Medicare SGR Repeal and Beneficiary Access  Improvement Act of 2014, the Secretary, on an ongoing basis, shall
			 estimate how an individual’s health status and other risk factors affect
			 quality and resource use outcome measures and, as feasible, shall
			 incorporate information from quality and resource use outcome measurement
			 (including care episode and patient condition groups) into the MIPS.
										
											(ii)
											Accounting for other factors in payment adjustments
											Taking into account the studies conducted and recommendations made in reports under section
			 101(f)(1)
			 of the Medicare SGR Repeal and Beneficiary Access  Improvement Act of 2014
			 and other information as appropriate, the Secretary shall account for
			 identified factors with an effect on quality and resource use outcome
			 measures when determining payment adjustments, composite performance
			 scores, scores for performance categories, or scores for measures or
			 activities under the MIPS.
										
									(2)
									Measures and activities under performance categories
									
										(A)
										Performance categories
										Under the MIPS, the Secretary shall use the following performance categories (each of which is
			 referred to in this subsection as a performance category) in determining
			 the composite performance score under paragraph (5):
										
											(i)
											Quality.
										
											(ii)
											Resource use.
										
											(iii)
											Clinical practice improvement activities.
										
											(iv)
											Meaningful use of certified EHR technology.
										
										(B)
										Measures and activities specified for each category
										For purposes of paragraph (3)(A) and subject to subparagraph (C), measures and activities specified
			 for a performance period (as established under paragraph (4)) for a year
			 are as follows:
										
											(i)
											Quality
											For the performance category described in subparagraph (A)(i), the quality measures included in the
			 final measures list published under subparagraph (D)(i) for such year and
			 the list of quality measures described in subparagraph (D)(vi) used by
			 qualified clinical data registries under subsection (m)(3)(E).
										
											(ii)
											Resource use
											For the performance category described in subparagraph (A)(ii), the measurement of resource use for
			 such period under subsection (p)(3), using the methodology under
			 subsection (r) as appropriate, and, as feasible and applicable, accounting
			 for the cost of drugs under part D.
										
											(iii)
											Clinical practice improvement activities
											For the performance category described in subparagraph (A)(iii), clinical practice improvement
			 activities (as defined in subparagraph (C)(v)(III)) under subcategories
			 specified by the Secretary for such period, which shall include at least
			 the following:
											
												(I)
												The subcategory of expanded practice access, which shall include activities such as same day
			 appointments for urgent needs and after hours access to clinician advice.
											
												(II)
												The subcategory of population management, which shall include activities such as monitoring health
			 conditions of individuals to provide timely health care interventions or
			 participation in a qualified clinical data registry.
											
												(III)
												The subcategory of care coordination, which shall include activities such as timely communication
			 of test results, timely exchange of clinical information to patients and
			 other providers, and use of remote monitoring or telehealth.
											
												(IV)
												The subcategory of beneficiary engagement, which shall include activities such as the establishment
			 of care plans for individuals with complex care needs, beneficiary
			 self-management assessment and training, and using shared decision-making
			 mechanisms.
											
												(V)
												The subcategory of patient safety and practice assessment, such as through use of clinical or
			 surgical checklists and practice assessments related to maintaining
			 certification.
											
												(VI)
												The subcategory of participation in an alternative payment model (as defined in section
			 1833(z)(3)(C)).
											In establishing activities under this clause, the Secretary shall give consideration to the
			 circumstances of small practices (consisting of 15 or fewer professionals)
			 and practices located in rural areas and in health professional shortage
			 areas (as designated under section 332(a)(1)(A) of the Public Health
			 Service Act).
											(iv)
											Meaningful EHR use
											For the performance category described in subparagraph (A)(iv), the requirements established for
			 such period under subsection (o)(2) for determining whether an eligible
			 professional is a meaningful EHR user.
										
										(C)
										Additional provisions
										
											(i)
											Emphasizing outcome measures under the quality performance category
											In applying subparagraph (B)(i), the Secretary shall, as feasible, emphasize the application of
			 outcome measures.
										
											(ii)
											Application of additional system measures
											The Secretary may use measures used for a payment system other than for physicians, such as
			 measures for inpatient hospitals, for purposes of the performance
			 categories described in clauses (i) and (ii) of subparagraph (A). For
			 purposes of the previous sentence, the Secretary may not use measures for
			 hospital outpatient departments, except in the case of emergency
			 physicians.
										
											(iii)
											Global and population-based measures
											The Secretary may use global measures, such as global outcome measures, and population-based
			 measures for purposes of the performance category described in
			 subparagraph (A)(i).
										
											(iv)
											Application of measures and activities to non-patient-facing professionals
											In carrying out this paragraph, with respect to measures and activities specified in subparagraph
			 (B) for performance categories described in subparagraph (A), the
			 Secretary—
											
												(I)
												shall give consideration to the circumstances of professional types (or subcategories of those
			 types determined by practice characteristics) who typically furnish
			 services that do not involve face-to-face interaction with a patient; and
											
												(II)
												may, to the extent feasible and appropriate, take into account such circumstances and apply under
			 this subsection with respect to MIPS eligible professionals of such
			 professional types or subcategories, alternative measures or activities
			 that fulfill the goals of the applicable performance category.
											In carrying out the previous sentence, the Secretary shall consult with professionals of such
			 professional types or subcategories.
											(v)
											Clinical practice improvement activities
											
												(I)
												Request for information
												In initially applying subparagraph (B)(iii), the Secretary shall use a request for information to
			 solicit recommendations from stakeholders to identify activities described
			 in such subparagraph and specifying criteria for such activities.
											
												(II)
												Contract authority for clinical practice improvement activities performance category
												In applying subparagraph (B)(iii), the Secretary may contract with entities to assist the Secretary
			 in—
												
													(aa)
													identifying activities described in subparagraph (B)(iii);
												
													(bb)
													specifying criteria for such activities; and
												
													(cc)
													determining whether a MIPS eligible professional meets such criteria.
												
												(III)
												Clinical practice improvement activities defined
												For purposes of this subsection, the term clinical practice improvement activity means an activity that relevant eligible professional organizations and other relevant
			 stakeholders identify as improving clinical practice or care delivery and
			 that the Secretary determines, when effectively executed, is likely to
			 result in improved outcomes.
											
										(D)
										Annual list of quality measures available for MIPS assessment
										
											(i)
											In general
											Under the MIPS, the Secretary, through notice and comment rulemaking and subject to the succeeding
			 clauses of this subparagraph, shall, with respect to the performance
			 period for a year, establish an annual final list of quality measures from
			 which MIPS eligible professionals may choose for purposes of assessment
			 under this subsection for such performance period. Pursuant to the
			 previous sentence, the Secretary shall—
											
												(I)
												not later than November 1 of the year prior to the first day of the first performance period under
			 the MIPS, establish and publish in the Federal Register a final list of
			 quality measures; and
											
												(II)
												not later than November 1 of the year prior to the first day of each subsequent performance period,
			 update the final list of quality measures from the previous year (and
			 publish such updated final list in the Federal Register), by—
												
													(aa)
													removing from such list, as appropriate, quality measures, which may include the removal of
			 measures that are no longer meaningful (such as measures that are topped
			 out);
												
													(bb)
													adding to such list, as appropriate, new quality measures; and
												
													(cc)
													determining whether or not quality measures on such list that have undergone substantive changes
			 should be included in the updated list.
												
											(ii)
											Call for quality measures
											
												(I)
												In general
												Eligible professional organizations and other relevant stakeholders shall be requested to identify
			 and submit quality measures to be considered for selection under this
			 subparagraph in the annual list of quality measures published under clause
			 (i) and to identify and submit updates to the measures on such list. For
			 purposes of the previous sentence, measures may be submitted regardless of
			 whether such measures were previously published in a proposed rule or
			 endorsed by an entity with a contract under section 1890(a).
											
												(II)
												Eligible professional organization defined
												In this subparagraph, the term eligible professional organization means a professional organization as defined by nationally recognized multispecialty boards of
			 certification or equivalent certification boards.
											
											(iii)
											Requirements
											In selecting quality measures for inclusion in the annual final list under clause (i), the
			 Secretary shall—
											
												(I)
												provide that, to the extent practicable, all quality domains (as defined in subsection (s)(1)(B))
			 are addressed by such measures; and
											
												(II)
												ensure that such selection is consistent with the process for selection of measures under
			 subsections (k), (m), and (p)(2).
											
											(iv)
											Peer review
											Before including a new measure or a measure described in clause (i)(II)(cc) in the final list of
			 measures published under clause (i) for a year, the Secretary shall submit
			 for publication in applicable specialty-appropriate peer-reviewed journals
			 such measure and the method for developing and selecting such measure,
			 including clinical and other data supporting such measure.
										
											(v)
											Measures for inclusion
											The final list of quality measures published under clause (i) shall include, as applicable,
			 measures under subsections (k), (m), and (p)(2), including quality
			 measures from among—
											
												(I)
												measures endorsed by a consensus-based entity;
											
												(II)
												measures developed under subsection (s); and
											
												(III)
												measures submitted under clause (ii)(I).
											Any measure selected for inclusion in such list that is not endorsed by a consensus-based entity
			 shall have a focus that is evidence-based.
											(vi)
											Exception for qualified clinical data registry measures
											Measures used by a qualified clinical data registry under subsection (m)(3)(E) shall not be subject
			 to the requirements under clauses (i), (iv), and (v). The Secretary shall
			 publish the list of measures used by such qualified clinical data
			 registries on the Internet website of the Centers for Medicare & Medicaid Services.
										
											(vii)
											Exception for existing quality measures
											Any quality measure specified by the Secretary under subsection (k) or (m), including under
			 subsection (m)(3)(E), and any measure of quality of care established under
			 subsection (p)(2) for the reporting period under the respective subsection
			 beginning before the first performance period under the MIPS—
											
												(I)
												shall not be subject to the requirements under clause (i) (except under items (aa) and (cc) of
			 subclause (II) of such clause) or to the requirement under clause (iv);
			 and
											
												(II)
												shall be included in the final list of quality measures published under clause (i) unless removed
			 under clause (i)(II)(aa).
											
											(viii)
											Consultation with relevant eligible professional organizations and other relevant stakeholders
											Relevant eligible professional organizations and other relevant stakeholders, including State and
			 national medical societies, shall be consulted in carrying out this
			 subparagraph.
										
											(ix)
											Optional application
											The process under section 1890A is not required to apply to the selection of measures under this
			 subparagraph.
										
									(3)
									Performance standards
									
										(A)
										Establishment
										Under the MIPS, the Secretary shall establish performance standards with respect to measures and
			 activities specified under paragraph (2)(B) for a performance period (as
			 established under paragraph (4)) for a year.
									
										(B)
										Considerations in establishing standards
										In establishing such performance standards with respect to measures and activities specified under
			 paragraph (2)(B), the Secretary shall consider the following:
										
											(i)
											Historical performance standards.
										
											(ii)
											Improvement.
										
											(iii)
											The opportunity for continued improvement.
										
									(4)
									Performance period
									The Secretary shall establish a performance period (or periods) for a year (beginning with the year
			 described in paragraph (1)(B)). Such performance period (or periods) shall
			 begin and end prior to the beginning of such year and be as close as
			 possible to such year. In this subsection, such performance period (or
			 periods) for a year shall be referred to as the performance period for the
			 year.
								
									(5)
									Composite performance score
									
										(A)
										In general
										Subject to the succeeding provisions of this paragraph and taking into account, as available and
			 applicable, paragraph (1)(G), the Secretary shall develop a methodology
			 for assessing the total performance of each MIPS eligible professional
			 according to performance standards under paragraph (3) with respect to
			 applicable measures and activities specified in paragraph (2)(B) with
			 respect to each performance category applicable to such professional for a
			 performance period (as established under paragraph (4)) for a year. Using
			 such methodology, the Secretary shall provide for a composite assessment
			 (using a scoring scale of 0 to 100) for each such professional for the
			 performance period for such year. In this subsection such a composite
			 assessment for such a professional with respect to a performance period
			 shall be referred to as the composite performance score for such professional for such performance period.
									
										(B)
										Incentive to report; encouraging use of certified EHR technology for reporting quality measures
										
											(i)
											Incentive to report
											Under the methodology established under subparagraph (A), the Secretary shall provide that in the
			 case of a MIPS eligible professional who fails to report on an applicable
			 measure or activity that is required to be reported by the professional,
			 the professional shall be treated as achieving the lowest potential score
			 applicable to such measure or activity.
										
											(ii)
											Encouraging use of certified EHR technology and qualified clinical data registries for reporting
			 quality measures
											Under the methodology established under subparagraph (A), the Secretary shall—
											
												(I)
												encourage MIPS eligible professionals to report on applicable measures with respect to the
			 performance category described in paragraph (2)(A)(i) through the use of
			 certified EHR technology and qualified clinical data registries; and
											
												(II)
												with respect to a performance period, with respect to a year, for which a MIPS eligible
			 professional reports such measures through the use of such EHR technology,
			 treat such professional as satisfying the clinical quality measures
			 reporting requirement described in subsection (o)(2)(A)(iii) for such
			 year.
											
										(C)
										Clinical practice improvement activities performance score
										
											(i)
											Rule for accreditation
											A MIPS eligible professional who is in a practice that is certified as a patient-centered medical
			 home or comparable specialty practice pursuant to subsection (b)(8)(B)(i)
			 with respect to a performance period shall be given the highest potential
			 score for the performance category described in paragraph (2)(A)(iii) for
			 such period.
										
											(ii)
											APM participation
											Participation by a MIPS eligible professional in an alternative payment model (as defined in
			 section 1833(z)(3)(C)) with respect to a performance period shall earn
			 such eligible professional a minimum score of one-half of the highest
			 potential score for the performance category described in paragraph
			 (2)(A)(iii) for such performance period.
										
											(iii)
											Subcategories
											A MIPS eligible professional shall not be required to perform activities in each subcategory under
			 paragraph (2)(B)(iii) or participate in an alternative payment model in
			 order to achieve the highest potential score for the performance category
			 described in paragraph (2)(A)(iii).
										
										(D)
										Achievement and improvement
										
											(i)
											Taking into account improvement
											Beginning with the second year to which the MIPS applies, in addition to the achievement of a MIPS
			 eligible professional, if data sufficient to measure improvement is
			 available, the methodology developed under subparagraph (A)—
											
												(I)
												in the case of the performance score for the performance category described in clauses (i) and (ii)
			 of paragraph (2)(A), shall take into account the improvement of the
			 professional; and
											
												(II)
												in the case of performance scores for other performance categories, may take into account the
			 improvement of the professional.
											
											(ii)
											Assigning higher weight for achievement
											Beginning with the fourth year to which the MIPS applies, under the methodology developed under
			 subparagraph (A), the Secretary may assign a higher scoring weight under
			 subparagraph (F) with respect to the achievement of a MIPS eligible
			 professional than with respect to any improvement of such professional
			 applied under clause (i) with respect to a measure, activity, or category
			 described in paragraph (2).
										
										(E)
										Weights for the performance categories
										
											(i)
											In general
											Under the methodology developed under subparagraph (A), subject to subparagraph (F)(i) and clauses
			 (ii) and (iii), the composite performance score shall be determined as
			 follows:
											
												(I)
												Quality
												
													(aa)
													In general
													Subject to item (bb), thirty percent of such score shall be based on performance with respect to
			 the category described in clause (i) of paragraph (2)(A). In applying the
			 previous sentence, the Secretary shall, as feasible, encourage the
			 application of outcome measures within such category.
												
													(bb)
													First 2 years
													For the first and second years for which the MIPS applies to payments, the percentage applicable
			 under item (aa) shall be increased in a manner such that the total
			 percentage points of the increase under this item for the respective year
			 equals the total number of percentage points by which the percentage
			 applied under subclause (II)(bb) for the respective year is less than 30
			 percent.
												
												(II)
												Resource use
												
													(aa)
													In general
													Subject to item (bb), thirty percent of such score shall be based on performance with respect to
			 the category described in clause (ii) of paragraph (2)(A).
												
													(bb)
													First 2 years
													For the first year for which the MIPS applies to payments, not more than 10 percent of such score
			 shall be based on performance with respect to the category described in
			 clause (ii) of paragraph (2)(A). For the second year for which the MIPS
			 applies to payments, not more than 15 percent of such score shall be based
			 on performance with respect to the category described in clause (ii) of
			 paragraph (2)(A).
												
												(III)
												Clinical practice improvement activities
												Fifteen percent of such score shall be based on performance with respect to the category described
			 in clause (iii) of paragraph (2)(A).
											
												(IV)
												Meaningful use of certified EHR technology
												Twenty-five percent of such score shall be based on performance with respect to the category
			 described in clause (iv) of paragraph (2)(A).
											
											(ii)
											Authority to adjust percentages in case of high EHR meaningful use adoption
											In any year in which the Secretary estimates that the proportion of eligible professionals (as
			 defined in subsection (o)(5)) who are meaningful EHR users (as determined
			 under subsection (o)(2)) is 75 percent or greater, the Secretary may
			 reduce the percent applicable under clause (i)(IV), but not below 15
			 percent. If the Secretary makes such reduction for a year, subject to
			 subclauses (I)(bb) and (II)(bb) of clause (i), the percentages applicable
			 under one or more of subclauses (I), (II), and (III) of clause (i) for
			 such year shall be increased in a manner such that the total percentage
			 points of the increase under this clause for such year equals the total
			 number of percentage points reduced under the preceding sentence for such
			 year.
										
										(F)
										Certain flexibility for weighting performance categories, measures, and activities
										Under the methodology under subparagraph (A), if there are not sufficient measures and clinical
			 practice improvement activities applicable and available to each type of
			 eligible professional involved, the Secretary shall assign different
			 scoring weights (including a weight of 0)—
										
											(i)
											which may vary from the scoring weights specified in subparagraph (E), for each performance
			 category based on the extent to which the category is applicable to the
			 type of eligible professional involved; and
										
											(ii)
											for each measure and activity specified under paragraph (2)(B) with respect to each such category
			 based on the extent to which the measure or activity is applicable and
			 available to the type of eligible professional involved.
										
										(G)
										Resource use
										Analysis of the performance category described in paragraph (2)(A)(ii) shall include results from
			 the methodology described in subsection (r)(5), as appropriate.
									
										(H)
										Inclusion of quality measure data from other payers
										In applying subsections (k), (m), and (p) with respect to measures described in paragraph
			 (2)(B)(i), analysis of the performance category described in paragraph
			 (2)(A)(i) may include data submitted by MIPS eligible professionals with
			 respect to items and services furnished to individuals who are not
			 individuals entitled to benefits under part A or enrolled under part B.
									
										(I)
										Use of voluntary virtual groups for certain assessment purposes
										
											(i)
											In general
											In the case of MIPS eligible professionals electing to be a virtual group under clause (ii) with
			 respect to a performance period for a year, for purposes of applying the
			 methodology under subparagraph (A)—
											
												(I)
												the assessment of performance provided under such methodology with respect to the performance
			 categories described in clauses (i) and (ii) of paragraph (2)(A) that is
			 to be applied to each such professional in such group for such performance
			 period shall be with respect to the combined performance of all such
			 professionals in such group for such period; and
											
												(II)
												the composite score provided under this paragraph for such performance period with respect to each
			 such performance category for each such MIPS eligible professional in such
			 virtual group shall be based on the assessment of the combined performance
			 under subclause (I) for the performance category and performance period.
											
											(ii)
											Election of practices to be a virtual group
											The Secretary shall, in accordance with clause (iii), establish and have in place a process to
			 allow an individual MIPS eligible professional or a group practice
			 consisting of not more than 10 MIPS eligible professionals to elect, with
			 respect to a performance period for a year, for such individual MIPS
			 eligible professional or all such MIPS eligible professionals in such
			 group practice, respectively, to be a virtual group under this
			 subparagraph with at least one other such individual MIPS eligible
			 professional or group practice making such an election. Such a virtual
			 group may be based on geographic areas or on provider specialties defined
			 by nationally recognized multispecialty boards of certification or
			 equivalent certification boards and such other eligible professional
			 groupings in order to capture classifications of providers across eligible
			 professional organizations and other practice areas or categories.
										
											(iii)
											Requirements
											The process under clause (ii)—
											
												(I)
												shall provide that an election under such clause, with respect to a performance period, shall be
			 made before or during the beginning of such performance period and may not
			 be changed during such performance period;
											
												(II)
												shall provide that a practice described in such clause, and each MIPS eligible professional in such
			 practice, may elect to be in no more than one virtual group for a
			 performance period; and
											
												(III)
												may provide that a virtual group may be combined at the tax identification number level.
											
									(6)
									MIPS payments
									
										(A)
										MIPS adjustment factor
										Taking into account paragraph (1)(G), the Secretary shall specify a MIPS adjustment factor for each
			 MIPS eligible professional for a year. Such MIPS adjustment factor for a
			 MIPS eligible professional for a year shall be in the form of a percent
			 and shall be determined—
										
											(i)
											by comparing the composite performance score of the eligible professional for such year to the
			 performance threshold established under subparagraph (D)(i) for such year;
										
											(ii)
											in a manner such that the adjustment factors specified under this subparagraph for a year result in
			 differential payments under this paragraph reflecting that—
											
												(I)
												MIPS eligible professionals with composite performance scores for such year at or above such
			 performance threshold for such year receive zero or positive incentive
			 payment adjustment factors for such year in accordance with clause (iii),
			 with such professionals having higher composite performance scores
			 receiving higher adjustment factors; and
											
												(II)
												MIPS eligible professionals with composite performance scores for such year below such performance
			 threshold for such year receive negative payment adjustment factors for
			 such year in accordance with clause (iv), with such professionals having
			 lower composite performance scores receiving lower adjustment factors;
											
											(iii)
											in a manner such that MIPS eligible professionals with composite scores described in clause (ii)(I)
			 for such year, subject to clauses (i) and (ii) of subparagraph (F),
			 receive a zero or positive adjustment factor on a linear sliding scale
			 such that an adjustment factor of 0 percent is assigned for a score at the
			 performance threshold and an adjustment factor of the applicable percent
			 specified in subparagraph (B) is assigned for a score of 100; and
										
											(iv)
											in a manner such that—
											
												(I)
												subject to subclause (II), MIPS eligible professionals with composite performance scores described
			 in clause (ii)(II) for such year receive a negative payment adjustment
			 factor on a linear sliding scale such that an adjustment factor of 0
			 percent is assigned for a score at the performance threshold and an
			 adjustment factor of the negative of the applicable percent specified in
			 subparagraph (B) is assigned for a score of 0; and
											
												(II)
												MIPS eligible professionals with composite performance scores that are equal to or greater than 0,
			 but not greater than 1/4 of the performance threshold specified under
			 subparagraph (D)(i) for such year, receive a negative payment adjustment
			 factor that is equal to the negative of the applicable percent specified
			 in subparagraph (B) for such year.
											
										(B)
										Applicable percent defined
										For purposes of this paragraph, the term applicable percent means—
										
											(i)
											for 2018, 4 percent;
										
											(ii)
											for 2019, 5 percent;
										
											(iii)
											for 2020, 7 percent; and
										
											(iv)
											for 2021 and subsequent years, 9 percent.
										
										(C)
										Additional MIPS adjustment factors for exceptional performance
										
											(i)
											In general
											In the case of a MIPS eligible professional with a composite performance score for a year at or
			 above the additional performance threshold under subparagraph (D)(ii) for
			 such year, in addition to the MIPS adjustment factor under subparagraph
			 (A) for the eligible professional for such year, subject to the
			 availability of funds under clause (ii), the Secretary shall specify an
			 additional positive MIPS adjustment factor for such professional and year.
			 Such additional MIPS adjustment factors shall be determined by the
			 Secretary in a manner such that professionals having higher composite
			 performance scores above the additional performance threshold receive
			 higher additional MIPS adjustment factors.
										
											(ii)
											Additional funding pool
											For 2018 and each subsequent year through 2023, there is appropriated from the Federal
			 Supplementary Medical Insurance Trust Fund $500,000,000 for MIPS payments
			 under this paragraph resulting from the application of the additional MIPS
			 adjustment factors under clause (i).
										
										(D)
										Establishment of performance thresholds
										
											(i)
											Performance threshold
											For each year of the MIPS, the Secretary shall compute a performance threshold with respect to
			 which the composite performance score of MIPS eligible professionals shall
			 be compared for purposes of determining adjustment factors under
			 subparagraph (A) that are positive, negative, and zero. Such performance
			 threshold for a year shall be the mean or median (as selected by the
			 Secretary) of the composite performance scores for all MIPS eligible
			 professionals with respect to a prior period specified by the Secretary.
			 The Secretary may reassess the selection under the previous sentence every
			 3 years.
										
											(ii)
											Additional performance threshold for exceptional performance
											In addition to the performance threshold under clause (i), for each year of the MIPS, the Secretary
			 shall compute an additional performance threshold for purposes of
			 determining the additional MIPS adjustment factors under subparagraph
			 (C)(i). For each such year, the Secretary shall apply either of the
			 following methods for computing such additional performance threshold for
			 such a year:
											
												(I)
												The threshold shall be the score that is equal to the 25th percentile of the range of possible
			 composite performance scores above the performance threshold with respect
			 to the prior period described in clause (i).
											
												(II)
												The threshold shall be the score that is equal to the 25th percentile of the actual composite
			 performance scores for MIPS eligible professionals with composite
			 performance scores at or above the performance threshold with respect to
			 the prior period described in clause (i).
											
											(iii)
											Special rule for initial 2 years
											With respect to each of the first two years to which the MIPS applies, the Secretary shall, prior
			 to the performance period for such years, establish a performance
			 threshold for purposes of determining MIPS adjustment factors under
			 subparagraph (A) and a threshold for purposes of determining additional
			 MIPS adjustment factors under subparagraph (C)(i). Each such performance
			 threshold shall—
											
												(I)
												be based on a period prior to such performance periods; and
											
												(II)
												take into account—
												
													(aa)
													data available with respect to performance on measures and activities that may be used under the
			 performance categories under subparagraph (2)(B); and
												
													(bb)
													other factors determined appropriate by the Secretary.
												
										(E)
										Application of MIPS adjustment factors
										In the case of items and services furnished by a MIPS eligible professional during a year
			 (beginning with 2018), the amount otherwise paid under this part with
			 respect to such items and services and MIPS eligible professional for such
			 year, shall be multiplied by—
										
											(i)
											1, plus
										
											(ii)
											the sum of—
											
												(I)
												the MIPS adjustment factor determined under subparagraph (A) divided by 100, and
											
												(II)
												as applicable, the additional MIPS adjustment factor determined under subparagraph (C)(i) divided
			 by 100.
											
										(F)
										Aggregate application of MIPS adjustment factors
										
											(i)
											Application of scaling factor
											
												(I)
												In general
												With respect to positive MIPS adjustment factors under subparagraph (A)(ii)(I) for eligible
			 professionals whose composite performance score is above the performance
			 threshold under subparagraph (D)(i) for such year, subject to subclause
			 (II), the Secretary shall increase or decrease such adjustment factors by
			 a scaling factor in order to ensure that the budget neutrality requirement
			 of clause (ii) is met.
											
												(II)
												Scaling factor limit
												In no case may be the scaling factor applied under this clause exceed 3.0.
											
											(ii)
											Budget neutrality requirement
											
												(I)
												In general
												Subject to clause (iii), the Secretary shall ensure that the estimated amount described in
			 subclause (II) for a year is equal to the estimated amount described in
			 subclause (III) for such year.
											
												(II)
												Aggregate increases
												The amount described in this subclause is the estimated increase in the aggregate allowed charges
			 resulting from the application of positive MIPS adjustment factors under
			 subparagraph (A) (after application of the scaling factor described in
			 clause (i)) to MIPS eligible professionals whose composite performance
			 score for a year is above the performance threshold under subparagraph
			 (D)(i) for such year.
											
												(III)
												Aggregate decreases
												The amount described in this subclause is the estimated decrease in the aggregate allowed charges
			 resulting from the application of negative MIPS adjustment factors under
			 subparagraph (A) to MIPS eligible professionals whose composite
			 performance score for a year is below the performance threshold under
			 subparagraph (D)(i) for such year.
											
											(iii)
											Exceptions
											
												(I)
												In the case that all MIPS eligible professionals receive composite performance scores for a year
			 that are below the performance threshold under subparagraph (D)(i) for
			 such year, the negative MIPS adjustment factors under subparagraph (A)
			 shall apply with respect to such MIPS eligible professionals and the
			 budget neutrality requirement of clause (ii) shall not apply for such
			 year.
											
												(II)
												In the case that, with respect to a year, the application of clause (i) results in a scaling factor
			 equal to the maximum scaling factor specified in clause (i)(II), such
			 scaling factor shall apply and the budget neutrality requirement of clause
			 (ii) shall not apply for such year.
											
											(iv)
											Additional incentive payment adjustments
											In specifying the MIPS additional adjustment factors under subparagraph (C)(i) for each applicable
			 MIPS eligible professional for a year, the Secretary shall ensure that the
			 estimated increase in payments under this part resulting from the
			 application of such additional adjustment factors for MIPS eligible
			 professionals in a year shall be equal (as estimated by the Secretary) to
			 the additional funding pool amount for such year under subparagraph
			 (C)(ii).
										
									(7)
									Announcement of result of adjustments
									Under the MIPS, the Secretary shall, not later than 30 days prior to January 1 of the year
			 involved, make available to MIPS eligible professionals the MIPS
			 adjustment factor (and, as applicable, the additional MIPS adjustment
			 factor) under paragraph (6) applicable to the eligible professional for
			 items and services furnished by the professional for such year. The
			 Secretary may include such information in the confidential feedback under
			 paragraph (12).
								
									(8)
									No effect in subsequent years
									The MIPS adjustment factors and additional MIPS adjustment factors under paragraph (6) shall apply
			 only with respect to the year involved, and the Secretary shall not take
			 into account such adjustment factors in making payments to a MIPS eligible
			 professional under this part in a subsequent year.
								
									(9)
									Public reporting
									
										(A)
										In general
										The Secretary shall, in an easily understandable format, make available on the Physician Compare
			 Internet website of the Centers for Medicare & Medicaid Services the following:
										
											(i)
											Information regarding the performance of MIPS eligible professionals under the MIPS, which—
											
												(I)
												shall include the composite score for each such MIPS eligible professional and the performance of
			 each such MIPS eligible professional with respect to each performance
			 category; and
											
												(II)
												may include the performance of each such MIPS eligible professional with respect to each measure or
			 activity specified in paragraph (2)(B).
											
											(ii)
											The names of eligible professionals in eligible alternative payment models (as defined in section
			 1833(z)(3)(D)) and, to the extent feasible, the names of such eligible
			 alternative payment models and performance of such models.
										
										(B)
										Disclosure
										The information made available under this paragraph shall indicate, where appropriate, that
			 publicized information may not be representative of the eligible
			 professional’s entire patient population, the variety of services
			 furnished by the eligible professional, or the health conditions of
			 individuals treated.
									
										(C)
										Opportunity to review and submit corrections
										The Secretary shall provide for an opportunity for a professional described in subparagraph (A) to
			 review, and submit corrections for, the information to be made public with
			 respect to the professional under such subparagraph prior to such
			 information being made public.
									
										(D)
										Aggregate information
										The Secretary shall periodically post on the Physician Compare Internet website aggregate
			 information on the MIPS, including the range of composite scores for all
			 MIPS eligible professionals and the range of the performance of all MIPS
			 eligible professionals with respect to each performance category.
									
									(10)
									Consultation
									The Secretary shall consult with stakeholders in carrying out the MIPS, including for the
			 identification of measures and activities under paragraph (2)(B) and the
			 methodologies developed under paragraphs (5)(A) and (6) and regarding the
			 use of qualified clinical data registries. Such consultation shall include
			 the use of a request for information or other mechanisms determined
			 appropriate.
								
									(11)
									Technical assistance to small practices and practices in health professional shortage areas
									
										(A)
										In general
										The Secretary shall enter into contracts or agreements with appropriate entities (such as quality
			 improvement organizations, regional extension centers (as described in
			 section 3012(c) of the Public Health Service Act), or regional health
			 collaboratives) to offer guidance and assistance to MIPS eligible
			 professionals in practices of 15 or fewer professionals (with priority
			 given to such practices located in rural areas, health professional
			 shortage areas (as designated under in section 332(a)(1)(A) of such Act),
			 and medically underserved areas, and practices with low composite scores)
			 with respect to—
										
											(i)
											the performance categories described in clauses (i) through (iv) of paragraph (2)(A); or
										
											(ii)
											how to transition to the implementation of and participation in an alternative payment model as
			 described in section 1833(z)(3)(C).
										
										(B)
										Funding for implementation
										
											(i)
											In general
											For purposes of implementing subparagraph (A), the Secretary shall provide for the transfer from
			 the Federal Supplementary Medical Insurance Trust Fund established under
			 section 1841 to the Centers for Medicare & Medicaid Services Program Management Account of $40,000,000 for each of fiscal years 2015 through
			 2019. Amounts transferred under this subparagraph for a fiscal year shall
			 be available until expended.
										
											(ii)
											Technical assistance
											Of the amounts transferred pursuant to clause (i) for each of fiscal years 2015 through 2019, not
			 less than $10,000,000 shall be made available for each such year for
			 technical assistance to small practices in health professional shortage
			 areas (as so designated) and medically underserved areas.
										
									(12)
									Feedback and information to improve performance
									
										(A)
										Performance feedback
										
											(i)
											In general
											Beginning July 1, 2016, the Secretary—
											
												(I)
												shall make available timely (such as quarterly) confidential feedback to MIPS eligible
			 professionals on the performance of such professionals with respect to the
			 performance categories under clauses (i) and (ii) of paragraph (2)(A); and
											
												(II)
												may make available confidential feedback to each such professional on the performance of such
			 professional with respect to the performance categories under clauses
			 (iii) and (iv) of such paragraph.
											
											(ii)
											Mechanisms
											The Secretary may use one or more mechanisms to make feedback available under clause (i), which may
			 include use of a web-based portal or other mechanisms determined
			 appropriate by the Secretary. With respect to the performance category
			 described in paragraph (2)(A)(i), feedback under this subparagraph shall,
			 to the extent an eligible professional chooses to participate in a data
			 registry for purposes of this subsection (including registries under
			 subsections (k) and (m)), be provided based on performance on quality
			 measures reported through the use of such registries. With respect to any
			 other performance category described in paragraph (2)(A), the Secretary
			 shall encourage provision of feedback through qualified clinical data
			 registries as described in subsection (m)(3)(E)).
										
											(iii)
											Use of data
											For purposes of clause (i), the Secretary may use data, with respect to a MIPS eligible
			 professional, from periods prior to the current performance period and may
			 use rolling periods in order to make illustrative calculations about the
			 performance of such professional.
										
											(iv)
											Disclosure exemption
											Feedback made available under this subparagraph shall be exempt from disclosure under section 552
			 of title 5, United States Code.
										
											(v)
											Receipt of information
											The Secretary may use the mechanisms established under clause (ii) to receive information from
			 professionals, such as information with respect to this subsection.
										
										(B)
										Additional information
										
											(i)
											In general
											Beginning July 1, 2017, the Secretary shall make available to each MIPS eligible professional
			 information, with respect to individuals who are patients of such MIPS
			 eligible professional, about items and services for which payment is made
			 under this title that are furnished to such individuals by other suppliers
			 and providers of services, which may include information described in
			 clause (ii). Such information may be made available under the previous
			 sentence to such MIPS eligible professionals by mechanisms determined
			 appropriate by the Secretary, which may include use of a web-based portal.
			 Such information may be made available in accordance with the same or
			 similar terms as data are made available to accountable care organizations
			 participating in the shared savings program under section 1899, including
			 a beneficiary opt-out.
										
											(ii)
											Type of information
											For purposes of clause (i), the information described in this clause, is the following:
											
												(I)
												With respect to selected items and services (as determined appropriate by the Secretary) for which
			 payment is made under this title and that are furnished to individuals,
			 who are patients of a MIPS eligible professional, by another supplier or
			 provider of services during the most recent period for which data are
			 available (such as the most recent three-month period), such as the name
			 of such providers furnishing such items and services to such patients
			 during such period, the types of such items and services so furnished, and
			 the dates such items and services were so furnished.
											
												(II)
												Historical data, such as averages and other measures of the distribution if appropriate, of the
			 total, and components of, allowed charges (and other figures as determined
			 appropriate by the Secretary).
											
									(13)
									Review
									
										(A)
										Targeted review
										The Secretary shall establish a process under which a MIPS eligible professional may seek an
			 informal review of the calculation of the MIPS adjustment factor
			 applicable to such eligible professional under this subsection for a year.
			 The results of a review conducted pursuant to the previous sentence shall
			 not be taken into account for purposes of paragraph (6) with respect to a
			 year (other than with respect to the calculation of such eligible
			 professional’s MIPS adjustment factor for such year or additional MIPS
			 adjustment factor for such year) after the factors determined in
			 subparagraph (A) and subparagraph (C) of such paragraph have been
			 determined for such year.
									
										(B)
										Limitation
										Except as provided for in subparagraph (A), there shall be no administrative or judicial review
			 under section 1869, section 1878, or otherwise of the following:
										
											(i)
											The methodology used to determine the amount of the MIPS adjustment factor under paragraph (6)(A)
			 and the amount of the additional MIPS adjustment factor under paragraph
			 (6)(C)(i) and the determination of such amounts.
										
											(ii)
											The establishment of the performance standards under paragraph (3) and the performance period under
			 paragraph (4).
										
											(iii)
											The identification of measures and activities specified under paragraph (2)(B) and information made
			 public or posted on the Physician Compare Internet website of the Centers
			 for Medicare & Medicaid Services under paragraph (9).
										
											(iv)
											The methodology developed under paragraph (5) that is used to calculate performance scores and the
			 calculation of such scores, including the weighting of measures and
			 activities under such methodology.
										.
					
						(2)
						GAO reports
						
							(A)
							Evaluation of eligible professional MIPS
							Not later than October 1, 2019, and October 1, 2022, the Comptroller General of the United States
			 shall submit to Congress a report evaluating the eligible professional
			 Merit-based Incentive Payment System under subsection (q) of section 1848
			 of the Social Security Act (42 U.S.C. 1395w–4), as added by paragraph (1).
			 Such report shall—
							
								(i)
								examine the distribution of the composite performance scores and MIPS adjustment factors (and
			 additional MIPS adjustment factors) for MIPS eligible professionals (as
			 defined in subsection (q)(1)(c) of such section) under such program, and
			 patterns relating to such scores and adjustment factors, including based
			 on type of provider, practice size, geographic location, and patient mix;
							
								(ii)
								provide recommendations for improving such program;
							
								(iii)
								evaluate the impact of technical assistance funding under section 1848(q)(11) of the Social
			 Security Act, as added by paragraph (1), on the ability of professionals
			 to improve within such program or successfully transition to an
			 alternative payment model (as defined in section 1833(z)(3) of the Social
			 Security Act, as added by subsection (e)), with priority for such
			 evaluation given to practices located in rural areas, health professional
			 shortage areas (as designated in section 332(a)(1)(a) of the Public Health
			 Service Act), and medically underserved areas; and
							
								(iv)
								provide recommendations for optimizing the use of such technical assistance funds.
							
							(B)
							Study to examine alignment of quality measures used in public and private programs
							
								(i)
								In general
								Not later than 18 months after the date of the enactment of this Act, the Comptroller General of
			 the United States shall submit to Congress a report that—
								
									(I)
									compares the similarities and differences in the use of quality measures under the original
			 Medicare fee-for-service program under parts A and B of title XVIII of the
			 Social Security Act, the Medicare Advantage program under part C of such
			 title, selected State Medicaid programs under title XIX of such Act, and
			 private payer arrangements; and
								
									(II)
									makes recommendations on how to reduce the administrative burden involved in applying such quality
			 measures.
								
								(ii)
								Requirements
								The report under clause (i) shall—
								
									(I)
									consider those measures applicable to individuals entitled to, or enrolled for, benefits under such
			 part A, or enrolled under such part B and individuals under the age of 65;
			 and
								
									(II)
									focus on those measures that comprise the most significant component of the quality performance
			 category of the eligible professional MIPS incentive program under
			 subsection (q) of section 1848 of the Social Security Act (42 U.S.C.
			 1395w–4), as added by paragraph (1).
								
							(C)
							Study on role of independent risk managers
							Not later than January 1, 2016, the Comptroller General of the United States shall submit to
			 Congress a report examining whether entities that pool financial risk for
			 physician practices, such as independent risk managers, can play a role in
			 supporting physician practices, particularly small physician practices, in
			 assuming financial risk for the treatment of patients. Such report shall
			 examine barriers that small physician practices currently face in assuming
			 financial risk for treating patients, the types of risk management
			 entities that could assist physician practices in participating in
			 two-sided risk payment models, and how such entities could assist with
			 risk management and with quality improvement activities. Such report shall
			 also include an analysis of any existing legal barriers to such
			 arrangements.
						
							(D)
							Study to examine rural and health professional shortage area alternative payment models
							Not later than October 1, 2020, and October 1, 2022, the Comptroller General of the United States
			 shall submit to Congress a report that examines the transition of
			 professionals in rural areas, health professional shortage areas (as
			 designated in section 332(a)(1)(A) of the Public Health Service Act), or
			 medically underserved areas to an alternative payment model (as defined in
			 section 1833(z)(3) of the Social Security Act, as added by subsection
			 (e)). Such report shall make recommendations for removing administrative
			 barriers to practices, including small practices consisting of 15 or fewer
			 professionals, in rural areas, health professional shortage areas, and
			 medically underserved areas to participation in such models.
						
						(3)
						Funding for implementation
						For purposes of implementing the provisions of and the amendments made by this section, the
			 Secretary of Health and Human Services shall provide for the transfer of
			 $80,000,000 from the Supplementary Medical Insurance Trust Fund
			 established under section 1841 of the Social Security Act (42 U.S.C.
			 1395t) to the Centers for Medicare & Medicaid Program Management Account for each of the fiscal years 2014 through 2018. Amounts
			 transferred under this paragraph shall be available until expended.
					
					(d)
					Improving quality reporting for composite scores
					
						(1)
						Changes for group reporting option
						
							(A)
							In general
							Section 1848(m)(3)(C)(ii) of the Social Security Act (42 U.S.C. 1395w–4(m)(3)(C)(ii)) is amended
			 by inserting and, for 2015 and subsequent years, may provide after shall provide.
						
							(B)
							Clarification of qualified clinical data registry reporting to group practices
							Section 1848(m)(3)(D) of the Social Security Act (42 U.S.C. 1395w–4(m)(3)(D)) is amended by
			 inserting and, for 2015 and subsequent years, subparagraph (A) or (C) after subparagraph (A).
						
						(2)
						Changes for multiple reporting periods and alternative criteria for satisfactory reporting
						Section 1848(m)(5)(F) of the Social Security Act (42 U.S.C. 1395w–4(m)(5)(F)) is amended—
						
							(A)
							by striking and subsequent years and inserting through reporting periods occurring in 2014; and
						
							(B)
							by inserting and, for reporting periods occurring in 2015 and subsequent years, the Secretary may establish following shall establish.
						
						(3)
						Physician feedback program reports succeeded by reports under MIPS
						Section 1848(n) of the Social Security Act (42 U.S.C. 1395w–4(n)) is amended by adding at the end
			 the following new paragraph:
						
							
								(11)
								Reports ending with 2016
								Reports under the Program shall not be provided after December 31, 2016. See subsection (q)(12) for
			 reports under the eligible professionals Merit-based Incentive Payment
			 System.
							.
					
						(4)
						Coordination with satisfying meaningful EHR use clinical quality measure reporting requirement
						Section 1848(o)(2)(A)(iii) of the Social Security Act (42 U.S.C. 1395w–4(o)(2)(A)(iii)) is amended
			 by inserting and subsection (q)(5)(B)(ii)(II) after Subject to subparagraph (B)(ii).
					
					(e)
					Promoting alternative payment models
					
						(1)
						Increasing transparency of physician focused payment models
						Section 1868 of the Social Security Act (42 U.S.C. 1395ee) is amended by adding at the end the
			 following new subsection:
						
							
								(c)
								Physician focused payment models
								
									(1)
									Technical advisory committee
									
										(A)
										Establishment
										There is established an ad hoc committee to be known as the Payment Model Technical Advisory Committee (referred to in this subsection as the Committee).
									
										(B)
										Membership
										
											(i)
											Number and appointment
											The Committee shall be composed of 11 members appointed by the Comptroller General of the United
			 States.
										
											(ii)
											Qualifications
											The membership of the Committee shall include individuals with national recognition for their
			 expertise in payment models and related delivery of care. No more than 5
			 members of the Committee shall be providers of services or suppliers, or
			 representatives of providers of services or suppliers.
										
											(iii)
											Prohibition on federal employment
											A member of the Committee shall not be an employee of the Federal Government.
										
											(iv)
											Ethics disclosure
											The Comptroller General shall establish a system for public disclosure by members of the Committee
			 of financial and other potential conflicts of interest relating to such
			 members. Members of the Committee shall be treated as employees of
			 Congress for purposes of applying title I of the Ethics in Government Act
			 of 1978 (Public Law 95–521).
										
											(v)
											Date of initial appointments
											The initial appointments of members of the Committee shall be made by not later than 180 days after
			 the date of enactment of this subsection.
										
										(C)
										Term; vacancies
										
											(i)
											Term
											The terms of members of the Committee shall be for 3 years except that the Comptroller General
			 shall designate staggered terms for the members first appointed.
										
											(ii)
											Vacancies
											Any member appointed to fill a vacancy occurring before the expiration of the term for which the
			 member’s predecessor was appointed shall be appointed only for the
			 remainder of that term. A member may serve after the expiration of that
			 member’s term until a successor has taken office. A vacancy in the
			 Committee shall be filled in the manner in which the original appointment
			 was made.
										
										(D)
										Duties
										The Committee shall meet, as needed, to provide comments and recommendations to the Secretary, as
			 described in paragraph (2)(C), on physician-focused payment models.
									
										(E)
										Compensation of members
										
											(i)
											In general
											Except as provided in clause (ii), a member of the Committee shall serve without compensation.
										
											(ii)
											Travel expenses
											A member of the Committee shall be allowed travel expenses, including per diem in lieu of
			 subsistence, at rates authorized for an employee of an agency under
			 subchapter I of chapter 57 of title 5, United States Code, while away from
			 the home or regular place of business of the member in the performance of
			 the duties of the Committee.
										
										(F)
										Operational and technical support
										
											(i)
											In general
											The Assistant Secretary for Planning and Evaluation shall provide technical and operational support
			 for the Committee, which may be by use of a contractor. The Office of the
			 Actuary of the Centers for Medicare & Medicaid Services shall provide to the Committee actuarial assistance as needed.
										
											(ii)
											Funding
											The Secretary shall provide for the transfer, from the Federal Supplementary Medical Insurance
			 Trust Fund under section 1841, such amounts as are necessary to carry out
			 clause (i) (not to exceed $5,000,000) for fiscal year 2014 and each
			 subsequent fiscal year. Any amounts transferred under the preceding
			 sentence for a fiscal year shall remain available until expended.
										
										(G)
										Application
										Section 14 of the Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Committee.
									
									(2)
									Criteria and process for submission and review of physician-focused payment models
									
										(A)
										Criteria for assessing physician-focused payment models
										
											(i)
											Rulemaking
											Not later than November 1, 2015, the Secretary shall, through notice and comment rulemaking,
			 following a request for information, establish criteria for
			 physician-focused payment models, including models for specialist
			 physicians, that could be used by the Committee for making comments and
			 recommendations pursuant to paragraph (1)(D).
										
											(ii)
											MedPAC submission of comments
											During the comment period for the proposed rule described in clause (i), the Medicare Payment
			 Advisory Commission may submit comments to the Secretary on the proposed
			 criteria under such clause.
										
											(iii)
											Updating
											The Secretary may update the criteria established under this subparagraph through rulemaking.
										
										(B)
										Stakeholder submission of physician focused payment models
										On an ongoing basis, individuals and stakeholder entities may submit to the Committee proposals for
			 physician-focused payment models that such individuals and entities
			 believe meet the criteria described in subparagraph (A).
									
										(C)
										TAC review of models submitted
										The Committee shall, on a periodic basis, review models submitted under subparagraph (B), prepare
			 comments and recommendations regarding whether such models meet the
			 criteria described in subparagraph (A), and submit such comments and
			 recommendations to the Secretary.
									
										(D)
										Secretary review and response
										The Secretary shall review the comments and recommendations submitted by the Committee under
			 subparagraph (C) and post a detailed response to such comments and
			 recommendations on the Internet Website of the Centers for Medicare & Medicaid Services.
									
									(3)
									Rule of construction
									Nothing in this subsection shall be construed to impact the development or testing of models under
			 this title or titles XI, XIX, or XXI.
								.
					
						(2)
						Incentive payments for participation in eligible alternative payment models
						Section 1833 of the Social Security Act (42 U.S.C. 1395l) is amended by adding at the end the
			 following new subsection:
						
							
								(z)
								Incentive payments for participation in eligible alternative payment models
								
									(1)
									Payment incentive
									
										(A)
										In general
										In the case of covered professional services furnished by an eligible professional during a year
			 that is in the period beginning with 2018 and ending with 2023 and for
			 which the professional is a qualifying APM participant, in addition to the
			 amount of payment that would otherwise be made for such covered
			 professional services under this part for such year, there also shall be
			 paid to such professional an amount equal to 5 percent of the payment
			 amount for the covered professional services under this part for the
			 preceding year. For purposes of the previous sentence, the payment amount
			 for the preceding year may be an estimation for the full preceding year
			 based on a period of such preceding year that is less than the full year.
			 The Secretary shall establish policies to implement this subparagraph in
			 cases where payment for covered professional services furnished by a
			 qualifying APM participant in an alternative payment model is made to an
			 entity participating in the alternative payment model rather than directly
			 to the qualifying APM participant.
									
										(B)
										Form of payment
										Payments under this subsection shall be made in a lump sum, on an annual basis, as soon as
			 practicable.
									
										(C)
										Treatment of payment incentive
										Payments under this subsection shall not be taken into account for purposes of determining actual
			 expenditures under an alternative payment model and for purposes of
			 determining or rebasing any benchmarks used under the alternative payment
			 model.
									
										(D)
										Coordination
										The amount of the additional payment for an item or service under this subsection or subsection (m)
			 shall be determined without regard to any additional payment for the item
			 or service under subsection (m) and this subsection, respectively. The
			 amount of the additional payment for an item or service under this
			 subsection or subsection (x) shall be determined without regard to any
			 additional payment for the item or service under subsection (x) and this
			 subsection, respectively. The amount of the additional payment for an item
			 or service under this subsection or subsection (y) shall be determined
			 without regard to any additional payment for the item or service under
			 subsection (y) and this subsection, respectively.
									
									(2)
									Qualifying APM participant
									For purposes of this subsection, the term qualifying APM participant means the following:
									
										(A)
										2018 and 2019
										With respect to 2018 and 2019, an eligible professional for whom the Secretary determines that at
			 least 25 percent of payments under this part for covered professional
			 services furnished by such professional during the most recent period for
			 which data are available (which may be less than a year) were attributable
			 to such services furnished under this part through an entity that
			 participates in an eligible alternative payment model with respect to such
			 services.
									
										(B)
										2020 and 2021
										With respect to 2020 and 2021, an eligible professional described in either of the following
			 clauses:
										
											(i)
											Medicare revenue threshold option
											An eligible professional for whom the Secretary determines that at least 50 percent of payments
			 under this part for covered professional services furnished by such
			 professional during the most recent period for which data are available
			 (which may be less than a year) were attributable to such services
			 furnished under this part through an entity that participates in an
			 eligible alternative payment model with respect to such services.
										
											(ii)
											Combination all-payer and Medicare revenue threshold option
											An eligible professional—
											
												(I)
												for whom the Secretary determines, with respect to items and services furnished by such
			 professional during the most recent period for which data are available
			 (which may be less than a year), that at least 50 percent of the sum of—
												
													(aa)
													payments described in clause (i); and
												
													(bb)
													all other payments, regardless of payer (other than payments made by the Secretary of Defense or
			 the Secretary of Veterans Affairs under chapter 55 of title 10, United
			 States Code, or title 38, United States Code, or any other provision of
			 law, and other than payments made under title XIX in a State in which no
			 medical home or alternative payment model is available under the State
			 program under that title),
												meet the requirement described in clause (iii)(I) with respect to payments described in item (aa)
			 and meet the requirement described in clause (iii)(II) with respect to
			 payments described in item (bb);
												(II)
												for whom the Secretary determines at least 25 percent of payments under this part for covered
			 professional services furnished by such professional during the most
			 recent period for which data are available (which may be less than a year)
			 were attributable to such services furnished under this part through an
			 entity that participates in an eligible alternative payment model with
			 respect to such services; and
											
												(III)
												who provides to the Secretary such information as is necessary for the Secretary to make a
			 determination under subclause (I), with respect to such professional.
											
											(iii)
											Requirement
											For purposes of clause (ii)(I)—
											
												(I)
												the requirement described in this subclause, with respect to payments described in item (aa) of
			 such clause, is that such payments are made under an eligible alternative
			 payment model; and
											
												(II)
												the requirement described in this subclause, with respect to payments described in item (bb) of
			 such clause, is that such payments are made under an arrangement in which—
												
													(aa)
													quality measures comparable to measures under the performance category described in section
			 1848(q)(2)(B)(i) apply;
												
													(bb)
													certified EHR technology is used; and
												
													(cc)
													the eligible professional (AA) bears more than nominal financial risk if actual aggregate
			 expenditures exceeds expected aggregate expenditures; or (BB) is a medical
			 home (with respect to beneficiaries under title XIX) that meets criteria
			 comparable to medical homes expanded under section 1115A(c).
												
										(C)
										Beginning in 2022
										With respect to 2022 and each subsequent year, an eligible professional described in either of the
			 following clauses:
										
											(i)
											Medicare revenue threshold option
											An eligible professional for whom the Secretary determines that at least 75 percent of payments
			 under this part for covered professional services furnished by such
			 professional during the most recent period for which data are available
			 (which may be less than a year) were attributable to such services
			 furnished under this part through an entity that participates in an
			 eligible alternative payment model with respect to such services.
										
											(ii)
											Combination all-payer and Medicare revenue threshold option
											An eligible professional—
											
												(I)
												for whom the Secretary determines, with respect to items and services furnished by such
			 professional during the most recent period for which data are available
			 (which may be less than a year), that at least 75 percent of the sum of—
												
													(aa)
													payments described in clause (i); and
												
													(bb)
													all other payments, regardless of payer (other than payments made by the Secretary of Defense or
			 the Secretary of Veterans Affairs under chapter 55 of title 10, United
			 States Code, or title 38, United States Code, or any other provision of
			 law, and other than payments made under title XIX in a State in which no
			 medical home or alternative payment model is available under the State
			 program under that title),
												meet the requirement described in clause (iii)(I) with respect to payments described in item (aa)
			 and meet the requirement described in clause (iii)(II) with respect to
			 payments described in item (bb);
												(II)
												for whom the Secretary determines at least 25 percent of payments under this part for covered
			 professional services furnished by such professional during the most
			 recent period for which data are available (which may be less than a year)
			 were attributable to such services furnished under this part through an
			 entity that participates in an eligible alternative payment model with
			 respect to such services; and
											
												(III)
												who provides to the Secretary such information as is necessary for the Secretary to make a
			 determination under subclause (I), with respect to such professional.
											
											(iii)
											Requirement
											For purposes of clause (ii)(I)—
											
												(I)
												the requirement described in this subclause, with respect to payments described in item (aa) of
			 such clause, is that such payments are made under an eligible alternative
			 payment model; and
											
												(II)
												the requirement described in this subclause, with respect to payments described in item (bb) of
			 such clause, is that such payments are made under an arrangement in which—
												
													(aa)
													quality measures comparable to measures under the performance category described in section
			 1848(q)(2)(B)(i) apply;
												
													(bb)
													certified EHR technology is used; and
												
													(cc)
													the eligible professional (AA) bears more than nominal financial risk if actual aggregate
			 expenditures exceeds expected aggregate expenditures; or (BB) is a medical
			 home (with respect to beneficiaries under title XIX) that meets criteria
			 comparable to medical homes expanded under section 1115A(c).
												
									(3)
									Additional definitions
									In this subsection:
									
										(A)
										Covered professional services
										The term covered professional services has the meaning given that term in section 1848(k)(3)(A).
									
										(B)
										Eligible professional
										The term eligible professional has the meaning given that term in section 1848(k)(3)(B).
									
										(C)
										Alternative payment model (APM)
										The term alternative payment model means any of the following:
										
											(i)
											A model under section 1115A (other than a health care innovation award).
										
											(ii)
											The shared savings program under section 1899.
										
											(iii)
											A demonstration under section 1866C.
										
											(iv)
											A demonstration required by Federal law.
										
										(D)
										Eligible alternative payment model (APM)
										
											(i)
											In general
											The term eligible alternative payment model means, with respect to a year, an alternative payment model—
											
												(I)
												that requires use of certified EHR technology (as defined in subsection (o)(4));
											
												(II)
												that provides for payment for covered professional services based on quality measures comparable to
			 measures under the performance category described in section
			 1848(q)(2)(B)(i); and
											
												(III)
												that satisfies the requirement described in clause (ii).
											
											(ii)
											Additional requirement
											For purposes of clause (i)(III), the requirement described in this clause, with respect to a year
			 and an alternative payment model, is that the alternative payment model—
											
												(I)
												is one in which one or more entities bear financial risk for monetary losses under such model that
			 are in excess of a nominal amount; or
											
												(II)
												is a medical home expanded under section 1115A(c).
											
									(4)
									Limitation
									There shall be no administrative or judicial review under section 1869, 1878, or otherwise, of the
			 following:
									
										(A)
										The determination that an eligible professional is a qualifying APM participant under paragraph (2)
			 and the determination that an alternative payment model is an eligible
			 alternative payment model under paragraph (3)(D).
									
										(B)
										The determination of the amount of the 5 percent payment incentive under paragraph (1)(A),
			 including any estimation as part of such determination.
									.
					
						(3)
						Coordination conforming amendments
						Section 1833 of the Social Security Act (42 U.S.C. 1395l) is further amended—
						
							(A)
							in subsection (x)(3), by adding at the end the following new sentence: The amount of the additional payment for a service under this subsection and subsection (z) shall
			 be determined without regard to any additional payment for the service
			 under subsection (z) and this subsection, respectively.; and
						
							(B)
							in subsection (y)(3), by adding at the end the following new sentence: The amount of the additional payment for a service under this subsection and subsection (z) shall
			 be determined without regard to any additional payment for the service
			 under subsection (z) and this subsection, respectively..
						
						(4)
						Encouraging development and testing of certain models
						Section 1115A(b)(2) of the Social Security Act (42 U.S.C. 1315a(b)(2)) is amended—
						
							(A)
							in subparagraph (B), by adding at the end the following new clauses:
							
								
									(xxi)
									Focusing primarily on physicians’ services (as defined in section 1848(j)(3)) furnished by
			 physicians who are not primary care practitioners.
								
									(xxii)
									Focusing on practices of 15 or fewer professionals.
								
									(xxiii)
									Focusing on risk-based models for small physician practices which may involve two-sided risk and
			 prospective patient assignment, and which examine risk-adjusted decreases
			 in mortality rates, hospital readmissions rates, and other relevant and
			 appropriate clinical measures.
								
									(xxiv)
									Focusing primarily on title XIX, working in conjunction with the Center for Medicaid and CHIP
			 Services.
								; and
						
							(B)
							in subparagraph (C)(viii), by striking other public sector or private sector payers and inserting other public sector payers, private sector payers, or Statewide payment models.
						
						(5)
						Construction regarding telehealth services
						Nothing in the provisions of, or amendments made by, this Act shall be construed as precluding an
			 alternative payment model or a qualifying APM participant (as those terms
			 are defined in section 1833(z) of the Social Security Act, as added by
			 paragraph (1)) from furnishing a telehealth service for which payment is
			 not made under section 1834(m) of the Social Security Act (42 U.S.C.
			 1395m(m)).
					
						(6)
						Integrating Medicare Advantage alternative payment models
						Not later than July 1, 2015, the Secretary of Health and Human Services shall submit to Congress a
			 study that examines the feasibility of integrating alternative payment
			 models in the Medicare Advantage payment system. The study shall include
			 the feasibility of including a value-based modifier and whether such
			 modifier should be budget neutral.
					
						(7)
						Study and report on fraud related to alternative payment models under the Medicare program
						
							(A)
							Study
							The Secretary of Health and Human Services, in consultation with the Inspector General of the
			 Department of Health and Human Services, shall conduct a study that—
							
								(i)
								examines the applicability of the Federal fraud prevention laws to items and services furnished
			 under title XVIII of the Social Security Act for which payment is made
			 under an alternative payment model (as defined in section 1833(z)(3)(C) of
			 such Act (42 U.S.C. 1395l(z)(3)(C)));
							
								(ii)
								identifies aspects of such alternative payment models that are vulnerable to fraudulent activity;
			 and
							
								(iii)
								examines the implications of waivers to such laws granted in support of such alternative payment
			 models, including under any potential expansion of such models.
							
							(B)
							Report
							Not later than 2 years after the date of the enactment of this Act, the Secretary shall submit to
			 Congress a report containing the results of the study conducted under
			 subparagraph (A). Such report shall include recommendations for actions to
			 be taken to reduce the vulnerability of such alternative payment models to
			 fraudulent activity. Such report also shall include, as appropriate,
			 recommendations of the Inspector General for changes in Federal fraud
			 prevention laws to reduce such vulnerability.
						
					(f)
					Improving payment accuracy
					
						(1)
						Studies and reports of effect of certain information on quality and resource use
						
							(A)
							Study using existing Medicare data
							
								(i)
								Study
								The Secretary of Health and Human Services (in this subsection referred to as the Secretary) shall conduct a study that examines the effect of individuals’ socioeconomic status on quality
			 and resource use outcome measures for individuals under the Medicare
			 program (such as to recognize that less healthy individuals may require
			 more intensive interventions). The study shall use information collected
			 on such individuals in carrying out such program, such as urban and rural
			 location, eligibility for Medicaid (recognizing and accounting for varying
			 Medicaid eligibility across States), and eligibility for benefits under
			 the supplemental security income (SSI) program. The Secretary shall carry
			 out this paragraph acting through the Assistant Secretary for Planning and
			 Evaluation.
							
								(ii)
								Report
								Not later than 2 years after the date of the enactment of this Act, the Secretary shall submit to
			 Congress a report on the study conducted under clause (i).
							
							(B)
							Study using other data
							
								(i)
								Study
								The Secretary shall conduct a study that examines the impact of risk factors, such as those
			 described in section 1848(p)(3) of the Social Security Act (42 U.S.C.
			 1395w–4(p)(3)), race, health literacy, limited English proficiency (LEP),
			 and patient activation, on quality and resource use outcome measures under
			 the Medicare program (such as to recognize that less healthy individuals
			 may require more intensive interventions). In conducting such study the
			 Secretary may use existing Federal data and collect such additional data
			 as may be necessary to complete the study.
							
								(ii)
								Report
								Not later than 5 years after the date of the enactment of this Act, the Secretary shall submit to
			 Congress a report on the study conducted under clause (i).
							
							(C)
							Examination of data in conducting studies
							In conducting the studies under subparagraphs (A) and (B), the Secretary shall examine what
			 non-Medicare data sets, such as data from the American Community Survey
			 (ACS), can be useful in conducting the types of studies under such
			 paragraphs and how such data sets that are identified as useful can be
			 coordinated with Medicare administrative data in order to improve the
			 overall data set available to do such studies and for the administration
			 of the Medicare program.
						
							(D)
							Recommendations to account for information in payment adjustment mechanisms
							If the studies conducted under subparagraphs (A) and (B) find a relationship between the factors
			 examined in the studies and quality and resource use outcome measures,
			 then the Secretary shall also provide recommendations for how the Centers
			 for Medicare & Medicaid Services should—
							
								(i)
								obtain access to the necessary data (if such data is not already being collected) on such factors,
			 including recommendations on how to address barriers to the Centers in
			 accessing such data; and
							
								(ii)
								account for such factors in determining payment adjustments based on quality and resource use
			 outcome measures under the eligible professional Merit-based Incentive
			 Payment System under section 1848(q) of the Social Security Act (42 U.S.C.
			 1395w–4(q)) and, as the Secretary determines appropriate, other similar
			 provisions of title XVIII of such Act.
							
							(E)
							Funding
							There are hereby appropriated from the Federal Supplementary Medical Insurance Trust Fund under
			 section 1841 of the Social Security Act to the Secretary to carry out this
			 paragraph $6,000,000, to remain available until expended.
						
						(2)
						CMS activities
						
							(A)
							Hierarchal Condition Category (HCC) improvement
							Taking into account the relevant studies conducted and recommendations made in reports under
			 paragraph (1), the Secretary, on an ongoing basis, shall, as the Secretary
			 determines appropriate, estimate how an individual’s health status and
			 other risk factors affect quality and resource use outcome measures and,
			 as feasible, shall incorporate information from quality and resource use
			 outcome measurement (including care episode and patient condition groups)
			 into provisions of title XVIII of the Social Security Act that are similar
			 to the eligible professional Merit-based Incentive Payment System under
			 section 1848(q) of such Act.
						
							(B)
							Accounting for other factors in payment adjustment mechanisms
							
								(i)
								In general
								Taking into account the studies conducted and recommendations made in reports under paragraph (1)
			 and other information as appropriate, the Secretary shall, as the
			 Secretary determines appropriate, account for identified factors with an
			 effect on quality and resource use outcome measures when determining
			 payment adjustment mechanisms under provisions of title XVIII of the
			 Social Security Act that are similar to the eligible professional
			 Merit-based Incentive Payment System under section 1848(q) of such Act.
							
								(ii)
								Accessing data
								The Secretary shall collect or otherwise obtain access to the data necessary to carry out this
			 paragraph through existing and new data sources.
							
								(iii)
								Periodic analyses
								The Secretary shall carry out periodic analyses, at least every 3 years, based on the factors
			 referred to in clause (i) so as to monitor changes in possible
			 relationships.
							
							(C)
							Funding
							There are hereby appropriated from the Federal Supplementary Medical Insurance Trust Fund under
			 section 1841 of the Social Security Act to the Secretary to carry out this
			 paragraph and the application of this paragraph to the Merit-based
			 Incentive Payment System under section 1848(q) of such Act $10,000,000, to
			 remain available until expended.
						
						(3)
						Strategic plan for accessing race and ethnicity data
						Not later than 18 months after the date of the enactment of this Act, the Secretary shall develop
			 and report to Congress on a strategic plan for collecting or otherwise
			 accessing data on race and ethnicity for purposes of carrying out the
			 eligible professional Merit-based Incentive Payment System under section
			 1848(q) of the Social Security Act and, as the Secretary determines
			 appropriate, other similar provisions of title XVIII of such Act.
					
					(g)
					Collaborating with the physician, practitioner, and other stakeholder communities To improve
			 resource use measurement
					Section 1848 of the Social Security Act (42 U.S.C. 1395w–4), as amended by subsection (c), is
			 further amended by adding at the end the following new subsection:
					
						
							(r)
							Collaborating with the physician, practitioner, and other stakeholder communities To improve
			 resource use measurement
							
								(1)
								In general
								In order to involve the physician, practitioner, and other stakeholder communities in enhancing the
			 infrastructure for resource use measurement, including for purposes of the
			 Merit-based Incentive Payment System under subsection (q) and
			 alternative payment models under section 1833(z), the Secretary shall
			 undertake the steps described in the succeeding provisions of this
			 subsection.
							
								(2)
								Development of care episode and patient condition groups and classification codes
								
									(A)
									In general
									In order to classify similar patients into care episode groups and patient condition groups, the
			 Secretary shall undertake the steps described in the succeeding provisions
			 of this paragraph.
								
									(B)
									Public availability of existing efforts to design an episode grouper
									Not later than 120 days after the date of the enactment of this subsection, the Secretary shall
			 post on the Internet website of the Centers for Medicare & Medicaid Services a list of the episode groups developed pursuant to subsection (n)(9)(A) and
			 related descriptive information.
								
									(C)
									Stakeholder input
									The Secretary shall accept, through the date that is 60 days after the day the Secretary posts the
			 list pursuant to subparagraph (B), suggestions from physician specialty
			 societies, applicable practitioner organizations, and other stakeholders
			 for episode groups in addition to those posted pursuant to such
			 subparagraph, and specific clinical criteria and patient characteristics
			 to classify patients into—
									
										(i)
										care episode groups; and
									
										(ii)
										patient condition groups.
									
									(D)
									Development of proposed classification codes
									
										(i)
										In general
										Taking into account the information described in subparagraph (B) and the information received
			 under subparagraph (C), the Secretary shall—
										
											(I)
											establish care episode groups and patient condition groups, which account for a target of an
			 estimated 2/3 of expenditures under parts A and B; and
										
											(II)
											assign codes to such groups.
										
										(ii)
										Care episode groups
										In establishing the care episode groups under clause (i), the Secretary shall take into account—
										
											(I)
											the patient’s clinical problems at the time items and services are furnished during an episode of
			 care, such as the clinical conditions or diagnoses, whether or not
			 inpatient hospitalization is anticipated or occurs, and the principal
			 procedures or services planned or furnished; and
										
											(II)
											other factors determined appropriate by the Secretary.
										
										(iii)
										Patient condition groups
										In establishing the patient condition groups under clause (i), the Secretary shall take into
			 account—
										
											(I)
											the patient’s clinical history at the time of each medical visit, such as the patient’s combination
			 of chronic conditions, current health status, and recent significant
			 history (such as hospitalization and major surgery during a previous
			 period, such as 3 months); and
										
											(II)
											other factors determined appropriate by the Secretary, such as eligibility status under this title
			 (including eligibility under section 226(a), 226(b), or 226A, and dual
			 eligibility under this title and title XIX).
										
									(E)
									Draft care episode and patient condition groups and classification codes
									Not later than 180 days after the end of the comment period described in subparagraph (C), the
			 Secretary shall post on the Internet website of the Centers for Medicare & Medicaid Services a draft list of the care episode and patient condition codes established under
			 subparagraph (D) (and the criteria and characteristics assigned to such
			 code).
								
									(F)
									Solicitation of input
									The Secretary shall seek, through the date that is 60 days after the Secretary posts the list
			 pursuant to subparagraph (E), comments from physician specialty societies,
			 applicable practitioner organizations, and other stakeholders, including
			 representatives of individuals entitled to benefits under part A or
			 enrolled under this part, regarding the care episode and patient condition
			 groups (and codes) posted under subparagraph (E). In seeking such
			 comments, the Secretary shall use one or more mechanisms (other than
			 notice and comment rulemaking) that may include use of open door forums,
			 town hall meetings, or other appropriate mechanisms.
								
									(G)
									Operational list of care episode and patient condition groups and codes
									Not later than 180 days after the end of the comment period described in subparagraph (F), taking
			 into account the comments received under such subparagraph, the Secretary
			 shall post on the Internet website of the Centers for Medicare & Medicaid Services an operational list of care episode and patient condition codes (and the
			 criteria and characteristics assigned to such code).
								
									(H)
									Subsequent revisions
									Not later than November 1 of each year (beginning with 2017), the Secretary shall, through
			 rulemaking, make revisions to the operational lists of care episode and
			 patient condition codes as the Secretary determines may be appropriate.
			 Such revisions may be based on experience, new information developed
			 pursuant to subsection (n)(9)(A), and input from the physician specialty
			 societies, applicable practitioner organizations, and other stakeholders,
			 including representatives of individuals entitled to benefits under part A
			 or enrolled under this part.
								
								(3)
								Attribution of patients to physicians or practitioners
								
									(A)
									In general
									In order to facilitate the attribution of patients and episodes (in whole or in part) to one or
			 more physicians or applicable practitioners furnishing items and services,
			 the Secretary shall undertake the steps described in the succeeding
			 provisions of this paragraph.
								
									(B)
									Development of patient relationship categories and codes
									The Secretary shall develop patient relationship categories and codes that define and distinguish
			 the relationship and responsibility of a physician or applicable
			 practitioner with a patient at the time of furnishing an item or service.
			 Such patient relationship categories shall include different relationships
			 of the physician or applicable practitioner to the patient (and the codes
			 may reflect combinations of such categories), such as a physician or
			 applicable practitioner who—
									
										(i)
										considers themself to have the primary responsibility for the general and ongoing care for the
			 patient over extended periods of time;
									
										(ii)
										considers themself to be the lead physician or practitioner and who furnishes items and services
			 and coordinates care furnished by other physicians or practitioners for
			 the patient during an acute episode;
									
										(iii)
										furnishes items and services to the patient on a continuing basis during an acute episode of care,
			 but in a supportive rather than a lead role;
									
										(iv)
										furnishes items and services to the patient on an occasional basis, usually at the request of
			 another physician or practitioner; or
									
										(v)
										furnishes items and services only as ordered by another physician or practitioner.
									
									(C)
									Draft list of patient relationship categories and codes
									Not later than 270 days after the date of the enactment of this subsection, the Secretary shall
			 post on the Internet website of the Centers for Medicare & Medicaid Services a draft list of the patient relationship categories and codes developed under
			 subparagraph (B).
								
									(D)
									Stakeholder Input
									The Secretary shall seek, through the date that is 60 days after the Secretary posts the list
			 pursuant to subparagraph (C), comments from physician specialty societies,
			 applicable practitioner organizations, and other stakeholders, including
			 representatives of individuals entitled to benefits under part A or
			 enrolled under this part, regarding the patient relationship categories
			 and codes posted under subparagraph (C). In seeking such comments, the
			 Secretary shall use one or more mechanisms (other than notice and comment
			 rulemaking) that may include open door forums, town hall meetings, or
			 other appropriate mechanisms.
								
									(E)
									Operational list of patient relationship categories and codes
									Not later than 180 days after the end of the comment period described in subparagraph (D), taking
			 into account the comments received under such subparagraph, the Secretary
			 shall post on the Internet website of the Centers for Medicare & Medicaid Services an operational list of patient relationship categories and codes.
								
									(F)
									Subsequent revisions
									Not later than November 1 of each year (beginning with 2017), the Secretary shall, through
			 rulemaking, make revisions to the operational list of patient relationship
			 categories and codes as the Secretary determines appropriate. Such
			 revisions may be based on experience, new information developed pursuant
			 to subsection (n)(9)(A), and input from the physician specialty societies,
			 applicable practitioner organizations, and other stakeholders, including
			 representatives of individuals entitled to benefits under part A or
			 enrolled under this part.
								
								(4)
								Reporting of information for resource use measurement
								Claims submitted for items and services furnished by a physician or applicable practitioner on or
			 after January 1, 2017, shall, as determined appropriate by the Secretary,
			 include—
								
									(A)
									applicable codes established under paragraphs (2) and (3); and
								
									(B)
									the national provider identifier of the ordering physician or applicable practitioner (if different
			 from the billing physician or applicable practitioner).
								
								(5)
								Methodology for resource use analysis
								
									(A)
									In general
									In order to evaluate the resources used to treat patients (with respect to care episode and patient
			 condition groups), the Secretary shall—
									
										(i)
										use the patient relationship codes reported on claims pursuant to paragraph (4) to attribute
			 patients (in whole or in part) to one or more physicians and applicable
			 practitioners;
									
										(ii)
										use the care episode and patient condition codes reported on claims pursuant to paragraph (4) as a
			 basis to compare similar patients and care episodes and patient condition
			 groups; and
									
										(iii)
										conduct an analysis of resource use (with respect to care episodes and patient condition groups of
			 such patients), as the Secretary determines appropriate.
									
									(B)
									Analysis of patients of physicians and practitioners
									In conducting the analysis described in subparagraph (A)(iii) with respect to patients attributed
			 to physicians and applicable practitioners, the Secretary shall, as
			 feasible—
									
										(i)
										use the claims data experience of such patients by patient condition codes during a common period,
			 such as 12 months; and
									
										(ii)
										use the claims data experience of such patients by care episode codes—
										
											(I)
											in the case of episodes without a hospitalization, during periods of time (such as the number of
			 days) determined appropriate by the Secretary; and
										
											(II)
											in the case of episodes with a hospitalization, during periods of time (such as the number of days)
			 before, during, and after the hospitalization.
										
									(C)
									Measurement of resource use
									In measuring such resource use, the Secretary—
									
										(i)
										shall use per patient total allowed charges for all services under part A and this part (and, if
			 the Secretary determines appropriate, part D) for the analysis of patient
			 resource use, by care episode codes and by patient condition codes; and
									
										(ii)
										may, as determined appropriate, use other measures of allowed charges (such as subtotals for
			 categories of items and services) and measures of utilization of items and
			 services (such as frequency of specific items and services and the ratio
			 of specific items and services among attributed patients or episodes).
									
									(D)
									Stakeholder Input
									The Secretary shall seek comments from the physician specialty societies, applicable practitioner
			 organizations, and other stakeholders, including representatives of
			 individuals entitled to benefits under part A or enrolled under this part,
			 regarding the resource use methodology established pursuant to this
			 paragraph. In seeking comments the Secretary shall use one or more
			 mechanisms (other than notice and comment rulemaking) that may include
			 open door forums, town hall meetings, or other appropriate mechanisms.
								
								(6)
								Implementation
								To the extent that the Secretary contracts with an entity to carry out any part of the provisions
			 of this subsection, the Secretary may not contract with an entity or an
			 entity with a subcontract if the entity or subcontracting entity currently
			 makes recommendations to the Secretary on relative values for services
			 under the fee schedule for physicians’ services under this section.
							
								(7)
								Limitation
								There shall be no administrative or judicial review under section 1869, section 1878, or otherwise
			 of—
								
									(A)
									care episode and patient condition groups and codes established under paragraph (2);
								
									(B)
									patient relationship categories and codes established under paragraph (3); and
								
									(C)
									measurement of, and analyses of resource use with respect to, care episode and patient condition
			 codes and patient relationship codes pursuant to paragraph (5).
								
								(8)
								Administration
								Chapter 35 of title 44, United States Code, shall not apply to this section.
							
								(9)
								Definitions
								In this section:
								
									(A)
									Physician
									The term physician has the meaning given such term in section 1861(r)(1).
								
									(B)
									Applicable practitioner
									The term applicable practitioner means—
									
										(i)
										a physician assistant, nurse practitioner, and clinical nurse specialist (as such terms are defined
			 in section 1861(aa)(5)), and a certified registered nurse anesthetist
			 (as defined in section 1861(bb)(2)); and
									
										(ii)
										beginning January 1, 2018, such other eligible professionals (as defined in subsection (k)(3)(B))
			 as specified by the Secretary.
									
								(10)
								Clarification
								The provisions of sections 1890(b)(7) and 1890A shall not apply to this subsection.
							.
				
				102.
				Priorities and funding for measure development
				Section 1848 of the Social Security Act (42 U.S.C. 1395w–4), as amended by subsections (c) and (g)
			 of section 101, is further amended by inserting at the end the following
			 new
			 subsection:
				
					
						(s)
						Priorities and funding for measure development
						
							(1)
							Plan identifying measure development priorities and timelines
							
								(A)
								Draft measure development plan
								Not later than January 1, 2015, the Secretary shall develop, and post on the Internet website of
			 the Centers for Medicare & Medicaid Services, a draft plan for the development of quality measures for application under the
			 applicable provisions (as defined in paragraph (5)). Under such plan the
			 Secretary shall—
								
									(i)
									address how measures used by private payers and integrated delivery systems could be incorporated
			 under title XVIII;
								
									(ii)
									describe how coordination, to the extent possible, will occur across organizations developing such
			 measures; and
								
									(iii)
									take into account how clinical best practices and clinical practice guidelines should be used in
			 the development of quality measures.
								
								(B)
								Quality domains
								For purposes of this subsection, the term quality domains means at least the following domains:
								
									(i)
									Clinical care.
								
									(ii)
									Safety.
								
									(iii)
									Care coordination.
								
									(iv)
									Patient and caregiver experience.
								
									(v)
									Population health and prevention.
								
								(C)
								Consideration
								In developing the draft plan under this paragraph, the Secretary shall consider—
								
									(i)
									gap analyses conducted by the entity with a contract under section 1890(a) or other contractors or
			 entities;
								
									(ii)
									whether measures are applicable across health care settings;
								
									(iii)
									clinical practice improvement activities submitted under subsection (q)(2)(C)(iv) for identifying
			 possible areas for future measure development and identifying existing
			 gaps with respect to such measures; and
								
									(iv)
									the quality domains applied under this subsection.
								
								(D)
								Priorities
								In developing the draft plan under this paragraph, the Secretary shall give priority to the
			 following types of measures:
								
									(i)
									Outcome measures, including patient reported outcome and functional status measures.
								
									(ii)
									Patient experience measures.
								
									(iii)
									Care coordination measures.
								
									(iv)
									Measures of appropriate use of services, including measures of over use.
								
								(E)
								Stakeholder input
								The Secretary shall accept through March 1, 2015, comments on the draft plan posted under paragraph
			 (1)(A) from the public, including health care providers, payers,
			 consumers, and other stakeholders.
							
								(F)
								Final measure development plan
								Not later than May 1, 2015, taking into account the comments received under this subparagraph, the
			 Secretary shall finalize the plan and post on the Internet website of the
			 Centers for Medicare & Medicaid Services an operational plan for the development of quality measures for use under the
			 applicable provisions. Such plan shall be updated as appropriate.
							
							(2)
							Contracts and other arrangements for quality measure development
							
								(A)
								In general
								The Secretary shall enter into contracts or other arrangements with entities for the purpose of
			 developing, improving, updating, or expanding in accordance with the plan
			 under paragraph (1) quality measures for application under the applicable
			 provisions. Such entities shall include organizations with quality measure
			 development expertise.
							
								(B)
								Prioritization
								
									(i)
									In general
									In entering into contracts or other arrangements under subparagraph (A), the Secretary shall give
			 priority to the development of the types of measures described in
			 paragraph (1)(D).
								
									(ii)
									Consideration
									In selecting measures for development under this subsection, the Secretary shall consider—
									
										(I)
										whether such measures would be electronically specified; and
									
										(II)
										clinical practice guidelines to the extent that such guidelines exist.
									
							(3)
							Annual report by the Secretary
							
								(A)
								In general
								Not later than May 1, 2016, and annually thereafter, the Secretary shall post on the Internet
			 website of the Centers for Medicare & Medicaid Services a report on the progress made in developing quality measures for application
			 under the applicable provisions.
							
								(B)
								Requirements
								Each report submitted pursuant to subparagraph (A) shall include the following:
								
									(i)
									A description of the Secretary’s efforts to implement this paragraph.
								
									(ii)
									With respect to the measures developed during the previous year—
									
										(I)
										a description of the total number of quality measures developed and the types of such measures,
			 such as an outcome or patient experience measure;
									
										(II)
										the name of each measure developed;
									
										(III)
										the name of the developer and steward of each measure;
									
										(IV)
										with respect to each type of measure, an estimate of the total amount expended under this title to
			 develop all measures of such type; and
									
										(V)
										whether the measure would be electronically specified.
									
									(iii)
									With respect to measures in development at the time of the report—
									
										(I)
										the information described in clause (ii), if available; and
									
										(II)
										a timeline for completion of the development of such measures.
									
									(iv)
									A description of any updates to the plan under paragraph (1) (including newly identified gaps and
			 the status of previously identified gaps) and the inventory of measures
			 applicable under the applicable provisions.
								
									(v)
									Other information the Secretary determines to be appropriate.
								
							(4)
							Stakeholder input
							With respect to paragraph (1), the Secretary shall seek stakeholder input with respect to—
							
								(A)
								the identification of gaps where no quality measures exist, particularly with respect to the types
			 of measures described in paragraph (1)(D);
							
								(B)
								prioritizing quality measure development to address such gaps; and
							
								(C)
								other areas related to quality measure development determined appropriate by the Secretary.
							
							(5)
							Definition of applicable provisions
							In this subsection, the term applicable provisions means the following provisions:
							
								(A)
								Subsection (q)(2)(B)(i).
							
								(B)
								Section 1833(z)(2)(C).
							
							(6)
							Funding
							For purposes of carrying out this subsection, the Secretary shall provide for the transfer, from
			 the Federal Supplementary Medical Insurance Trust Fund under section 1841,
			 of $15,000,000 to the Centers for Medicare & Medicaid Services Program Management Account for each of fiscal years 2014 through 2018. Amounts
			 transferred under this paragraph shall remain available through the end of
			 fiscal year 2021.
						.
			
				103.
				Encouraging care management for individuals with chronic care needs
				
					(a)
					In general
					Section 1848(b) of the Social Security Act (42 U.S.C. 1395w–4(b)) is amended by adding at the end
			 the following new paragraph:
					
						
							(8)
							Encouraging care management for individuals with chronic care needs
							
								(A)
								In general
								In order to encourage the management of care by an applicable provider (as defined in subparagraph
			 (B)) for individuals with chronic care needs the Secretary shall—
								
									(i)
									establish one or more HCPCS codes for chronic care management services for such individuals; and
								
									(ii)
									subject to subparagraph (D), make payment (as the Secretary determines to be appropriate) under
			 this section for such management services furnished on or after January 1,
			 2015, by an applicable provider.
								
								(B)
								Applicable provider defined
								For purposes of this paragraph, the term applicable provider means a physician (as defined in section 1861(r)(1)), physician assistant or nurse practitioner
			 (as defined in section 1861(aa)(5)(A)), or clinical nurse specialist (as
			 defined in section 1861(aa)(5)(B)) who furnishes services as part of a
			 patient-centered medical home or a comparable specialty practice that—
								
									(i)
									is recognized as such a medical home or comparable specialty practice by an organization that is
			 recognized by the Secretary for purposes of such recognition as such a
			 medical home or practice; or
								
									(ii)
									meets such other comparable qualifications as the Secretary determines to be appropriate.
								
								(C)
								Budget neutrality
								The budget neutrality provision under subsection (c)(2)(B)(ii)(II) shall apply in establishing the
			 payment under subparagraph (A)(ii).
							
								(D)
								Policies relating to payment
								In carrying out this paragraph, with respect to chronic care management services, the Secretary
			 shall—
								
									(i)
									make payment to only one applicable provider for such services furnished to an individual during a
			 period;
								
									(ii)
									not make payment under subparagraph (A) if such payment would be duplicative of payment that is
			 otherwise made under this title for such services (such as in the case of
			 hospice care or home health services); and
								
									(iii)
									not require that an annual wellness visit (as defined in section 1861(hhh)) or an initial
			 preventive physical examination (as defined in section 1861(ww)) be
			 furnished as a condition of payment for such management services.
								.
				
					(b)
					Education and outreach
					
						(1)
						Campaign
						
							(A)
							In general
							The Secretary of Health and Human Services (in this subsection referred to as the Secretary) shall conduct an education and outreach campaign to inform professionals who furnish items and
			 services under part B of title XVIII of the Social Security Act and
			 individuals enrolled under such part of the benefits of chronic care
			 management services described in section 1848(b)(8) of the Social Security
			 Act, as added by subsection (a), and encourage such individuals with
			 chronic care needs to receive such services.
						
							(B)
							Requirements
							Such campaign shall—
							
								(i)
								be directed by the Office of Rural Health Policy of the Department of Health and Human Services and
			 the Office of Minority Health of the Centers for Medicare & Medicaid Services; and
							
								(ii)
								focus on encouraging participation by underserved rural populations and racial and ethnic minority
			 populations.
							
						(2)
						Report
						
							(A)
							In general
							Not later than December 31, 2017, the Secretary shall submit to Congress a report on the use of
			 chronic care management services described in such section 1848(b)(8) by
			 individuals living in rural areas and by racial and ethnic minority
			 populations. Such report shall—
							
								(i)
								identify barriers to receiving chronic care management services; and
							
								(ii)
								make recommendations for increasing the appropriate use of chronic care management services.
							
				104.
				Ensuring accurate valuation of services under the physician fee schedule
				
					(a)
					Authority To collect and use information on physicians’ services in the determination of relative
			 values
					
						(1)
						In general
						Section 1848(c)(2) of the Social Security Act (42 U.S.C. 1395w–4(c)(2)) is amended by adding at the
			 end the following new subparagraph:
						
							
								(M)
								Authority to collect and use information on physicians’ services in the determination of relative
			 values
								
									(i)
									Collection of information
									Notwithstanding any other provision of law, the Secretary may collect or obtain information on the
			 resources directly or indirectly related to furnishing services for which
			 payment is made under the fee schedule established under subsection (b).
			 Such information may be collected or obtained from any eligible
			 professional or any other source.
								
									(ii)
									Use of information
									Notwithstanding any other provision of law, subject to clause (v), the Secretary may (as the
			 Secretary determines appropriate) use information collected or obtained
			 pursuant to clause (i) in the determination of relative values for
			 services under this section.
								
									(iii)
									Types of information
									The types of information described in clauses (i) and (ii) may, at the Secretary’s discretion,
			 include any or all of the following:
									
										(I)
										Time involved in furnishing services.
									
										(II)
										Amounts and types of practice expense inputs involved with furnishing services.
									
										(III)
										Prices (net of any discounts) for practice expense inputs, which may include paid invoice prices or
			 other documentation or records.
									
										(IV)
										Overhead and accounting information for practices of physicians and other suppliers.
									
										(V)
										Any other element that would improve the valuation of services under this section.
									
									(iv)
									Information collection mechanisms
									Information may be collected or obtained pursuant to this subparagraph from any or all of the
			 following:
									
										(I)
										Surveys of physicians, other suppliers, providers of services, manufacturers, and vendors.
									
										(II)
										Surgical logs, billing systems, or other practice or facility records.
									
										(III)
										Electronic health records.
									
										(IV)
										Any other mechanism determined appropriate by the Secretary.
									
									(v)
									Transparency of use of information
									
										(I)
										In general
										Subject to subclauses (II) and (III), if the Secretary uses information collected or obtained under
			 this subparagraph in the determination of relative values under this
			 subsection, the Secretary shall disclose the information source and
			 discuss the use of such information in such determination of relative
			 values through notice and comment rulemaking.
									
										(II)
										Thresholds for use
										The Secretary may establish thresholds in order to use such information, including the exclusion of
			 information collected or obtained from eligible professionals who use very
			 high resources (as determined by the Secretary) in furnishing a service.
									
										(III)
										Disclosure of information
										The Secretary shall make aggregate information available under this subparagraph but shall not
			 disclose information in a form or manner that identifies an eligible
			 professional or a group practice, or information collected or obtained
			 pursuant to a nondisclosure agreement.
									
									(vi)
									Incentive to participate
									The Secretary may provide for such payments under this part to an eligible professional that
			 submits such solicited information under this subparagraph as the
			 Secretary determines appropriate in order to compensate such eligible
			 professional for such submission. Such payments shall be provided in a
			 form and manner specified by the Secretary.
								
									(vii)
									Administration
									Chapter 35 of title 44, United States Code, shall not apply to information collected or obtained
			 under this subparagraph.
								
									(viii)
									Definition of eligible professional
									In this subparagraph, the term eligible professional has the meaning given such term in subsection (k)(3)(B).
								
									(ix)
									Funding
									For purposes of carrying out this subparagraph, in addition to funds otherwise appropriated, the
			 Secretary shall provide for the transfer, from the Federal Supplementary
			 Medical Insurance Trust Fund under section 1841, of $2,000,000 to the
			 Centers for Medicare & Medicaid Services Program Management Account for each fiscal year beginning with fiscal year 2014.
			 Amounts transferred under the preceding sentence for a fiscal year shall
			 be available until expended.
								.
					
						(2)
						Limitation on review
						Section 1848(i)(1) of the Social Security Act (42 U.S.C. 1395w–4(i)(1)) is amended—
						
							(A)
							in subparagraph (D), by striking and at the end;
						
							(B)
							in subparagraph (E), by striking the period at the end and inserting , and; and
						
							(C)
							by adding at the end the following new subparagraph:
							
								
									(F)
									the collection and use of information in the determination of relative values under subsection
			 (c)(2)(M).
								.
						
					(b)
					Authority for alternative approaches To establishing practice expense relative values
					Section 1848(c)(2) of the Social Security Act (42 U.S.C. 1395w–4(c)(2)), as amended by subsection
			 (a), is amended by adding at the end the following new subparagraph:
					
						
							(N)
							Authority for alternative approaches to establishing practice expense relative values
							The Secretary may establish or adjust practice expense relative values under this subsection using
			 cost, charge, or other data from suppliers or providers of services,
			 including information collected or obtained under subparagraph (M).
						.
				
					(c)
					Revised and expanded identification of potentially misvalued codes
					Section 1848(c)(2)(K)(ii) of the Social Security Act (42 U.S.C. 1395w–4(c)(2)(K)(ii)) is amended to
			 read as follows:
					
						
							(ii)
							Identification of potentially misvalued codes
							For purposes of identifying potentially misvalued codes pursuant to clause (i)(I), the Secretary
			 shall examine codes (and families of codes as appropriate) based on any or
			 all of the following criteria:
							
								(I)
								Codes that have experienced the fastest growth.
							
								(II)
								Codes that have experienced substantial changes in practice expenses.
							
								(III)
								Codes that describe new technologies or services within an appropriate time period (such as 3
			 years) after the relative values are initially established for such codes.
							
								(IV)
								Codes which are multiple codes that are frequently billed in conjunction with furnishing a single
			 service.
							
								(V)
								Codes with low relative values, particularly those that are often billed multiple times for a
			 single treatment.
							
								(VI)
								Codes that have not been subject to review since implementation of the fee schedule.
							
								(VII)
								Codes that account for the majority of spending under the physician fee schedule.
							
								(VIII)
								Codes for services that have experienced a substantial change in the hospital length of stay or
			 procedure time.
							
								(IX)
								Codes for which there may be a change in the typical site of service since the code was last
			 valued.
							
								(X)
								Codes for which there is a significant difference in payment for the same service between different
			 sites of service.
							
								(XI)
								Codes for which there may be anomalies in relative values within a family of codes.
							
								(XII)
								Codes for services where there may be efficiencies when a service is furnished at the same time as
			 other services.
							
								(XIII)
								Codes with high intra-service work per unit of time.
							
								(XIV)
								Codes with high practice expense relative value units.
							
								(XV)
								Codes with high cost supplies.
							
								(XVI)
								Codes as determined appropriate by the Secretary.
							.
				
					(d)
					Target for relative value adjustments for misvalued services
					
						(1)
						In general
						Section 1848(c)(2) of the Social Security Act (42 U.S.C. 1395w–4(c)(2)), as amended by subsections
			 (a) and (b), is amended by adding at the end the following new
			 subparagraph:
						
							
								(O)
								Target for relative value adjustments for misvalued services
								With respect to fee schedules established for each of 2015 through 2018, the following shall apply:
								
									(i)
									Determination of net reduction in expenditures
									For each year, the Secretary shall determine the estimated net reduction in expenditures under the
			 fee schedule under this section with respect to the year as a result of
			 adjustments to the relative values established under this paragraph for
			 misvalued codes.
								
									(ii)
									Budget neutral redistribution of funds if target met and counting overages towards the target for
			 the succeeding year
									If the estimated net reduction in expenditures determined under clause (i) for the year is equal to
			 or greater than the target for the year—
									
										(I)
										reduced expenditures attributable to such adjustments shall be redistributed for the year in a
			 budget neutral manner in accordance with subparagraph (B)(ii)(II); and
									
										(II)
										the amount by which such reduced expenditures exceeds the target for the year shall be treated as a
			 reduction in expenditures described in clause (i) for the succeeding year,
			 for purposes of determining whether the target has or has not been met
			 under this subparagraph with respect to that year.
									
									(iii)
									Exemption from budget neutrality if target not met
									If the estimated net reduction in expenditures determined under clause (i) for the year is less
			 than the target for the year, reduced expenditures in an amount equal to
			 the target recapture amount shall not be taken into account in applying
			 subparagraph (B)(ii)(II) with respect to fee schedules beginning with
			 2015.
								
									(iv)
									Target recapture amount
									For purposes of clause (iii), the target recapture amount is, with respect to a year, an amount
			 equal to the difference between—
									
										(I)
										the target for the year; and
									
										(II)
										the estimated net reduction in expenditures determined under clause (i) for the year.
									
									(v)
									Target
									For purposes of this subparagraph, with respect to a year, the target is calculated as 0.5 percent
			 of the estimated amount of expenditures under the fee schedule under this
			 section for the year.
								.
					
						(2)
						Conforming amendment
						Section 1848(c)(2)(B)(v) of the Social Security Act (42 U.S.C. 1395w–4(c)(2)(B)(v)) is amended by
			 adding at the end the following new subclause:
						
							
								(VIII)
								Reductions for misvalued services if target not met
								Effective for fee schedules beginning with 2015, reduced expenditures attributable to the
			 application of the target recapture amount described in subparagraph
			 (O)(iii).
							.
					
					(e)
					Phase-In of significant relative value unit (RVU) reductions
					
						(1)
						In general
						Section 1848(c) of the Social Security Act (42 U.S.C. 1395w–4(c)) is amended by adding at the end
			 the following new paragraph:
						
							
								(7)
								Phase-in of significant relative value unit (RVU) reductions
								Effective for fee schedules established beginning with 2015, if the total relative value units for
			 a service for a year would otherwise be decreased by an estimated amount
			 equal to or greater than 20 percent as compared to the total relative
			 value units for the previous year, the applicable adjustments in work,
			 practice expense, and malpractice relative value units shall be phased-in
			 over a 2-year period.
							.
					
						(2)
						Conforming amendments
						Section 1848(c)(2) of the Social Security Act (42 U.S.C. 1395w–4(c)(2)) is amended—
						
							(A)
							in subparagraph (B)(ii)(I), by striking subclause (II) and inserting subclause (II) and paragraph (7); and
						
							(B)
							in subparagraph (K)(iii)(VI)—
							
								(i)
								by striking provisions of subparagraph (B)(ii)(II) and inserting provisions of subparagraph (B)(ii)(II) and paragraph (7); and
							
								(ii)
								by striking under subparagraph (B)(ii)(II) and inserting under subparagraph (B)(ii)(I).
							
					(f)
					Authority To smooth relative values within groups of services
					Section 1848(c)(2)(C) of the Social Security Act (42 U.S.C. 1395w–4(c)(2)(C)) is amended—
					
						(1)
						in each of clauses (i) and (iii), by striking the service and inserting the service or group of services each place it appears; and
					
						(2)
						in the first sentence of clause (ii), by inserting or group of services before the period.
					
					(g)
					GAO study and report on Relative Value Scale Update Committee
					
						(1)
						Study
						The Comptroller General of the United States (in this subsection referred to as the Comptroller General) shall conduct a study of the processes used by the Relative Value Scale Update Committee (RUC) to
			 provide recommendations to the Secretary of Health and Human Services
			 regarding relative values for specific services under the Medicare
			 physician fee schedule under section 1848 of the Social Security Act (42
			 U.S.C. 1395w–4).
					
						(2)
						Report
						Not later than 1 year after the date of the enactment of this Act, the Comptroller General shall
			 submit to Congress a report containing the results of the study conducted
			 under paragraph (1).
					
					(h)
					Adjustment to Medicare payment localities
					
						(1)
						In general
						Section 1848(e) of the Social Security Act (42 U.S.C. 1395w–4(e)) is amended by adding at the end
			 the following new paragraph:
						
							
								(6)
								Use of MSAs as fee schedule areas in California
								
									(A)
									In general
									Subject to the succeeding provisions of this paragraph and notwithstanding the previous provisions
			 of this subsection, for services furnished on or after January 1, 2017,
			 the fee schedule areas used for payment under this section applicable to
			 California shall be the following:
									
										(i)
										Each Metropolitan Statistical Area (each in this paragraph referred to as an MSA), as defined by the Director of the Office of Management and Budget as of December 31 of the
			 previous year, shall be a fee schedule area.
									
										(ii)
										All areas not included in an MSA shall be treated as a single rest-of-State fee schedule area.
									
									(B)
									Transition for MSAs previously in rest-of-State payment locality or in locality 3
									
										(i)
										In general
										For services furnished in California during a year beginning with 2017 and ending with 2021 in an
			 MSA in a transition area (as defined in subparagraph (D)), subject to
			 subparagraph (C), the geographic index values to be applied under this
			 subsection for such year shall be equal to the sum of the following:
										
											(I)
											Current law component
											The old weighting factor (described in clause (ii)) for such year multiplied by the geographic
			 index values under this subsection for the fee schedule area that included
			 such MSA that would have applied in such area (as estimated by the
			 Secretary) if this paragraph did not apply.
										
											(II)
											MSA-based component
											The MSA-based weighting factor (described in clause (iii)) for such year multiplied by the
			 geographic index values computed for the fee schedule area under
			 subparagraph (A) for the year (determined without regard to this
			 subparagraph).
										
										(ii)
										Old weighting factor
										The old weighting factor described in this clause—
										
											(I)
											for 2017, is 5/6; and
										
											(II)
											for each succeeding year, is the old weighting factor described in this clause for the previous
			 year minus 1/6.
										
										(iii)
										MSA-based weighting factor
										The MSA-based weighting factor described in this clause for a year is 1 minus the old weighting
			 factor under clause (ii) for that year.
									
									(C)
									Hold harmless
									For services furnished in a transition area in California during a year beginning with 2017, the
			 geographic index values to be applied under this subsection for such year
			 shall not be less than the corresponding geographic index values that
			 would have applied in such transition area (as estimated by the Secretary)
			 if this paragraph did not apply.
								
									(D)
									Transition area defined
									In this paragraph, the term transition area means each of the following fee schedule areas for 2013:
									
										(i)
										The rest-of-State payment locality.
									
										(ii)
										Payment locality 3.
									
									(E)
									References to fee schedule areas
									Effective for services furnished on or after January 1, 2017, for California, any reference in this
			 section to a fee schedule area shall be deemed a reference to a fee
			 schedule area established in accordance with this paragraph.
								.
					
						(2)
						Conforming amendment to definition of fee schedule area
						Section 1848(j)(2) of the Social Security Act (42 U.S.C. 1395w–4(j)(2)) is amended by striking The term and inserting Except as provided in subsection (e)(6)(D), the term.
					
					(i)
					Disclosure of data used To establish multiple procedure payment reduction policy
					The Secretary of Health and Human Services shall make publicly available the information used to
			 establish the multiple procedure payment reduction policy to the
			 professional component of imaging services in the final rule published in
			 the Federal Register, v. 77, n. 222, November 16, 2012, pages 68891–69380
			 under the physician fee schedule under section 1848 of the Social Security
			 Act (42 U.S.C. 1395w–4).
				
				105.
				Promoting evidence-based care
				
					(a)
					In general
					Section 1834 of the Social Security Act (42 U.S.C. 1395m) is amended by adding at the end the
			 following new subsection:
					
						
							(p)
							Recognizing appropriate use criteria for certain imaging services
							
								(1)
								Program established
								
									(A)
									In general
									The Secretary shall establish a program to promote the use of appropriate use criteria (as defined
			 in subparagraph (B)) for applicable imaging services (as defined in
			 subparagraph (C)) furnished in an applicable setting (as defined in
			 subparagraph (D)) by ordering professionals and furnishing professionals
			 (as defined in subparagraphs (E) and (F), respectively).
								
									(B)
									Appropriate use criteria defined
									In this subsection, the term appropriate use criteria means criteria, only developed or endorsed by national professional medical specialty societies or
			 other provider-led entities, to assist ordering professionals and
			 furnishing professionals in making the most appropriate treatment decision
			 for a specific clinical condition. To the extent feasible, such criteria
			 shall be evidence-based.
								
									(C)
									Applicable imaging service defined
									In this subsection, the term applicable imaging service means an advanced diagnostic imaging service (as defined in subsection (e)(1)(B)) for which the
			 Secretary determines—
									
										(i)
										one or more applicable appropriate use criteria specified under paragraph (2) apply;
									
										(ii)
										there are one or more qualified clinical decision support mechanisms listed under paragraph (3)(C);
			 and
									
										(iii)
										one or more of such mechanisms is available free of charge.
									
									(D)
									Applicable setting defined
									In this subsection, the term applicable setting means a physician’s office, a hospital outpatient department (including an emergency department),
			 an ambulatory surgical center, and any other provider-led outpatient
			 setting determined appropriate by the Secretary.
								
									(E)
									Ordering professional defined
									In this subsection, the term ordering professional means a physician (as defined in section 1861(r)) or a practitioner described in section
			 1842(b)(18)(C) who orders an applicable imaging service for an individual.
								
									(F)
									Furnishing professional defined
									In this subsection, the term furnishing professional means a physician (as defined in section 1861(r)) or a practitioner described in section
			 1842(b)(18)(C) who furnishes an applicable imaging service for an
			 individual.
								
								(2)
								Establishment of applicable appropriate use criteria
								
									(A)
									In general
									Not later than November 15, 2015, the Secretary shall through rulemaking, and in consultation with
			 physicians, practitioners, and other stakeholders, specify applicable
			 appropriate use criteria for applicable imaging services only from among
			 appropriate use criteria developed or endorsed by national professional
			 medical specialty societies or other provider-led entities.
								
									(B)
									Considerations
									In specifying applicable appropriate use criteria under subparagraph (A), the Secretary shall take
			 into account whether the criteria—
									
										(i)
										have stakeholder consensus;
									
										(ii)
										are scientifically valid and evidence based; and
									
										(iii)
										are based on studies that are published and reviewable by stakeholders.
									
									(C)
									Revisions
									The Secretary shall review, on an annual basis, the specified applicable appropriate use criteria
			 to determine if there is a need to update or revise (as appropriate) such
			 specification of applicable appropriate use criteria and make such updates
			 or revisions through rulemaking.
								
									(D)
									Treatment of multiple applicable appropriate use criteria
									In the case where the Secretary determines that more than one appropriate use criteria applies with
			 respect to an applicable imaging service, the Secretary shall permit one
			 or more applicable appropriate use criteria under this paragraph for the
			 service.
								
								(3)
								Mechanisms for consultation with applicable appropriate use criteria
								
									(A)
									Identification of mechanisms to consult with applicable appropriate use criteria
									
										(i)
										In general
										The Secretary shall specify qualified clinical decision support mechanisms that could be used by
			 ordering professionals to consult with applicable appropriate use criteria
			 for applicable imaging services.
									
										(ii)
										Consultation
										The Secretary shall consult with physicians, practitioners, health care technology experts, and
			 other stakeholders in specifying mechanisms under this paragraph.
									
										(iii)
										Inclusion of certain mechanisms
										Mechanisms specified under this paragraph may include any or all of the following that meet the
			 requirements described in subparagraph (B)(ii):
										
											(I)
											Use of clinical decision support modules in certified EHR technology (as defined in section
			 1848(o)(4)).
										
											(II)
											Use of private sector clinical decision support mechanisms that are independent from certified EHR
			 technology, which may include use of clinical decision support mechanisms
			 available from medical specialty organizations.
										
											(III)
											Use of a clinical decision support mechanism established by the Secretary.
										
									(B)
									Qualified clinical decision support mechanisms
									
										(i)
										In general
										For purposes of this subsection, a qualified clinical decision support mechanism is a mechanism
			 that the Secretary determines meets the requirements described in clause
			 (ii).
									
										(ii)
										Requirements
										The requirements described in this clause are the following:
										
											(I)
											The mechanism makes available to the ordering professional applicable appropriate use criteria
			 specified under paragraph (2) and the supporting documentation for the
			 applicable imaging service ordered.
										
											(II)
											In the case where there are more than one applicable appropriate use criteria specified under such
			 paragraph for an applicable imaging service, the mechanism indicates the
			 criteria that it uses for the service.
										
											(III)
											The mechanism determines the extent to which an applicable imaging service ordered is consistent
			 with the applicable appropriate use criteria so specified.
										
											(IV)
											The mechanism generates and provides to the ordering professional a certification or documentation
			 that documents that the qualified clinical decision support mechanism was
			 consulted by the ordering professional.
										
											(V)
											The mechanism is updated on a timely basis to reflect revisions to the specification of applicable
			 appropriate use criteria under such paragraph.
										
											(VI)
											The mechanism meets privacy and security standards under applicable provisions of law.
										
											(VII)
											The mechanism performs such other functions as specified by the Secretary, which may include a
			 requirement to provide aggregate feedback to the ordering professional.
										
									(C)
									List of mechanisms for consultation with applicable appropriate use criteria
									
										(i)
										Initial list
										Not later than April 1, 2016, the Secretary shall publish a list of mechanisms specified under this
			 paragraph.
									
										(ii)
										Periodic updating of list
										The Secretary shall identify on an annual basis the list of qualified clinical decision support
			 mechanisms specified under this paragraph.
									
								(4)
								Consultation with applicable appropriate use criteria
								
									(A)
									Consultation by ordering professional
									Beginning with January 1, 2017, subject to subparagraph (C), with respect to an applicable imaging
			 service ordered by an ordering professional that would be furnished in an
			 applicable setting and paid for under an applicable payment system (as
			 defined in subparagraph (D)), an ordering professional shall—
									
										(i)
										consult with a qualified decision support mechanism listed under paragraph (3)(C); and
									
										(ii)
										provide to the furnishing professional the information described in clauses (i) through (iii) of
			 subparagraph (B).
									
									(B)
									Reporting by furnishing professional
									Beginning with January 1, 2017, subject to subparagraph (C), with respect to an applicable imaging
			 service furnished in an applicable setting and paid for under an
			 applicable payment system (as defined in subparagraph (D)), payment for
			 such service may only be made if the claim for the service includes the
			 following:
									
										(i)
										Information about which qualified clinical decision support mechanism was consulted by the ordering
			 professional for the service.
									
										(ii)
										Information regarding—
										
											(I)
											whether the service ordered would adhere to the applicable appropriate use criteria specified under
			 paragraph (2);
										
											(II)
											whether the service ordered would not adhere to such criteria; or
										
											(III)
											whether such criteria was not applicable to the service ordered.
										
										(iii)
										The national provider identifier of the ordering professional (if different from the furnishing
			 professional).
									
									(C)
									Exceptions
									The provisions of subparagraphs (A) and (B) and paragraph (6)(A) shall not apply to the following:
									
										(i)
										Emergency services
										An applicable imaging service ordered for an individual with an emergency medical condition (as
			 defined in section 1867(e)(1)).
									
										(ii)
										Inpatient services
										An applicable imaging service ordered for an inpatient and for which payment is made under part A.
									
										(iii)
										Alternative payment models
										An applicable imaging service ordered by an ordering professional with respect to an individual
			 attributed to an alternative payment model (as defined in section
			 1833(z)(3)(C)).
									
										(iv)
										Significant hardship
										An applicable imaging service ordered by an ordering professional who the Secretary may, on a
			 case-by-case basis, exempt from the application of such provisions if the
			 Secretary determines, subject to annual renewal, that consultation with
			 applicable appropriate use criteria would result in a significant
			 hardship, such as in the case of a professional who practices in a rural
			 area without sufficient Internet access.
									
									(D)
									Applicable payment system defined
									In this subsection, the term applicable payment system means the following:
									
										(i)
										The physician fee schedule established under section 1848(b).
									
										(ii)
										The prospective payment system for hospital outpatient department services under section 1833(t).
									
										(iii)
										The ambulatory surgical center payment systems under section 1833(i).
									
								(5)
								Identification of outlier ordering professionals
								
									(A)
									In general
									With respect to applicable imaging services furnished beginning with 2017, the Secretary shall
			 determine, on an annual basis, no more than five percent of the total
			 number of ordering professionals who are outlier ordering professionals.
								
									(B)
									Outlier ordering professionals
									The determination of an outlier ordering professional shall—
									
										(i)
										be based on low adherence to applicable appropriate use criteria specified under paragraph (2),
			 which may be based on comparison to other ordering professionals; and
									
										(ii)
										include data for ordering professionals for whom prior authorization under paragraph (6)(A)
			 applies.
									
									(C)
									Use of two years of data
									The Secretary shall use two years of data to identify outlier ordering professionals under this
			 paragraph.
								
									(D)
									Process
									The Secretary shall establish a process for determining when an outlier ordering professional is no
			 longer an outlier ordering professional.
								
									(E)
									Consultation with stakeholders
									The Secretary shall consult with physicians, practitioners and other stakeholders in developing
			 methods to identify outlier ordering professionals under this paragraph.
								
								(6)
								Prior authorization for ordering professionals who are outliers
								
									(A)
									In general
									Beginning January 1, 2020, subject to paragraph (4)(C), with respect to services furnished during a
			 year, the Secretary shall, for a period determined appropriate by the
			 Secretary, apply prior authorization for applicable imaging services that
			 are ordered by an outlier ordering professional identified under paragraph
			 (5).
								
									(B)
									Appropriate use criteria in prior authorization
									In applying prior authorization under subparagraph (A), the Secretary shall utilize only the
			 applicable appropriate use criteria specified under this subsection.
								
									(C)
									Funding
									For purposes of carrying out this paragraph, the Secretary shall provide for the transfer, from the
			 Federal Supplementary Medical Insurance Trust Fund under section 1841, of
			 $5,000,000 to the Centers for Medicare & Medicaid Services Program Management Account for each of fiscal years 2019 through 2021. Amounts
			 transferred under the preceding sentence shall remain available until
			 expended.
								
								(7)
								Construction
								Nothing in this subsection shall be construed as granting the Secretary the authority to develop or
			 initiate the development of clinical practice guidelines or appropriate
			 use criteria.
							.
				
					(b)
					Conforming amendment
					Section 1833(t)(16) of the Social Security Act (42 U.S.C. 1395l(t)(16)) is amended by adding at the
			 end the following new subparagraph:
					
						
							(E)
							Application of appropriate use criteria for certain imaging services
							For provisions relating to the application of appropriate use criteria for certain imaging
			 services, see section 1834(p).
						.
				
					(c)
					Report on experience of imaging appropriate use criteria program
					Not later than 18 months after the date of the enactment of this Act, the Comptroller General of
			 the United States shall submit to Congress a report that includes a
			 description of the extent to which appropriate use criteria could be used
			 for other services under part B of title XVIII of the Social Security Act
			 (42 U.S.C. 1395j et seq.), such as radiation therapy and clinical
			 diagnostic laboratory services.
				
				106.
				Empowering beneficiary choices through access to information on physicians’ services
				
					(a)
					In general
					The Secretary shall make publicly available on Physician Compare the information described in
			 subsection (b) with respect to eligible professionals.
				
					(b)
					Information described
					The following information, with respect to an eligible professional, is described in this
			 subsection:
					
						(1)
						Information on the number of services furnished by the eligible professional under part B of title
			 XVIII of the Social Security Act (42 U.S.C. 1395j et seq.), which may
			 include information on the most frequent services furnished or groupings
			 of services.
					
						(2)
						Information on submitted charges and payments for services under such part.
					
						(3)
						A unique identifier for the eligible professional that is available to the public, such as a
			 national provider identifier.
					
					(c)
					Searchability
					The information made available under this section shall be searchable by at least the following:
					
						(1)
						The specialty or type of the eligible professional.
					
						(2)
						Characteristics of the services furnished, such as volume or groupings of services.
					
						(3)
						The location of the eligible professional.
					
					(d)
					Disclosure
					The information made available under this section shall indicate, where appropriate, that
			 publicized information may not be representative of the eligible
			 professional’s entire patient population, the variety of services
			 furnished by the eligible professional, or the health conditions of
			 individuals treated.
				
					(e)
					Implementation
					
						(1)
						Initial implementation
						Physician Compare shall include the information described in subsection (b)—
						
							(A)
							with respect to physicians, by not later than July 1, 2015; and
						
							(B)
							with respect to other eligible professionals, by not later than July 1, 2016.
						
						(2)
						Annual updating
						The information made available under this section shall be updated on Physician Compare not less
			 frequently than on an annual basis.
					
					(f)
					Opportunity To review and submit corrections
					The Secretary shall provide for an opportunity for an eligible professional to review, and submit
			 corrections for, the information to be made public with respect to the
			 eligible professional under this section prior to such information being
			 made public.
				
					(g)
					Definitions
					In this section:
					
						(1)
						Eligible professional; physician; secretary
						The terms eligible professional, physician, and Secretary have the meaning given such terms in section 10331(i) of Public Law 111–148.
					
						(2)
						Physician Compare
						The term Physician Compare means the Physician Compare Internet website of the Centers for Medicare & Medicaid Services (or a successor website).
					
				107.
				Expanding availability of Medicare data
				
					(a)
					Expanding uses of Medicare data by qualified entities
					
						(1)
						Additional analyses
						
							(A)
							In general
							Subject to subparagraph (B), to the extent consistent with applicable information, privacy,
			 security, and disclosure laws (including paragraph (3)), notwithstanding
			 paragraph (4)(B) of section 1874(e) of the Social Security Act (42 U.S.C.
			 1395kk(e)) and the second sentence of paragraph (4)(D) of such section,
			 beginning July 1, 2015, a qualified entity may use the combined data
			 described in paragraph (4)(B)(iii) of such section received by such entity
			 under such section, and information derived from the evaluation described
			 in such paragraph (4)(D), to conduct additional non-public analyses (as
			 determined appropriate by the Secretary) and provide or sell such analyses
			 to authorized users for non-public use (including for the purposes of
			 assisting providers of services and suppliers to develop and participate
			 in quality and patient care improvement activities, including developing
			 new models of care).
						
							(B)
							Limitations with respect to analyses
							
								(i)
								Employers
								Any analyses provided or sold under subparagraph (A) to an employer described in paragraph
			 (9)(A)(iii) may only be used by such employer for purposes of providing
			 health insurance to employees and retirees of the employer.
							
								(ii)
								Health insurance issuers
								A qualified entity may not provide or sell an analysis to a health insurance issuer described in
			 paragraph (9)(A)(iv) unless the issuer is providing the qualified entity
			 with data under section 1874(e)(4)(B)(iii) of the Social Security Act (42
			 U.S.C. 1395kk(e)(4)(B)(iii)).
							
						(2)
						Access to certain data
						
							(A)
							Access
							To the extent consistent with applicable information, privacy, security, and disclosure laws
			 (including paragraph (3)), notwithstanding paragraph (4)(B) of section
			 1874(e) of the Social Security Act (42 U.S.C. 1395kk(e)) and the second
			 sentence of paragraph (4)(D) of such section, beginning July 1, 2015, a
			 qualified entity may—
							
								(i)
								provide or sell the combined data described in paragraph (4)(B)(iii) of such section to authorized
			 users described in clauses (i), (ii), and (v) of paragraph (9)(A) for
			 non-public use, including for the purposes described in subparagraph (B);
			 or
							
								(ii)
								subject to subparagraph (C), provide Medicare claims data to authorized users described in clauses
			 (i), (ii), and (v), of paragraph (9)(A) for non-public use, including for
			 the purposes described in subparagraph (B).
							
							(B)
							Purposes described
							The purposes described in this subparagraph are assisting providers of services and suppliers in
			 developing and participating in quality and patient care improvement
			 activities, including developing new models of care.
						
							(C)
							Medicare claims data must be provided at no cost
							A qualified entity may not charge a fee for providing the data under subparagraph (A)(ii).
						
						(3)
						Protection of information
						
							(A)
							In general
							Except as provided in subparagraph (B), an analysis or data that is provided or sold under
			 paragraph (1) or (2) shall not contain information that individually
			 identifies a patient.
						
							(B)
							Information on patients of the provider of services or supplier
							To the extent consistent with applicable information, privacy, security, and disclosure laws, an
			 analysis or data that is provided or sold to a provider of services or
			 supplier under paragraph (1) or (2) may contain information that
			 individually identifies a patient of such provider or supplier, including
			 with respect to items and services furnished to the patient by other
			 providers of services or suppliers.
						
							(C)
							Prohibition on using analyses or data for marketing purposes
							An authorized user shall not use an analysis or data provided or sold under paragraph (1) or (2)
			 for marketing purposes.
						
						(4)
						Data use agreement
						A qualified entity and an authorized user described in clauses (i), (ii), and (v) of paragraph
			 (9)(A) shall enter into an agreement regarding the use of any data that
			 the qualified entity is providing or selling to the authorized user under
			 paragraph (2). Such agreement shall describe the requirements for privacy
			 and security of the data and, as determined appropriate by the Secretary,
			 any prohibitions on using such data to link to other individually
			 identifiable sources of information. If the authorized user is not a
			 covered entity under the rules promulgated pursuant to the Health
			 Insurance Portability and Accountability Act of 1996, the agreement shall
			 identify the relevant regulations, as determined by the Secretary, that
			 the user shall comply with as if it were acting in the capacity of such a
			 covered entity.
					
						(5)
						No redisclosure of analyses or data
						
							(A)
							In general
							Except as provided in subparagraph (B), an authorized user that is provided or sold an analysis or
			 data under paragraph (1) or (2) shall not redisclose or make public such
			 analysis or data or any analysis using such data.
						
							(B)
							Permitted redisclosure
							A provider of services or supplier that is provided or sold an analysis or data under paragraph (1)
			 or (2) may, as determined by the Secretary, redisclose such analysis or
			 data for the purposes of performance improvement and care coordination
			 activities but shall not make public such analysis or data or any analysis
			 using such data.
						
						(6)
						Opportunity for providers of services and suppliers to review
						Prior to a qualified entity providing or selling an analysis to an authorized user under paragraph
			 (1), to the extent that such analysis would individually identify a
			 provider of services or supplier who is not being provided or sold such
			 analysis, such qualified entity shall provide such provider or supplier
			 with the opportunity to appeal and correct errors in the manner described
			 in section 1874(e)(4)(C)(ii) of the Social Security Act (42 U.S.C.
			 1395kk(e)(4)(C)(ii)).
					
						(7)
						Assessment for a breach
						
							(A)
							In general
							In the case of a breach of a data use agreement under this section or section 1874(e) of the Social
			 Security Act (42 U.S.C. 1395kk(e)), the Secretary shall impose an
			 assessment on the qualified entity both in the case of—
							
								(i)
								an agreement between the Secretary and a qualified entity; and
							
								(ii)
								an agreement between a qualified entity and an authorized user.
							
							(B)
							Assessment
							The assessment under subparagraph (A) shall be an amount up to $100 for each individual entitled
			 to, or enrolled for, benefits under part A of title XVIII of the Social
			 Security Act or enrolled for benefits under part B of such title—
							
								(i)
								in the case of an agreement described in subparagraph (A)(i), for whom the Secretary provided data
			 on to the qualified entity under paragraph (2); and
							
								(ii)
								in the case of an agreement described in subparagraph (A)(ii), for whom the qualified entity
			 provided data on to the authorized user under paragraph (2).
							
							(C)
							Deposit of amounts collected
							Any amounts collected pursuant to this paragraph shall be deposited in Federal Supplementary
			 Medical Insurance Trust Fund under section 1841 of the Social Security Act
			 (42 U.S.C. 1395t).
						
						(8)
						Annual reports
						Any qualified entity that provides or sells an analysis or data under paragraph (1) or (2) shall
			 annually submit to the Secretary a report that includes—
						
							(A)
							a summary of the analyses provided or sold, including the number of such analyses, the number of
			 purchasers of such analyses, and the total amount of fees received for
			 such analyses;
						
							(B)
							a description of the topics and purposes of such analyses;
						
							(C)
							information on the entities who received the data under paragraph (2), the uses of the data, and
			 the total amount of fees received for providing, selling, or sharing the
			 data; and
						
							(D)
							other information determined appropriate by the Secretary.
						
						(9)
						Definitions
						In this subsection and subsection (b):
						
							(A)
							Authorized user
							The term authorized user means the following:
							
								(i)
								A provider of services.
							
								(ii)
								A supplier.
							
								(iii)
								An employer (as defined in section 3(5) of the Employee Retirement Insurance Security Act of 1974).
							
								(iv)
								A health insurance issuer (as defined in section 2791 of the Public Health Service Act).
							
								(v)
								A medical society or hospital association.
							
								(vi)
								Any entity not described in clauses (i) through (v) that is approved by the Secretary (other than
			 an employer or health insurance issuer not described in clauses (iii) and
			 (iv), respectively, as determined by the Secretary).
							
							(B)
							Provider of services
							The term provider of services has the meaning given such term in section 1861(u) of the Social Security Act (42 U.S.C.
			 1395x(u)).
						
							(C)
							Qualified entity
							The term qualified entity has the meaning given such term in section 1874(e)(2) of the Social Security Act (42 U.S.C.
			 1395kk(e)).
						
							(D)
							Secretary
							The term Secretary means the Secretary of Health and Human Services.
						
							(E)
							Supplier
							The term supplier has the meaning given such term in section 1861(d) of the Social Security Act (42 U.S.C.
			 1395x(d)).
						
					(b)
					Access to Medicare data by qualified clinical data registries To facilitate quality improvement
					
						(1)
						Access
						
							(A)
							In general
							To the extent consistent with applicable information, privacy, security, and disclosure laws,
			 beginning July 1, 2015, the Secretary shall, at the request of a qualified
			 clinical data registry under section 1848(m)(3)(E) of the Social Security
			 Act (42 U.S.C. 1395w–4(m)(3)(E)), provide the data described in
			 subparagraph (B) (in a form and manner determined to be appropriate) to
			 such qualified clinical data registry for purposes of linking such data
			 with clinical outcomes data and performing risk-adjusted, scientifically
			 valid analyses and research to support quality improvement or patient
			 safety, provided that any public reporting of such analyses or research
			 that identifies a provider of services or supplier shall only be conducted
			 with the opportunity of such provider or supplier to appeal and correct
			 errors in the manner described in subsection (a)(6).
						
							(B)
							Data described
							The data described in this subparagraph is—
							
								(i)
								claims data under the Medicare program under title XVIII of the Social Security Act; and
							
								(ii)
								if the Secretary determines appropriate, claims data under the Medicaid program under title XIX of
			 such Act and the State Children's Health Insurance Program under title XXI
			 of such Act.
							
						(2)
						Fee
						Data described in paragraph (1)(B) shall be provided to a qualified clinical data registry under
			 paragraph (1) at a fee equal to the cost of providing such data. Any fee
			 collected pursuant to the preceding sentence shall be deposited in the
			 Centers for Medicare & Medicaid Services Program Management Account.
					
					(c)
					Expansion of data available to qualified entities
					Section 1874(e) of the Social Security Act (42 U.S.C. 1395kk(e)) is amended—
					
						(1)
						in the subsection heading, by striking Medicare; and
					
						(2)
						in paragraph (3)—
						
							(A)
							by inserting after the first sentence the following new sentence: Beginning July 1, 2015, if the Secretary determines appropriate, the data described in this
			 paragraph may also include standardized extracts (as determined by the
			 Secretary) of claims data under titles XIX and XXI for assistance provided
			 under such titles for one or more specified geographic areas and time
			 periods requested by a qualified entity.; and
						
							(B)
							in the last sentence, by inserting or under titles XIX or XXI before the period at the end.
						
					(d)
					Revision of placement of fees
					Section 1874(e)(4)(A) of the Social Security Act (42 U.S.C. 1395kk(e)(4)(A)) is amended, in the
			 second sentence—
					
						(1)
						by inserting , for periods prior to July 1, 2015, after deposited; and
					
						(2)
						by inserting the following before the period at the end: , and, beginning July 1, 2015, into the Centers for Medicare & Medicaid Services Program Management Account.
					
				108.
				Reducing administrative burden and other provisions
				
					(a)
					Medicare physician and practitioner opt-Out to private contract
					
						(1)
						Indefinite, continuing automatic extension of opt out election
						
							(A)
							In general
							Section 1802(b)(3) of the Social Security Act (42 U.S.C. 1395a(b)(3)) is amended—
							
								(i)
								in subparagraph (B)(ii), by striking during the 2-year period beginning on the date the affidavit is signed and inserting during the applicable 2-year period (as defined in subparagraph (D));
							
								(ii)
								in subparagraph (C), by striking during the 2-year period described in subparagraph (B)(ii) and inserting during the applicable 2-year period; and
							
								(iii)
								by adding at the end the following new subparagraph:
								
									
										(D)
										Applicable 2-year periods for effectiveness of affidavits
										In this subsection, the term applicable 2-year period means, with respect to an affidavit of a physician or practitioner under subparagraph (B), the
			 2-year period beginning on the date the affidavit is signed and includes
			 each subsequent 2-year period unless the physician or practitioner
			 involved provides notice to the Secretary (in a form and manner specified
			 by the Secretary), not later than 30 days before the end of the previous
			 2-year period, that the physician or practitioner does not want to extend
			 the application of the affidavit for such subsequent 2-year period.
									.
							
							(B)
							Effective date
							The amendments made by subparagraph (A) shall apply to affidavits entered into on or after the date
			 that is 60 days after the date of the enactment of this Act.
						
						(2)
						Public availability of information on opt-out physicians and practitioners
						Section 1802(b) of the Social Security Act (42 U.S.C. 1395a(b)) is amended—
						
							(A)
							in paragraph (5), by adding at the end the following new subparagraph:
							
								
									(D)
									Opt-out physician or practitioner
									The term opt-out physician or practitioner means a physician or practitioner who has in effect an affidavit under paragraph (3)(B).
								;
						
							(B)
							by redesignating paragraph (5) as paragraph (6); and
						
							(C)
							by inserting after paragraph (4) the following new paragraph:
							
								
									(5)
									Posting of information on opt-out physicians and practitioners
									
										(A)
										In general
										Beginning not later than February 1, 2015, the Secretary shall make publicly available through an
			 appropriate publicly accessible website of the Department of Health and
			 Human Services information on the number and characteristics of opt-out
			 physicians and practitioners and shall update such information on such
			 website not less often than annually.
									
										(B)
										Information to be included
										The information to be made available under subparagraph (A) shall include at least the following
			 with respect to opt-out physicians and practitioners:
										
											(i)
											Their number.
										
											(ii)
											Their physician or professional specialty or other designation.
										
											(iii)
											Their geographic distribution.
										
											(iv)
											The timing of their becoming opt-out physicians and practitioners, relative to when they first
			 entered practice and with respect to applicable 2-year periods.
										
											(v)
											The proportion of such physicians and practitioners who billed for emergency or urgent care
			 services.
										.
						
					(b)
					Gainsharing study and report
					Not later than 6 months after the date of the enactment of this Act, the Secretary of Health and
			 Human Services, in consultation with the Inspector General of the
			 Department of Health and Human Services, shall submit to Congress a report
			 with legislative recommendations to amend existing fraud and abuse laws,
			 through exceptions, safe harbors, or other narrowly targeted provisions,
			 to permit gainsharing or similar arrangements between physicians and
			 hospitals that improve care while reducing waste and increasing
			 efficiency. The report shall—
					
						(1)
						consider whether such provisions should apply to ownership interests, compensation arrangements, or
			 other relationships;
					
						(2)
						describe how the recommendations address accountability, transparency, and quality, including how
			 best to limit inducements to stint on care, discharge patients
			 prematurely, or otherwise reduce or limit medically necessary care; and
					
						(3)
						consider whether a portion of any savings generated by such arrangements should accrue to the
			 Medicare program under title XVIII of the Social Security Act.
					
					(c)
					Promoting interoperability of electronic health record systems
					
						(1)
						Recommendations for achieving widespread EHR interoperability
						
							(A)
							Objective
							As a consequence of a significant Federal investment in the implementation of health information
			 technology through the Medicare and Medicaid EHR incentive programs,
			 Congress declares it a national objective to achieve widespread exchange
			 of health information through interoperable certified EHR technology
			 nationwide by December 31, 2017.
						
							(B)
							Definitions
							In this paragraph:
							
								(i)
								Widespread interoperability
								The term widespread interoperability means interoperability between certified EHR technology systems employed by meaningful EHR users
			 under the Medicare and Medicaid EHR incentive programs and other
			 clinicians and health care providers on a nationwide basis.
							
								(ii)
								Interoperability
								The term interoperability means the ability of two or more health information systems or components to exchange clinical and
			 other information and to use the information that has been exchanged using
			 common standards as to provide access to longitudinal information for
			 health care providers in order to facilitate coordinated care and improved
			 patient outcomes.
							
							(C)
							Establishment of metrics
							Not later than July 1, 2015, and in consultation with stakeholders, the Secretary shall establish
			 metrics to be used to determine if and to the extent that the objective
			 described in subparagraph (A) has been achieved.
						
							(D)
							Recommendations if objective not achieved
							If the Secretary of Health and Human Services determines that the objective described in
			 subparagraph (A) has not been achieved by December 31, 2017, then the
			 Secretary shall submit to Congress a report, by not later than December
			 31, 2018, that identifies barriers to such objective and recommends
			 actions that the Federal Government can take to achieve such objective.
			 Such recommended actions may include recommendations—
							
								(i)
								to adjust payments for not being meaningful EHR users under the Medicare EHR incentive programs;
			 and
							
								(ii)
								for criteria for decertifying certified EHR technology products.
							
						(2)
						Preventing blocking the sharing of information
						
							(A)
							For meaningful EHR professionals
							Section 1848(o)(2)(A)(ii) of the Social Security Act (42 U.S.C. 1395w–4(o)(2)(A)(ii)) is amended by
			 inserting before the period at the end the following: , and the professional demonstrates (through a process specified by the Secretary, such as the use
			 of an attestation) that the professional has not knowingly and willfully
			 taken any action to limit or restrict the compatibility or
			 interoperability of the certified EHR technology.
						
							(B)
							For meaningful EHR hospitals
							Section 1886(n)(3)(A)(ii) of the Social Security Act (42 U.S.C. 1395ww(n)(3)(A)(ii)) is amended by
			 inserting before the period at the end the following: , and the hospital demonstrates (through a process specified by the Secretary, such as the use of
			 an attestation) that the hospital has not knowingly and willfully taken
			 any action to limit or restrict the compatibility or interoperability of
			 the certified EHR technology.
						
							(C)
							Effective date
							The amendments made by this subsection shall apply to meaningful EHR users as of the date that is
			 one year after the date of the enactment of this Act.
						
						(3)
						Study and report on the feasibility of establishing a website to compare certified EHR technology
			 products
						
							(A)
							Study
							The Secretary shall conduct a study to examine the feasibility of establishing mechanisms that
			 includes aggregated results of surveys of meaningful EHR users on the
			 functionality of certified EHR technology products to enable such users to
			 directly compare the functionality and other features of such products.
			 Such information may be made available through contracts with physician,
			 hospital, or other organizations that maintain such comparative
			 information.
						
							(B)
							Report
							Not later than 1 year after the date of the enactment of this Act, the Secretary shall submit to
			 Congress a report on the website. The report shall include information on
			 the benefits of, and resources needed to develop and maintain, such a
			 website.
						
						(4)
						Definitions
						In this subsection:
						
							(A)
							The term certified EHR technology has the meaning given such term in section 1848(o)(4) of the Social Security Act (42 U.S.C.
			 1395w–4(o)(4)).
						
							(B)
							The term meaningful EHR user has the meaning given such term under the Medicare EHR incentive programs.
						
							(C)
							The term Medicare and Medicaid EHR incentive programs means—
							
								(i)
								in the case of the Medicare program under title XVIII of the Social Security Act, the incentive
			 programs under section 1814(l)(3), section 1848(o), subsections (l) and
			 (m) of section 1853, and section 1886(n) of the Social Security Act (42
			 U.S.C. 1395f(l)(3), 1395w–4(o), 1395w–23, 1395ww(n)); and
							
								(ii)
								in the case of the Medicaid program under title XIX of such Act, the incentive program under
			 subsections (a)(3)(F) and (t) of section 1903 of such Act (42 U.S.C.
			 1396b).
							
							(D)
							The term Secretary means the Secretary of Health and Human Services.
						
					(d)
					GAO studies and reports on the use of telehealth under Federal programs and on remote patient
			 monitoring services
					
						(1)
						Study on telehealth services
						The Comptroller General of the United States shall conduct a study on the following:
						
							(A)
							How the definition of telehealth across various Federal programs and Federal efforts can inform the
			 use of telehealth in the Medicare program under title XVIII of the Social
			 Security Act (42 U.S.C. 1395 et seq.).
						
							(B)
							Issues that can facilitate or inhibit the use of telehealth under the Medicare program under such
			 title, including oversight and professional licensure, changing
			 technology, privacy and security, infrastructure requirements, and varying
			 needs across urban and rural areas.
						
							(C)
							Potential implications of greater use of telehealth with respect to payment and delivery system
			 transformations under the Medicare program under such title XVIII and the
			 Medicaid program under title XIX of such Act (42 U.S.C. 1396 et seq.).
						
							(D)
							How the Centers for Medicare & Medicaid Services conducts oversight of payments made under the Medicare program under such title
			 XVIII to providers for telehealth services.
						
						(2)
						Study on remote patient monitoring services
						
							(A)
							In general
							The Comptroller General of the United States shall conduct a study—
							
								(i)
								of the dissemination of remote patient monitoring technology in the private health insurance
			 market;
							
								(ii)
								of the financial incentives in the private health insurance market relating to adoption of such
			 technology;
							
								(iii)
								of the barriers to adoption of such services under the Medicare program under title XVIII of the
			 Social Security Act;
							
								(iv)
								that evaluates the patients, conditions, and clinical circumstances that could most benefit from
			 remote patient monitoring services; and
							
								(v)
								that evaluates the challenges related to establishing appropriate valuation for remote patient
			 monitoring services under the Medicare physician fee schedule under
			 section 1848 of the Social Security Act (42 U.S.C. 1395w–4) in order to
			 accurately reflect the resources involved in furnishing such services.
							
							(B)
							Definitions
							For purposes of this paragraph:
							
								(i)
								Remote patient monitoring services
								The term remote patient monitoring services means services furnished through remote patient monitoring technology.
							
								(ii)
								Remote patient monitoring technology
								The term remote patient monitoring technology means a coordinated system that uses one or more home-based or mobile monitoring devices that
			 automatically transmit vital sign data or information on activities of
			 daily living and may include responses to assessment questions collected
			 on the devices wirelessly or through a telecommunications connection to a
			 server that complies with the Federal regulations (concerning the privacy
			 of individually identifiable health information) promulgated under section
			 264(c) of the Health Insurance Portability and Accountability Act of 1996,
			 as part of an established plan of care for that patient that includes the
			 review and interpretation of that data by a health care professional.
							
						(3)
						Reports
						Not later than 24 months after the date of the enactment of this Act, the Comptroller General shall
			 submit to Congress—
						
							(A)
							a report containing the results of the study conducted under paragraph (1); and
						
							(B)
							a report containing the results of the study conducted under paragraph (2).
						A report required under this paragraph shall be submitted together with recommendations for such
			 legislation and administrative action as the Comptroller General
			 determines appropriate. The Comptroller General may submit one report
			 containing the results described in subparagraphs (A) and (B) and the
			 recommendations described in the previous sentence.
					(e)
					Rule of construction regarding healthcare provider standards of care
					
						(1)
						Maintenance of state standards
						The development, recognition, or implementation of any guideline or other standard under any
			 Federal health care provision shall not be construed—
						
							(A)
							to establish the standard of care or duty of care owed by a health care provider to a patient in
			 any medical malpractice or medical product liability action or claim; or
						
							(B)
							to preempt any standard of care or duty of care, owed by a health care provider to a patient, duly
			 established under State or common law.
						
						(2)
						Definitions
						For purposes of this subsection:
						
							(A)
							Federal health care provision
							The term Federal health care provision means any provision of the Patient Protection and Affordable Care Act (Public Law 111–148), title
			 I or subtitle B of title II of the Health Care and Education
			 Reconciliation Act of 2010 (Public Law 111–152), or title XVIII or XIX of
			 the Social Security Act.
						
							(B)
							Health care provider
							The term health care provider means any individual or entity—
							
								(i)
								licensed, registered, or certified under Federal or State laws or regulations to provide health
			 care services; or
							
								(ii)
								required to be so licensed, registered, or certified but that is exempted by other statute or
			 regulation.
							
							(C)
							Medical malpractice or medical product liability action or claim
							The term medical malpractice or medical product liability action or claim means a medical malpractice action or claim (as defined in section 431(7) of the Health Care
			 Quality Improvement Act of 1986 (42 U.S.C. 11151(7))) and includes a
			 liability action or claim relating to a health care provider’s
			 prescription or provision of a drug, device, or biological product (as
			 such terms are defined in section 201 of the Federal Food, Drug, and
			 Cosmetic Act or section 351 of the Public Health Service Act).
						
							(D)
							State
							The term State includes the District of Columbia, Puerto Rico, and any other commonwealth, possession, or
			 territory of the United States.
						(3)Preservation of State lawNo provision of the Patient Protection and Affordable Care Act (Public Law 111–148), title I or
			 subtitle B of title II of the Health Care and Education Reconciliation Act
			 of 2010 (Public Law 111–152), or title XVIII or XIX of the Social Security
			 Act shall be construed to preempt any State or common law governing
			 medical professional or medical product liability actions or claims.IIExtensionsAMedicare Extensions201.Work geographic adjustmentSection 1848(e)(1)(E) of the Social Security Act (42 U.S.C. 1395w–4(e)(1)(E)) is amended by
			 striking and before April 1, 2014,.202.Medicare payment for therapy services(a)Repeal of therapy cap and 1-year extension of threshold for manual medical reviewSection 1833(g) of the Social Security Act (42 U.S.C. 1395l(g)) is amended—(1)in paragraph (4)—(A)by striking This subsection and inserting Except as provided in paragraph (5)(C)(iii), this subsection; and(B)by inserting the following before the period at the end: or with respect to services furnished on or after the date of enactment of the Medicare SGR Repeal and Beneficiary Access  Improvement Act of 2014; and(2)in paragraph (5)(C), by adding at the end the following new clause:(iii)Beginning on the date of enactment of the Medicare SGR Repeal and Beneficiary Access  Improvement Act of 2014 and ending on the day before the date that is 12 months after such date of enactment, the manual
			 medical review process described in clause (i) shall
			 apply with respect to expenses incurred in a year for services described
			 in paragraphs (1) and (3) that exceed the threshold described in clause
			 (ii) for the year..(b)Medical review of outpatient therapy services(1)Medical review of outpatient therapy servicesSection 1833 of the Social Security Act (42 U.S.C. 1395l), as amended by section 101(e)(2), is
			 amended
			 by adding at the end the following new subsection:(aa)Medical review of outpatient therapy services(1)In general(A)Process for medical reviewThe Secretary shall implement a process for the medical review (as described in paragraph (2)) of
			 outpatient therapy services (as defined in paragraph (10)) and, subject to
			 paragraph (12), apply such process to such services furnished on or after
			 the date that is 12 months after the date of enactment of the Medicare SGR Repeal and Beneficiary Access  Improvement Act of 2014, focusing on services identified under subparagraph (B).(B)Identification of services for reviewUnder the process, the Secretary shall identify services for medical review, using such factors as
			 the Secretary determines appropriate, which may include the following:(i)Services furnished by a therapy provider (as defined in paragraph (10)) whose pattern of billing is
			 aberrant compared to peers.(ii)Services furnished by a therapy provider who, in a prior period, has a high claims denial
			 percentage or is less compliant with other applicable requirements under
			 this title.(iii)Services furnished by a therapy provider that is newly enrolled under this title.(iv)Services furnished by a therapy provider who has questionable billing practices, such as billing
			 medically unlikely units of services in a day.(v)Services furnished to treat a type of medical condition.(vi)Services identified by use of the standardized data elements required to be reported under section
			 1834(p).(vii)Services furnished by a single therapy provider or a group that includes a therapy provider
			 identified by factors described in this subparagraph.(viii)Other services as determined appropriate by the Secretary.(2)Medical review(A)Prior authorization medical review(i)In generalSubject to the succeeding provisions of this subparagraph, the Secretary shall use prior
			 authorization medical review for outpatient therapy  services furnished to
			 an individual above one or more thresholds established by the Secretary,
			 such as a dollar threshold or a threshold based on other  factors.(ii)Ending application of prior authorization for a therapy providerThe Secretary shall end the application of prior authorization medical review to outpatient therapy
			 services furnished by a therapy provider if the Secretary determines that
			 the provider has a low denial rate under such prior authorization.  The
			 Secretary may subsequently reapply prior authorization medical review to
			 such therapy provider if the Secretary determines it to be appropriate.(iii)Prior authorization of multiple servicesThe Secretary shall, where practicable, provide for prior authorization medical review for multiple
			 services at a single time, such as services in a therapy plan of care
			 described in section 1861(p)(2).(B)Other types of medical reviewThe Secretary may use pre-payment review or post-payment review for services identified under
			 paragraph (1)(B) that are not subject to prior authorization medical
			 review under subparagraph (A).(C)Limitation for law enforcement activitiesThe Secretary may determine that medical review under this subsection does not apply in the case
			 where potential fraud may be involved.(3)Review contractorsThe Secretary shall conduct prior authorization medical review of outpatient therapy services under
			 this subsection using medicare administrative contractors (as described in
			 section 1874A) or other review contractors (other than contractors under
			 section 1893(h) or contractors paid on a contingent basis).(4)No payment without prior authorizationWith respect to an outpatient therapy service for which prior authorization medical review under
			 this subsection applies, the following shall apply:(A)Prior authorization determinationThe Secretary shall make a determination, prior to the service being furnished, of whether the
			 service would or would not meet the applicable requirements of section
			 1862(a)(1)(A).(B)Denial of paymentSubject to paragraph (6), no payment shall be made under this part for the
			 service unless the Secretary determines pursuant to subparagraph (A) that
			 the service would meet the applicable
			 requirements of such section.(5)Submission of informationA therapy provider may submit the information necessary for medical review by fax, by mail, or by
			 electronic means. The Secretary shall make available the electronic means
			 described in the preceding sentence as soon as practicable, but not later
			 than 24 months after the date of enactment of this subsection.(6)TimelinessIf the Secretary does not make a prior authorization determination under paragraph (4)(A) within 10
			 business days of the date of the Secretary’s receipt of medical
			 documentation needed to make such determination, paragraph (4)(B) shall
			 not apply.(7)ConstructionWith respect to an outpatient therapy service that has been affirmed by medical review under this
			 subsection, nothing in this subsection shall be construed to preclude the
			 subsequent denial of a claim for such service that does not meet other
			 applicable requirements under this Act.(8)Beneficiary protectionsWith respect to services furnished on or after January 1, 2015, where payment may not be made as a
			 result of application of medical review under this subsection, section
			 1879 shall apply in the same manner as such section applies to a denial
			 that is made by reason of section 1862(a)(1).(9)Implementation(A)AuthorityThe Secretary may implement the provisions of this subsection by interim final rule with comment
			 period.(B)AdministrationChapter 35 of title 44, United States Code, shall not apply to medical review under this
			 subsection.(C)LimitationThere shall be no administrative or judicial review under section 1869, section 1878, or otherwise
			 of the identification of services for medical review or the process for
			 medical review under this subsection.(10)DefinitionsFor purposes of this subsection:(A)Outpatient therapy servicesThe term outpatient therapy services means the following services for which payment is made under section 1848, 1834(g), or 1834(k):(i)Physical therapy services of the type described in section 1861(p).(ii)Speech-language pathology services of the type described in such section though the application of
			 section 1861(ll)(2).(iii)Occupational therapy services of the type described in section 1861(p) through the operation of
			 section 1861(g).(B)Therapy providerThe term therapy provider means a provider of services (as defined in section 1861(u)) or a supplier (as defined in section
			 1861(d)) who submits a claim for outpatient therapy services.(11)FundingFor purposes of implementing  this subsection, the Secretary shall provide for the transfer, from
			 the Federal Supplementary Medical Insurance Trust Fund under section 1841,
			 of $35,000,000 to the Centers for Medicare & Medicaid Services Program Management Account for each fiscal year (beginning with fiscal year
			 2014). Amounts transferred under this paragraph shall remain available
			 until expended.(12)Scaling back(A)Periodic determinationsBeginning with 2017, and every two years thereafter, the Secretary shall—(i)make a determination of the improper payment rate for outpatient therapy services for a 12-month
			 period; and(ii)make such determination publicly available.(B)Scaling backIf the improper payment rate for outpatient therapy services determined for a 12-month period under
			 subparagraph (A) is 50 percent or less of the Medicare fee-for-service
			 improper payment rate for such period, the Secretary shall—(i)reduce the amount and extent of medical review conducted for a prospective year under the process
			 established in this subsection; and(ii)return an appropriate portion of the funding provided for such year under paragraph (11)..(2)GAO study and report(A)StudyThe Comptroller General of the United States shall conduct a study on the effectiveness of medical
			 review of outpatient therapy services under section 1833(aa) of the Social
			 Security Act, as added by paragraph (1). Such study shall include an
			 analysis of—(i)aggregate data on—(I)the number of individuals, therapy providers, and claims subject to such review; and(II)the number of reviews conducted under such section; and(ii)the outcomes of such reviews.(B)ReportNot later than 3 years after the date of enactment of this Act, the Comptroller General shall
			 submit to Congress a report containing the results of the study under
			 subparagraph (A), together with recommendations for such legislation and
			 administrative action as the Comptroller General determines appropriate.(c)Collection of standardized data elements for outpatient therapy services(1)Collection of standardized data elements for outpatient therapy servicesSection 1834 of the Social Security Act (42 U.S.C. 1395m) is amended by adding at the end the
			 following new subsection:(p)Collection of standardized data elements for outpatient therapy services(1)Standardized data elements(A)In generalNot later than 6 months after the date of enactment of this subsection, the Secretary shall post on
			 the Internet website of the Centers for Medicare & Medicaid Services a draft list of standardized data elements for individuals receiving outpatient
			 therapy services.(B)DomainsSuch standardized data elements shall include information with respect to the following domains, as
			 determined appropriate by the Secretary:(i)Demographic information.(ii)Diagnosis.(iii)Severity.(iv)Affected body structures and functions.(v)Limitations with activities of daily living and participation.(vi)Functional status.(vii)Other domains determined to be appropriate by the Secretary.(C)Solicitation of inputThe Secretary shall accept comments from stakeholders through the date that is	60 days after the
			 date the Secretary posts the draft list of standardized data elements
			 pursuant to subparagraph (A).	In seeking such comments, the Secretary
			 shall use one or more mechanisms to solicit input from stakeholders that
			 may include use of open door forums, town hall meetings, requests for
			 information, or other mechanisms determined appropriate by the Secretary.(D)Operational list of standardized  data elementsNot later than 120 days after the end of the comment period described in subparagraph (C), the
			 Secretary, taking into account such comments, shall post on the Internet
			 website of the Centers for Medicare & Medicaid Services an operational list of standardized data elements.(E)Subsequent revisionsSubsequent revisions to the operational list of standardized data elements shall be made through
			 rulemaking. Such revisions may be based on experience and input from
			 stakeholders.(2)System to report standardized data elements(A)In generalNot later than 18 months after the date the Secretary posts the operational list of standardized
			 data elements pursuant to paragraph (1)(D), the Secretary shall develop
			 and implement an electronic system (which may be a web portal) for therapy
			 providers to report the standardized data elements for individuals with
			 respect to outpatient therapy services.(B)ConsultationThe Secretary shall seek comments from stakeholders regarding the best way to report the
			 standardized data elements.(3)Reporting(A)Frequency of reportingThe Secretary shall specify the frequency of reporting standardized data elements.  The Secretary
			 shall seek comments from stakeholders regarding the frequency of the
			 reporting of such data elements.(B)Reporting requirementBeginning on the date the system to report standardized data elements under this subsection is
			 operational, no payment shall be made under this part for outpatient
			 therapy services furnished to an individual unless a therapy provider
			 reports the standardized data elements for such individual.(4)Report on new payment system for outpatient therapy services(A)In generalNot later than 24 months after the date described in paragraph (3)(B), the Secretary shall submit
			 to Congress a report on the design of a new payment system for outpatient
			 therapy services.  The report shall include an analysis of the
			 standardized data elements collected and other appropriate data and
			 information.(B)FeaturesSuch report shall consider—(i)appropriate adjustments to payment (such as case mix and outliers);(ii)payments on an episode of care basis; and(iii)reduced payment for multiple episodes.(C)ConsultationThe Secretary shall consult with stakeholders regarding the design of such a new payment system.(5)Implementation(A)FundingFor purposes of implementing this subsection, the Secretary shall provide for the transfer, from
			 the Federal Supplementary Medical Insurance Trust Fund under section 1841,
			 of $7,000,000 to the Centers for Medicare & Medicaid Services Program Management Account for each of fiscal years 2014 through 2018. Amounts
			 transferred under this subparagraph shall remain available until expended.(B)AdministrationChapter 35 of title 44, United States Code, shall not apply to specification of the standardized
			 data elements and implementation of the system to report such standardized
			 data elements under this subsection.(C)LimitationThere shall be no administrative or judicial review under section 1869, section 1878, or otherwise
			 of the specification of standardized data elements required under this
			 subsection or the system to report such standardized data elements.(D)Definition of outpatient therapy services and therapy providerIn this subsection, the terms outpatient therapy services and therapy provider have the meaning given those term in section 1833(aa)..(2)Sunset of current claims-based collection of therapy dataSection 3005(g)(1) of the Middle Class Tax Extension and Job Creation Act of 2012 (42 U.S.C. 1395l
			 note) is amended, in the first sentence, by inserting and ending on the date the system to report standardized data elements under section 1834(p) of the
			 Social Security Act (42 U.S.C. 1395m(p)) is implemented, after January 1, 2013,.(d)Reporting of certain informationSection 1842(t) of the Social Security Act (42 U.S.C. 1395u(t)) is amended by adding at the end the
			 following new paragraph:(3)Each request for payment, or bill submitted, by a therapy provider (as defined in section
			 1833(aa)(10)) for an outpatient therapy service (as defined in such
			 section) furnished by a therapy assistant on or after January 1, 2015,
			 shall include (in a form and manner specified by the Secretary) an
			 indication that the service was furnished by a therapy assistant..203.Medicare ambulance services(a)Extension of certain ambulance add-on payments(1)Ground
			 AmbulanceSection 1834(l)(13)(A) of the Social Security Act (42
			 U.S.C. 1395m(l)(13)(A)) is amended by striking April 1, 2014 and inserting
			 January 1, 2019 each place it appears.(2)Super Rural
			 AmbulanceSection
			 1834(l)(12)(A) of the Social Security Act (42 U.S.C. 1395m(l)(12)(A)) is
			 amended, in the first sentence, by striking April 1, 2014 and
			 inserting January 1, 2019.(b)Requiring ambulance providers To submit cost and other informationSection 1834(l) of the Social Security Act (42 U.S.C. 1395m(l)) is amended by adding at the end the
			 following new paragraph:(16)Submission of cost and other information(A)Development of data collection systemThe Secretary shall develop a data collection system (which may include use of a cost survey and
			 standardized definitions)  for providers and suppliers of ambulance
			 services to collect cost, revenue, utilization, and other information
			 determined appropriate by the Secretary. Such system shall be designed to
			 submit information—(i)needed to evaluate the appropriateness of payment rates under this subsection;(ii)on the utilization of capital equipment and ambulance capacity;  and(iii)on different types of ambulance services furnished in different geographic locations, including
			 rural areas and low population density areas described in paragraph (12).(B)Specification of data collection system(i)In generalNot later than July 1, 2015, the Secretary shall—(I)specify the data collection system under subparagraph (A) and the time period during which such
			 data is required to  be submitted; and(II)identify the providers and suppliers of ambulance services who would be required to submit the
			 information under such data collection system.(ii)RespondentsSubject to subparagraph (D)(ii), the Secretary shall determine an appropriate sample of providers
			 and suppliers of ambulance services to submit information under the data
			 collection system for each period for which reporting of data is required.(C)Penalty for failure to report cost and other informationBeginning on July 1, 2016, a 5 percent reduction to payments under this part shall be made for a
			 1-year prospective period specified by the Secretary to a provider or
			 supplier of ambulance services who—(i)is identified under subparagraph (B)(i)(II) as being required to submit the information under the
			 data collection system; and(ii)does not submit such information during the period specified under subparagraph (B)(i)(I).(D)Ongoing data collection(i)Revision of data collection systemThe Secretary may, as determined appropriate, periodically  revise the data collection system.(ii)Subsequent data collectionIn order to continue to evaluate the appropriateness of payment rates under this subsection, the
			 Secretary shall, for years after 2016 (but not less often than once every
			 3 years), require providers and suppliers of ambulance services to
			 submit  information for a period the Secretary determines
			 appropriate. The penalty described in subparagraph (C) shall apply to such
			 subsequent data collection periods.(E)ConsultationThe Secretary shall consult with stakeholders in carrying out the development of the system and
			 collection of information under this paragraph, including the activities
			 described in subparagraphs (A) and (D). Such consultation shall include
			 the use of requests for information and other mechanisms determined
			 appropriate by the Secretary.(F)AdministrationChapter 35 of title 44, United States Code, shall not apply to the collection of information
			 required under this subsection.(G)Limitations on reviewThere shall be no administrative or judicial review under section 1869, section 1878, or otherwise
			 of the data collection system or identification of respondents under this
			 paragraph.(H)Funding for implementationFor purposes of carrying out subparagraph (A), the Secretary shall provide for the transfer, from
			 the Federal Supplementary Medical Insurance Trust Fund under section 1841,
			 of $1,000,000 to the Centers for Medicare & Medicaid Services Program Management Account for fiscal year 2014. Amounts transferred under this
			 subparagraph shall remain available until expended..204.Revision of the
		Medicare-dependent hospital (MDH) program(a)Permanent extension of
		payment methodology(1)In generalSection 1886(d)(5)(G) of the
		Social Security Act (42 U.S.C.
		1395ww(d)(5)(G)) is amended—(A)in
		clause (i), by striking   and before April 1, 2014,; and(B)in
		clause (ii)(II), by striking and before April  1, 2014,.(2)Conforming
		amendments(A)Target amountSection 1886(b)(3)(D) of the
		Social Security Act (42 U.S.C.
		1395ww(b)(3)(D)) is amended—(i)in the matter
		preceding clause (i), by striking		and before April 1, 2014,; and(ii)in clause (iv),
		by striking through fiscal year 2013 and the portion of fiscal year 2014 before April 1, 2014 and inserting
		or a subsequent fiscal year.(B)Hospital value-based purchasing programSection 1886(o)(7)(D)(ii)(I) of the
		Social Security Act (42 U.S.C.
		1395ww(o)(7)(D)(ii)(I)) is amended by striking (with respect to discharges occurring during fiscal year 2012 and 2013).(C)Hospital readmission reduction	programSection 1886(q)(2)(B)(i) of the
		Social Security Act (42 U.S.C.
		1395ww(q)(2)(B)(i)) is amended by striking (with respect to discharges occurring during fiscal years 2012 and 2013).(D)Permitting
		hospitals to decline reclassificationSection 13501(e)(2) of the
		Omnibus Budget Reconciliation Act of
		1993 (42 U.S.C. 1395ww note) is amended by striking fiscal year 1998,  fiscal year 1999, or fiscal year 2000 through
		the first 2 quarters of fiscal year 2014 and inserting	or fiscal year 1998 or a subsequent fiscal year.(b)GAO study and report on Medicare-dependent hospitals(1)StudyThe Comptroller General of the United States shall conduct a study on the following:(A)The payor mix of medicare-dependent, small rural hospitals (as defined in section
			 1886(d)(5)(G)(iv)), how such mix will trend in future years, and whether
			 or not the requirement under subclause (IV) of such section should be
			 revised.(B)The characteristics of medicare-dependent, small rural hospitals that meet the requirement of such
			 subclause (IV) through the application of  paragraph (a)(iii)(A) or
			 (a)(iii)(B) of section 412.108 of the Code of Federal Regulations,
			 including Medicare inpatient and outpatient utilization, payor mix, and
			 financial status, including Medicare and total margins, and whether or not
			 Medicare payments for such  hospitals should be revised.(C)Such other items related to medicare-dependent, small rural hospitals as the Comptroller General
			 determines appropriate.(2)ReportNot later than 12 months after the date of the enactment of this Act, the Comptroller General of
			 the United States shall submit to Congress a report on the study conducted
			 under paragraph (1), together with recommendations for such legislation
			 and administrative action as the Comptroller General determines
			 appropriate.(c)ImplementationNotwithstanding any other provision of law, for purposes of fiscal year 2014, the Secretary of
			 Health and Human Services may
			 implement the provisions of, and the amendments made by, this section
			 through program instruction or otherwise.205.Revision of
		Medicare inpatient hospital payment adjustment for low-volume
		hospitals(a)In generalSection 1886(d)(12)
		of the Social Security Act (42 U.S.C. 1395ww(d)(12)) is amended—(1)in
		subparagraph (B)—(A)in the subparagraph heading, by inserting for fiscal years 2005 through 2010 after increase; and(B)in the matter preceding clause (i), by striking and for discharges occurring in the portion of fiscal year 2014 beginning on April 1, 2014, fiscal
			 year 2015, and subsequent years;(2)in subparagraph (C)(i)—(A)by striking fiscal years 2011, 2012, and 2013, and the portion of fiscal year 2014 before and
		inserting fiscal year 2011 and subsequent fiscal years, each place it appears; and(B)by striking or portion of fiscal year after during the fiscal year; and(3)in
		subparagraph (D)—(A)in the heading, by striking Temporary applicable percentage increase and inserting Applicable percentage increase for fiscal year 2011 and subsequent fiscal years;(B)by striking
		fiscal years 2011, 2012, and 2013, and the portion of fiscal year 2014 before April 1, 2014 and inserting fiscal year 2011 or a subsequent fiscal year; and(C)by striking or the portion of fiscal year after in the fiscal year.(b)ImplementationNotwithstanding any other provision of law, for purposes of fiscal year 2014, the Secretary of
			 Health and Human Services may
			 implement the provisions of, and the amendments made by, this section
			 through program instruction or otherwise.
					206.
					Specialized Medicare Advantage plans for special needs individuals
					
						(a)
						Extension
						Section 1859(f)(1) of the Social Security Act (42 U.S.C. 1395w–28(f)(1)) is amended—
						
							(1)
							by striking enrollment.—In the case and inserting “enrollment.—
							
								
									(A)
									In general
									Subject to subparagraphs (B) and (C), in the case
								;
						
							(2)
							in subparagraph (A), as added by paragraph (1), by striking and for periods before January 1, 2016; and
						
							(3)
							by adding at the end the following new subparagraphs:
							
								
									(B)
									Application to dual SNPs
									Subparagraph (A) shall only apply to a specialized MA plan for special needs individuals described
			 in subsection (b)(6)(B)(ii) for periods before January 1, 2021.
								
									(C)
									Application to severe or disabling chronic condition SNPs
									Subparagraph (A) shall only apply to a specialized MA plan for special needs individuals described
			 in subsection (b)(6)(B)(iii) for periods before January 1, 2018.
								.
						
						(b)
						Increased integration of dual SNPs
						
							(1)
							In general
							Section 1859(f) of the Social Security Act (42 U.S.C. 1395w–28(f)) is amended—
							
								(A)
								in paragraph (3), by adding at the end the following new subparagraph:
								
									
										(F)
										The plan meets the requirements applicable under paragraph (8).
									; and
							
								(B)
								by adding at the end the following new paragraph:
								
									
										(8)
										Increased integration of dual SNPs
										
											(A)
											Designated contact
											The Secretary, acting through the Federal Coordinated
Health Care Office (Medicare-Medicaid Coordination Office) established under section 2602 of the
			 Patient Protection and Affordable Care Act (in this paragraph referred to
			 as the MMCO), shall serve as a dedicated point of contact for States to address misalignments that arise with
			 the integration of specialized MA plans for special needs individuals
			 described in subsection (b)(6)(B)(ii) under this paragraph.  Consistent
			 with such role, the MMCO shall—
											
												(i)
												establish a uniform process for disseminating to State Medicaid agencies information under this
			 title impacting contracts between such agencies and such plans under this
			 subsection; and
											
												(ii)
												establish basic resources for States interested in exploring such plans as a platform for
			 integration.
											
											(B)
											Unified grievances and appeals process
											
												(i)
												In general
												Not later than April 1, 2015, the Secretary shall establish procedures unifying the grievances and
			 appeals
			 procedures  under sections 1852(f), 1852(g), 1902(a)(3), and 1902(a)(5)
			 for items
			 and services provided by specialized MA plans for special needs
			 individuals described in subsection (b)(6)(B)(ii) under this title and
			 title XIX. The Secretary shall solicit comment in developing such
			 procedures from States, plans, beneficiary representatives, and other
			 relevant stakeholders.
											
												(ii)
												Procedures
												The procedures established under clause (i) shall—
												
													(I)
													adopt the most protective provisions for the enrollee under current law, including continuation of
			 benefits under title XIX pending appeal if an appeal is filed in a timely
			 manner;
												
													(II)
													take into account differences in State plans under title XIX;
												
													(III)
													be  easily navigable by an enrollee; and
												
													(IV)
													include the elements described in clause (iii).
												
												(iii)
												Elements described
												The following elements are described in this clause:
												
													(I)
													Single notification of all applicable grievances and appeal rights under this title and title XIX.
												
													(II)
													Notices written in plain language and available in a language and format that is accessible to the
			 enrollee.
												
													(III)
													Unified timeframes for internal and external grievances and appeals processes, such as an
			 individual's filing of
			 a grievance or appeal, a plan’s acknowledgment and resolution of a
			 grievance or appeal, and
			 notification of decisions with respect to a grievance or appeal.
												
													(IV)
													Guidelines to allow the plan to process, track, and resolve grievances and appeals, to ensure
			 beneficiaries are notified on a timely basis of decisions that are made
			 throughout the grievance or appeals process and are able to easily
			 determine the status of a grievance or appeal.
												
											(C)
											Requirement for unified grievances and appeals
											
												(i)
												In general
												For 2016 and subsequent years, the contract of a specialized MA plan for special needs individuals
			 described in subsection (b)(6)(B)(ii) with a State Medicaid agency under
			 this subsection shall require the use of unified grievances and appeals
			 procedures as 
			 described in subparagraph (B).
											
												(ii)
												Consideration of application for other SNPs
												The Secretary shall consider applying the unified grievances and appeals process described in
			 subparagraph (B) to
			 specialized MA plans for special needs individuals described in subsection
			 (b)(6)(B)(i) and subsection (b)(6)(B)(iii) that have a substantial portion
			 of enrollees who are dually eligible for benefits under this title and
			 title XIX and are at risk for full benefits under title XIX.
											
											(D)
											Requirement for full integration for certain dual SNPs
											
												(i)
												Requirement
												Subject to the succeeding provisions of this subparagraph, for 2018 and subsequent years, a
			 specialized MA plan for special needs individuals described in subsection
			 (b)(6)(B)(ii) shall—
												
													(I)
													integrate all benefits under this title and title XIX; and
												
													(II)
													meet the requirements of a fully integrated  plan described in	section 1853(a)(1)(B)(iv)(II)
			 (other than the requirement that the plan have similar average levels of
			 frailty, as determined by the Secretary, as the PACE program), including
			 with respect to long-term care services or behavioral health services to
			 the extent State law permits capitation of those services under such plan.
												
												(ii)
												Initial sanctions for failure to meet requirement for 2018 or 2019
												For each of 2018 and 2019,  if the Secretary determines that a plan has failed to meet the
			 requirement described in clause (i), the Secretary shall impose one of the
			 following on the plan:
												
													(I)
													A reduction in payment to the plan under this part in an amount at least equal to the portion of
			 the monthly
			 rebate computed under section 1854(b)(1)(C)(i) for the plan and year that
			 would otherwise be kept by the plan after application of the beneficiary
			 rebate rule under section 1854(b)(1)(C).
												
													(II)
													Closing enrollment in the plan.
												
													(III)
													Sanctioning the plan in accordance with section 1857(g).
												
													(IV)
													Other reasonable action (other than the sanction described in clause (iii)) the Secretary
			 determines appropriate.
												
												(iii)
												Sanctions for failure to meet requirement for 2020 and subsequent years
												For 2020 and subsequent years, if the Secretary determines that a plan has failed to meet the
			 requirement described in clause (i), the plan shall be deemed to no longer
			 meet the definition of a specialized MA plan for special needs individuals
			 described in subsection (b)(6)(B)(ii).
											
												(iv)
												Limitation
												This subparagraph shall not apply to a specialized MA plan for special needs individuals described
			 in subsection (b)(6)(B)(ii) that only enrolls individuals for whom the
			 only medical assistance to which the individuals are entitled under the
			 State plan is medicare cost sharing described in section
			 1905(p)(3)(A)(ii).
											.
							
							(2)
							Conforming amendment to responsibilities of Federal Coordinated Health Care Office (MMCO)
							Section 2602(d) of the Patient Protection and Affordable Care Act (42 U.S.C. 1315b(d)) is amended
			 by adding at the end the following new paragraph:
							
								
									(6)
									To act as a designated contact for States  under subsection (f)(8)(A) of  section 1859 of the
			 Social Security Act (42 U.S.C. 1395w–28) with respect to the integration
			 of specialized MA plans for special needs individuals described in
			 subsection (b)(6)(B)(ii) of such section.
								.
						
						(c)
						Improvements to severe or disabling chronic condition SNPs
						Section 1859(f)(5) of the Social Security Act (42 U.S.C. 1395w–28(f)(5)) is amended—
						
							(1)
							by striking all SNPs.—The requirements and inserting “all SNPs.—
							
								
									(A)
									In general
									Subject to subparagraph (B), the requirements
								;
						
							(2)
							by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively, and indenting
			 appropriately;
						
							(3)
							in clause (ii), as redesignated by paragraph (2), by redesignating clauses (i) through (iii) as
			 subclauses (I) through (III), respectively, and indenting appropriately;
			 and
						
							(4)
							by adding at the end the following new subparagraph:
							
								
									(B)
									Improvements to care management requirements for severe or disabling chronic condition SNPs
									For 2016 and subsequent years, in the case of a specialized MA plan for special needs individuals
			 described in subsection (b)(6)(B)(iii), the requirements described in this
			 paragraph include the following:
									
										(i)
										The interdisciplinary team under subparagraph (A)(ii)(III) includes a team of providers with
			 demonstrated expertise, including training in an applicable specialty, in
			 treating individuals similar to the targeted population of the plan.
									
										(ii)
										Requirements developed by the Secretary to provide face-to-face encounters with individuals
			 enrolled in the plan not less frequently than on an annual basis.
										(iii)
										As part of the model of care under clause (i) of subparagraph (A), the results of the initial
			 assessment and annual reassessment under clause (ii)(I) of such
			 subparagraph of each individual enrolled in the plan are addressed in the
			 individual’s individualized care plan under clause (ii)(II) of such
			 subparagraph.
									
										(iv)
										As part of the annual evaluation and approval of such model of care, the Secretary shall take into
			 account whether the plan fulfilled the previous year’s goals (as required
			 under the model of care).
									
										(v)
										The Secretary shall establish a minimum benchmark for each element of the model of care of a plan. 
			 The Secretary shall only approve a plan's model of care  under this
			 paragraph if each element of the  model of care meets the minimum
			 benchmark applicable under the preceding sentence.
									.
						
						(d)
						GAO Study on Quality Improvement
						
							(1)
							Study
							The Comptroller General of the United States shall conduct a study on how the Secretary of Health
			 and Human Services could change the quality measurement system under the
			 Medicare Advantage program under part C of title XVIII of the Social
			 Security Act (42 U.S.C. 1395w–21 et seq.) to allow an accurate comparison
			 of the quality of care provided by specialized MA plans for special needs
			 individuals (as defined in section 1859(b)(6) of such Act (42 U.S.C.
			 1395w–28(b)(6)), both for individual plans and such plans overall,
			 compared to the quality of care delivered by the original Medicare
			 fee-for-service program under parts A and B of such title and other
			 Medicare Advantage plans under such part C across similar populations.
						
							(2)
							Report
							Not later than July 1, 2016, the Comptroller General shall submit to Congress a report containing
			 the results of the study under paragraph (1), together with
			 recommendations for such legislation and administrative action as the
			 Comptroller General determines appropriate.
						(e)Changes to quality ratings and measurement of SNPs and determination of feasability of quality
			 measurement at the plan levelSection 1853(o) of the Social Security Act (42 U.S.C. 1395w–23(o)) is amended by adding at the end
			 the following new paragraphs:(6)Changes to quality ratings of SNPs(A)Emphasis on improvement across SNPsSubject to subparagraph (B), beginning in plan year 2016, in the case of a specialized MA plan for
			 special needs individuals,  the Secretary shall increase the emphasis on
			 the plan’s improvement or decline in performance when determining the star
			 rating of the plan under this subsection for the year as follows:(i)(I)For plan year 2016, at least 10 percent, but not more than 12 percent, of the total star rating of
			 the plan shall be
			 based on improvement or decline in performance.(II)For plan year 2017 and subsequent plan years, at least 12 percent, but not more than 15 percent, of
			 the total star rating of the plan shall be
			 based on improvement or decline in performance.(ii)Improvement or decline in performance under this subparagraph shall be measured based on net change
			 in the individual  star rating measures of the plan, with appropriate
			 weight given to specific individual star ratings measures, such as
			 readmission rates, as determined by the Secretary.(iii)The Secretary shall make an appropriate adjustment to the improvement rating of a plan under this
			 subparagraph if the plan has achieved a 4.5-star rating or the highest
			 rating possible overall or for an individual measure in order to ensure
			 that the plan is not punished in cases where it is not possible to
			 improve.(B)No application to certain plansSubparagraph (A) shall not apply, with respect to a year, to a specialized MA plan for special
			 needs individuals that has a rating that is less than two-and-one-half
			 stars.(C)Quality Measurement at the Plan Level(i)In generalThe Secretary may require reporting for  and apply under this subsection quality measures at the
			 plan level for specialized MA plan for special needs individuals instead
			 of at the contract level.(ii)ConsiderationThe Secretary shall take into consideration the minimum number of enrollees in a specialized MA
			 plan for special needs individuals in order to determine if a
			 statistically significant or valid
			 measurement of quality at the plan level is possible under clause (i).(iii)ApplicationIf the Secretary applies quality measurement at the plan level under this subparagraph—(I)such quality measurement shall include Medicare Health Outcomes Survey (HOS), Healthcare
			 Effectiveness Data and Information Set (HEDIS), and Consumer Assessment of
			 Healthcare Providers and Systems (CAHPS) measures; and(II)payment and other administrative actions linked to quality measurement (including the 5-star rating
			 system under this subsection) shall be applied  at the plan level in
			 accordance with this subparagraph.(7)Determination of feasibility of quality measurement at the plan level(A)Determination of feasibilityThe Secretary shall determine the feasibility of requiring reporting for and applying under this
			 subsection quality measures at the plan level for all MA plans under this
			 part.(B)Consideration of changeAfter making a determination under subparagraph (A), the Secretary shall consider requiring such
			 reporting and applying such quality measures at the plan level as
			 described in such subparagraph..207.Reasonable cost reimbursement contracts(a)One-year transition and notice regarding transitionSection 1876(h)(5)(C) of the Social Security Act (42 U.S.C. 1395mm(h)(5)(C)) is amended—(1)in clause (ii), in the matter preceding subclause (I), by striking For any and inserting Subject to clause (iv), for any; and(2)by adding at the end the following new clauses:(iv)In the case of an eligible organization that is offering a reasonable cost reimbursement contract
			 that may no longer be extended or renewed because of the application of
			 clause (ii), the following shall apply:(I)Notwithstanding such clause, such contract may be extended or renewed for the two years subsequent
			 to the previous year described in clause (ii).  The second of the two
			 years described in the preceding sentence with respect to  a contract is
			 referred to in this subsection as the last reasonable cost
			 reimbursement contract year for the contract.(II)The organization may not enroll any new enrollees under such contract during the  last reasonable
			 cost reimbursement contract year for the contract.(III)Not later than a date determined appropriate by the Secretary prior to the beginning of the last
			 reasonable cost
			 reimbursement contract year for the contract, the organization shall
			 provide notice to the
			 Secretary as to whether or not the organization will apply to have the
			 contract converted over and offered as a Medicare Advantage plan under
			 part C for the year following	the  last reasonable cost reimbursement
			 contract year for the contract.(IV)If the organization provides the notice described
			 in subclause (III) that the contract will be converted, the organization
			 shall, not later than a date determined appropriate by the Secretary,
			 provide the Secretary with such information as the Secretary determines
			 appropriate in order to carry out sections 1851(c)(4) and 1854(a)(5),
			 including subparagraph (C) of such section.(v)If an eligible organization that is offering a	 reasonable cost reimbursement contract that is
			 extended or renewed pursuant to clause (iv) provides the notice described
			 in clause (iv)(III) that the contract will be converted, the following
			 provisions shall apply:(I)The deemed enrollment under section 1851(c)(4).(II)The special rule for quality increases under 1853(o)(3)(A)(iv)..(b)Deemed enrollment from reasonable cost reimbursement contracts	converted to Medicare Advantage
			 plans(1)In generalSection 1851(c) of the Social Security Act (42 U.S.C. 1395w–21(c)) is amended—(A)in paragraph (1), by striking Such elections and inserting Subject to paragraph (4), such elections; and(B)by adding at the end the following:(4)Deemed enrollment relating to converted reasonable cost reimbursement contracts(A)In generalOn the first day of the annual, coordinated election period under subsection (e)(3) for plan years
			 beginning on or after January 1, 2017, an MA eligible individual described
			 in clause (i) or (ii) of subparagraph (B) is deemed to have elected to
			 receive benefits under this title through an applicable MA plan (and shall
			 be enrolled in such plan) beginning with such plan year, if—(i)the individual is enrolled in a reasonable cost reimbursement contract under section 1876(h) in the
			 previous plan year;(ii)such reasonable cost reimbursement contract was extended or renewed for the last reasonable cost
			 reimbursement contract year of the contract pursuant to section
			 1876(h)(5)(C)(iv);(iii)the eligible organization that is offering such    reasonable cost reimbursement contract provided
			 the notice described in subclause (III) of such section that the contract
			 was to be  converted;(iv)the applicable MA plan—(I)is the plan that was converted from the reasonable cost reimbursement contract described in clause
			 (iii);(II)is offered by the same entity (or an organization affiliated with such entity that has a common
			 ownership interest of control) that entered into
			 such contract; and(III)is offered in the service area where the individual resides;(v)the applicable MA plan provides benefits, premiums, and access to in-network and out-of-network
			 providers that are comparable to
			 the benefits, premiums, and access to in-network and out-of-network
			 providers under such reasonable cost
			 reimbursement contract for the previous plan year; and(vi)the applicable MA plan—(I)allows enrollees transitioning from the converted reasonable cost contract to such plan to maintain
			 current providers and course of treatment at the time of enrollment for at
			 least 90 days after enrollment; and(II)during such period, pays non-contracting  providers for items and services furnished to the
			 enrollee an amount that is not less than the amount of payment applicable
			 for those items and services under the original medicare fee-for-service
			 program under parts A and B.(B)MA eligible individuals described(i)Without prescription drug coverageAn MA eligible individual described in this clause, with respect to a plan year, is an MA eligible
			 individual who is enrolled in a reasonable cost reimbursement contract
			 under section 1876(h) in the previous plan year and who does not, for such
			 previous plan year, receive any prescription drug coverage under part D,
			 including coverage under section 1860D–22.(ii)With prescription drug coverageAn MA eligible individual described in this clause, with respect to a plan year, is an MA eligible
			 individual who is enrolled in a reasonable cost reimbursement contract
			 under section 1876(h) in the previous plan year and who, for such previous
			 plan year, receives prescription drug coverage under part D—(I)through such contract; or(II)through a prescription drug plan, if the sponsor of such plan is the same entity (or an
			 organization affiliated with such entity) that entered into such contract.(C)Applicable MA plan definedIn this paragraph, the term applicable MA plan means, in the case of an individual described in—(i)subparagraph (B)(i), an MA plan that is not an MA–PD plan; and(ii)subparagraph (B)(ii), an MA–PD plan.(D)Identification and notification of deemed individualsNot later than 30 days before the first day of the annual, coordinated election period under
			 subsection (e)(3) for plan years beginning on or after January 1, 2017,
			 the Secretary shall identify and notify the individuals who will be
			 subject to deemed
			 elections under subparagraph (A) on the first day of such period..(2)Beneficiary option to discontinue or change MA plan or MA–PD plan after deemed enrollment(A)In generalSection 1851(e)(2) of the Social Security Act (42 U.S.C. 1395w–21(e)(4)) is amended by adding at
			 the end the following:(F)Special period for certain deemed elections(i)In generalAt any time during the period beginning after the last day of the annual, coordinated election
			 period under paragraph (3) in which an individual is deemed to have
			 elected to enroll in an MA plan or MA–PD plan under subsection (c)(4) and
			 ending on the last day of February of the first plan year for which the
			 individual is enrolled in such plan, such individual may change the
			 election under subsection (a)(1) (including changing the MA plan or MA–PD
			 plan in which the individual is enrolled).(ii)Limitation of one changeAn individual may exercise the right under clause (i) only once during the applicable period
			 described in such clause. The limitation under this clause shall not apply
			 to changes in elections effected during an annual, coordinated election
			 period under paragraph (3) or during a special enrollment period under
			 paragraph (4)..(B)Conforming amendments(i)Plan requirement for open enrollmentSection 1851(e)(6)(A) of the Social Security Act (42 U.S.C. 1395w–21(e)(6)(A)) is amended by
			 striking paragraph (1),  and inserting paragraph (1), during the period described in paragraph (2)(F), .(ii)Part DSection 1860D–1(b)(1)(B) of such Act (42 U.S.C. 1395w–101(b)(1)(B)) is amended—(I)in clause (ii), by adding and paragraph (4) after paragraph (3)(A); and(II)in clause (iii) by striking and (E) and inserting (E), and (F).(3)Treatment of ESRD for deemed enrollmentSection 1851(a)(3)(B) of the Social Security Act (42 U.S.C. 1395w–21(a)(3)(B)) is amended by adding
			 at the end the following flush sentence:An individual who develops end-stage renal disease while enrolled in a reasonable cost
			 reimbursement contract under section 1876(h) shall be treated as an MA
			 eligible individual for purposes of applying the deemed enrollment under
			 subsection (c)(4)..(c)Information requirementsSection 1851(d)(2)(B) of the Social Security Act (42 U.S.C. 1395w–21(d)(2)(B)) is amended—(1)by striking the subparagraph heading and inserting the following: (i) Notification to newly eligible Medicare Advantage eligible individuals.—; and(2)by adding at the end the following:(ii)Notification related to certain deemed electionsThe Secretary shall require the converting cost plan to mail, not later than 15 days prior to the
			 first day of the annual, coordinated
			 election period under subsection (e)(3) of a year, to any individual
			 identified by the Secretary under subsection (c)(4)(D) for such year—(I)a notification that such individual will, on such day, be deemed to have made an election to
			 receive benefits under this title through an MA plan or MA–PD plan (and
			 shall be enrolled in such plan) for the next plan year under subsection
			 (c)(4)(A), but that the individual may make a different election during
			 the annual, coordinated election period for such year;(II)the information described in subparagraph (A);(III)a description of  the differences between such MA plan or MA–PD plan and the reasonable cost
			 reimbursement contract in which the individual was most recently enrolled
			 with respect to benefits covered under such plans, including cost-sharing,
			 premiums, drug coverage, and provider networks;(IV)information about the special period for elections under subsection (e)(2)(F); and(V)other information the Secretary may specify.(d)Treatment of transition plan for quality rating for payment  purposesSection 1853(o)(4) of the Social Security Act (42 U.S.C. 1395w–23(o)(4)) is amended by adding
			 at the end the following new subparagraph:(C)Special rule for first 3 plan years for plans that were converted from a reasonable cost
			 reimbursement contractFor purposes of applying paragraph (1) and section 1854(b)(1)(C) for the first 3 plan years under
			 this part in the case of an MA plan to which deemed enrollment
			 applies under section 1851(c)(4)—(i)such plan shall not be treated as a new plan (as defined in paragraph (3)(A)(iii)(II)); and(ii)in determining the star rating of the plan under subparagraph (A), to the extent that
			 Medicare Advantage data for such plan is not available for a measure used
			 to determine such star rating, the Secretary shall use data from the
			 period in which such plan was a reasonable cost reimbursement contract..208.Quality measure endorsement and selection(a)Contract with an entity regarding input on the selection of measures(1)In generalTitle XVIII of the
			 Social Security Act (42 U.S.C. 1395 et seq.) is amended—(A)by redesignating section 1890A as section 1890B; and(B)by inserting after section 1890
			 the following new section:1890AContract with an entity regarding input on the selection of measures (a)Contract(1)In generalFor purposes of activities conducted under this Act, the Secretary shall identify and have in
			 effect a contract with an entity that meets the requirements described in
			 subsection (c). Such contract shall provide that the entity will perform
			 the duties described in subsection (b).(2)Timing for first contractThe first contract under paragraph (1) shall begin on, or as soon as practicable after, October 1,
			 2014.(3)Period of contractA contract under paragraph (1) shall be for a period of 3 years (except as may be renewed after a
			 subsequent bidding process).(4)Competitive proceduresCompetitive procedures (as defined in section 4(5) of the Office of Federal Procurement Policy Act
			 (41 U.S.C. 403(5))) shall be used to enter into a contract under paragraph
			 (1).(b)DutiesThe duties described in this subsection are the following:(c)Requirements describedThe requirements described in this subsection are the following:(1)Private nonprofit, board membership, membership fees, and not a measure developerThe requirements described in paragraphs (1), (2), (7), and (8) of section 1890(c).(2)ExperienceThe entity has at least 4 years of experience working with quality and efficiency measures..(2)Duties of entity(A)Transfer of priority setting processParagraph (1) of section 1890(b) of the Social Security Act
			 (42 U.S.C. 1395aaa(b)) is redesignated as paragraph (1) of section
			 1890A(b) of such Act, as added by paragraph (1).(B)Transfer of multi-stakeholder processParagraphs (7) and (8) of such section 1890(b) are  redesignated as paragraphs (2) and (3),
			 respectively, of section 1890A(b) of such Act, as added by paragraph (1)
			 and amended by subparagraph (A).(C)Additional dutiesSection 1890A(b) of such Act, as added by paragraph (1) and amended by subparagraphs (A) and (B),
			 is amended by adding at the end the following new paragraphs:(4)Facilitation to better coordinate and align public and private sector use of quality measures(A)In generalThe entity shall facilitate increased coordination and alignment between the public and private
			 sector with respect to quality and efficiency measures.(B)ReportsThe entity shall prepare and make available to the public annual reports on its findings under this
			 paragraph. Such public availability shall include posting each report on
			 the Internet website of the entity.(5)Gap analysisThe entity shall conduct an ongoing analysis of—(A)gaps in endorsed quality and efficiency measures, which shall include measures that are within
			 priority areas identified by the Secretary under the national strategy
			 established under section 399HH of the Public Health Service Act; and(B)areas where quality measures are unavailable or inadequate to identify or address such gaps.(6)Annual report to congress and the Secretary; Secretarial publication and comment(A)Annual reportBy not later than June 1 of each year, the entity shall submit to Congress and the Secretary a
			 report containing—(i)a description of—(I)the recommendations made under paragraph (1);(II)the matters described in clauses (i) and (ii) of paragraph (2)(A);(III)the results of the analysis under paragraph (5); and(IV)the performance by the entity of the duties required under the contract entered into with the
			 Secretary under subsection (a); and(ii)any other items determined appropriate by the Secretary.(B)Secretarial review and publication of annual reportNot later than 6 months after receiving a report under subparagraph (A), the Secretary shall—(i)review such report; and(ii)publish such report in the Federal Register, together with any comments of the Secretary on such
			 report..(D)Additional amendmentsSection 1890A(b) of such Act, as so added and amended, is amended—(i)in paragraph (2)—(I)in subparagraph (A)(i)—(aa)in subclause (I), by inserting with a contract under section 1890 after entity; and(bb)in subclause (II), by striking such entity and inserting the entity with a contract under section 1890;(II)in the heading of subparagraph (B) by inserting
			 and
			 efficiency after Quality;(III)in subparagraph (B)(i)(III), by striking this Act and inserting this title;  and(IV)by adding at the end the following new subparagraphs:(E)InputIn providing the input described in subparagraph (A), the multi-stakeholder groups—(i)shall include a detailed description of the rationale for each recommendation made by the
			 multi-stakeholder group, including in areas relating to—(I)the expected impact that  implementing the measure will have on individuals;(II)the burden on providers of services and suppliers;(III)the expected influence over the behavior of providers of services and suppliers;(IV)the applicability of a measure for more than one setting or program; and(V)other areas determined in consultation with the Secretary; and(ii)may consider whether it is appropriate to provide separate recommendations with respect to measures
			 for internal use, public reporting, and payment provisions.(F)Equal representationIn convening multi-stakeholder groups pursuant to this paragraph, the entity shall, to the extent
			 feasible, make every effort to ensure such groups are balanced across
			 stakeholders.; and(ii)in paragraph (3),  by striking Not later and all that follows through the period at the end and inserting the following:  Not later than the applicable dates described in section 1890B(a)(3) of each year (or, as
			 applicable,  the timeframe described in section 1890B(a)(4)),	the entity
			 shall transmit to the Secretary the input of the multi-stakeholder groups
			 under paragraph (2)..(b)Revisions to contract with consensus-based entity(1)ContractSection 1890(a) of the Social Security Act (42 U.S.C.
			 1395aaa(a)) is amended—(A)in paragraph (1), by striking , such as the National Quality Forum,; and(B)in paragraph (3), by striking 4 years and inserting 3 years.(2)DutiesSection 1890(b) of the Social Security Act (42 U.S.C.
			 1395aaa(b)), as amended by subsection (a)(2), is amended—(A)by redesignating paragraphs (2) and (3) as paragraphs (1) and (2), respectively;(B)in paragraph (2), as redesignated by subparagraph (A), by striking paragraph (2) and inserting paragraph (1);(C)by striking paragraphs (5) and (6); and(D)by adding at the end the following new paragraphs:(3)Facilitation to better coordinate and align public and private sector use of quality measures(A)In generalThe entity shall facilitate increased coordination and alignment between the public and private
			 sector with respect to quality and efficiency measures.(B)ReportsThe entity shall prepare and make available to the public annual reports on its findings under this
			 paragraph. Such public availability shall include posting each report on
			 the Internet website of the entity.(4)Annual report to congress and the Secretary; secretarial publication and comment(A)Annual reportBy not later than March 1 of each year, the entity shall submit to Congress and the Secretary a
			 report containing—(i)a description of—(I)the coordination of quality initiatives under this title and titles XIX and XXI with quality
			 initiatives implemented by other payers;(II)areas in which evidence is insufficient to support endorsement of quality measures in priority
			 areas identified by the Secretary under the national strategy established
			 under section 399HH of the Public Health Service Act and where targeted
			 research may address such gaps; and(III)the performance by the entity of the duties required under the contract entered into with the
			 Secretary under subsection (a); and(ii)any other items determined appropriate by the Secretary.(B)Secretarial review and publication of annual reportNot later than 6 months after receiving a report under subparagraph (A), the Secretary shall—(i)review such report; and(ii)publish such report in the Federal Register, together with any comments of the Secretary on such
			 report..(3)RequirementsSection 1890(c) of the Social Security Act (42 U.S.C.
			 1395aaa(c)) is amended by adding at the end the following new paragraph:(8)Not a measure developerThe entity is not a measure developer..(c)Revisions to duties of the Secretary regarding use of measures(1)In generalSection 1890B(a) of the Social Security Act (42
			 U.S.C. 1395aaa–1(a)), as redesignated by subsection  (a)(1)(A), is
			 amended—(A)by striking section 1890(b)(7)(B) each place it appears and inserting section 1890A(b)(2)(B);(B)in paragraph (1)—(i)by striking section 1890(b)(7) and inserting section 1890A(b)(2);  and(ii)by striking section 1890 and inserting section 1890A;(C)by striking paragraphs (2) and (3) and inserting the following:(2)Public availability of measures considered for selectionSubject to paragraph (4), not later than October 1 or December 31 of each year (or as soon as
			 practicable after such dates for the first year of the contract), the
			 Secretary shall make available to the public a list of quality and
			 efficiency measures described in section 1890A(b)(2)(B) that the Secretary
			 is considering under this title.  The Secretary shall provide for an
			 appropriate balance of the number of measures to be made available by each
			 such date in a year.(3)Transmission of multi-stakeholder input(A)In generalSubject to paragraph (4), not later than the applicable date described in subparagraph (B) of each
			 year, the entity with a contract under section 1890A shall, pursuant to
			 subsection (b)(3) of such section,  transmit to the Secretary the input of
			 multi-stakeholder groups described in paragraph (1).(B)Applicable date describedThe applicable date described in this subparagraph for a year is—(i)February 1 (or as soon as practicable after such date for the first year of the contract) with
			 respect to quality and efficiency measures made available under paragraph
			 (2) by October 1 of the preceding year; and(ii)April 1 (or as soon as practicable after such dates for the first year of the contract) with
			 respect to quality and efficiency measures made available under paragraph
			 (2) by December 31 of the preceding year.;(D)by redesignating—(i)paragraph (6) as paragraph (8); and(ii)paragraphs (4) and (5) as paragraphs (5) and (6), respectively;(E)by inserting after paragraph (3) the following new paragraph:(4)Limited process for additional multi-stakeholder inputIn addition to the Secretary making measures publically available pursuant to the dates described
			 in paragraph (2) and multi-stakeholder groups transmitting the input
			 pursuant to the applicable dates described in paragraph (3)—(A)the Secretary may, at times that do not meet the time requirements described in paragraph (2), make
			 available to the public a limited number of quality and efficiency
			 measures described in section 1890A(b)(2) that the Secretary is
			 considering under this title; and(B)if the Secretary uses the authority under subparagraph (A), the entity with a contract under
			 section 1890A shall, pursuant to section 1890A(b)(3), transmit to the
			 Secretary on a timely basis the input from a multi-stakeholder group
			 described in paragraph (1) with respect to such measures.;(F)in paragraph (6), as redesignated by subparagraph (D)(ii), by inserting or that has not been recommended by the multi-stakeholder group under section 1890A(b)(2) before the period at the end; and(G)by inserting after paragraph (6) the following new paragraph:(7)Concordance ratesFor each year (beginning with 2015), the Secretary shall include a list of concordance rates with
			 respect to the input provided under section 1890A(b)(2)(A) for those new
			 measures adopted for each type of provider of services and supplier in the
			 annual final rule applicable to such type of provider or supplier..(2)ReviewSection 1890B(c) of the Social Security Act (42
			 U.S.C. 1395aaa–1(c)), as redesignated by subsection  (a)(1)(A), is
			 amended—(A)in paragraph (1)(A), by striking section 1890(b)(7)(B) and inserting section 1890A(b)(2)(B); and(B)in paragraph (2)—(i)in subparagraph (A), by striking and at the end;(ii)in subparagraph (B), by striking the period at the end and inserting ; and; and(iii)by adding at the end the following new subparagraph:(C)take into consideration the benefits of the alignment of measures between the public and private
			 sector..(d)Funding for quality measure endorsement, input, and selection(1)Fiscal year 2014In addition to amounts transferred under section 3014(c) of the Patient Protection and Affordable
			 Care Act (Public Law 111–148), for purposes of carrying out section 1890
			 and section 1890A (other than
			 subsections (e) and (f)), the Secretary shall provide for the transfer,
			 from the
			 Federal Hospital Insurance Trust Fund under section 1817 and the Federal
			 Supplementary Medical Insurance Trust
			 Fund under section 1841, in such proportion as
			 the Secretary determines appropriate, to the Centers for
			 Medicare & Medicaid Services Program Management Account of $7,000,000 for fiscal year 2014. Amounts
			 transferred under the preceding sentence
			 shall remain available until expended.(2)Fiscal years 2015 through 2017Section 1890B of the Social Security Act (42
			 U.S.C. 1395aaa–1), as redesignated by subsection  (a)(1)(A), is amended by
			 adding at the end the following new subsection:(g)Funding(1)In
			 generalFor purposes of carrying out this section (other than
			 subsections (e) and (f)) and sections 1890 and 1890A, the Secretary shall
			 provide for the transfer, from the
			 Federal Hospital Insurance Trust Fund under section 1817 and the Federal
			 Supplementary Medical Insurance Trust
			 Fund under section 1841, in such proportion as
			 the Secretary determines appropriate, to the Centers for
			 Medicare & Medicaid Services Program Management Account of $25,000,000 for each of fiscal
			 years 2015 through 2017.(2)AvailabilityAmounts transferred under paragraph (1)
			 shall remain available until expended..(3)Conforming
			 amendmentSubsection (d) of section 1890 of the Social Security Act (42 U.S.C.
			 1395aaa) is repealed.(e)Conforming amendments(1)Section 1848(m)(3)(E)(iii) of the Social Security Act (42 U.S.C. 1395w–4(m)(3)(E)(iii)) is amended
			 by striking section 1890(b)(7) and 1890A(a) and inserting section 1890A(b)(2) and 1890B(a).(2)Section 1866D(b)(2)(C) of the Social Security Act (42 U.S.C. 1395cc–4(b)(2)(C)) is amended by
			 striking section 1890 and 1890A and inserting sections 1890, 1890A,  and 1890B.(3)Section 1899A(n)(2)(A) of the Social Security Act (42 U.S.C. 1395cc–4(n)(2)(A)) is amended by
			 striking section 1890(b)(7)(B) and inserting section 1890A(b)(2)(B).(f)Effective
			 date(1)In generalThe amendments made by this section shall take effect on October  1, 2014, and shall apply with
			 respect
			 to contract periods under  sections 1890 and 1890A of the Social Security
			 Act that begin on or after such date.(2)New contractsThe Secretary of Health and Human Services shall enter into a new contract under both sections 1890
			 and 1890A of the Social Security Act, as amended by this Act, for a
			 contract period beginning on, or as soon as practicable after, October 1,
			 2014.
					209.
					Permanent extension of funding outreach and assistance for low-income programs
					
						(a)
						Additional funding for State health insurance programs
						Subsection (a)(1)(B)(iv) of section 119 of the Medicare Improvements for Patients and Providers
			 Act of 2008 (42 U.S.C. 1395b–3 note), as amended by section 3306 of the
			 Patient Protection and Affordable Care Act (Public Law 111–148), section
			 610 of the American Taxpayer Relief Act of 2012 (Public Law
			 112–240), and section 1110 of the Pathway for SGR Reform Act of 2013
			 (Public Law 113–67), is amended to read as follows:
						(iv)for fiscal year 2014 and for each subsequent fiscal year, $7,500,000..
						(b)
						Additional funding for area agencies on aging
						Subsection (b)(1)(B)(iv) of such section 119, as so amended,  is amended to read as follows:(iv)for fiscal year 2014 and for each subsequent fiscal year, $7,500,000..
						(c)
						Additional funding for aging and disability resource centers
						Subsection (c)(1)(B)(iv) of such section 119, as so amended,  is amended to read as follows:(iv)for fiscal year 2014 and for each subsequent fiscal year, $5,000,000..(d)Additional funding for contract with the national center for benefits and outreach enrollmentSubsection (d)(2)(iv) of such section 119, as so amended,  is amended to read as follows:(iv)for fiscal year 2014 and for each subsequent fiscal year, $5,000,000..BMedicaid and Other Extensions211.Qualifying individual program(a)ExtensionSection 1902(a)(10)(E)(iv) of the Social Security Act (42 U.S.C. 1396a(a)(10)(E)(iv)) is amended by
			 striking March 2104 and inserting December 2018.(b)Eliminating limitations on eligibilitySection 1933 of the Social Security Act (42 U.S.C. 1396u–3) is amended by striking subsections (b)
			 and (e).(c)Eliminating allocationsSection 1933 of the Social Security Act (42 U.S.C. 1396u–3) is amended by striking subsections (c)
			 and (g). (d)Conforming amendments(1)In generalSection 1933 of the Social Security Act (42 U.S.C. 1396u–3), as amended by subsections (b) and (c),
			 is further amended—(A)by striking subsection (a) and inserting the following new subsection:(a)Applicable FMAPWith respect to assistance described in section 1902(a)(10)(E)(iv) furnished in a State, the
			 Federal medical assistance percentage shall be equal to 100 percent.; (B)by striking subsection (d); and(C)by redesignating subsection (f) as subsection (b).(2)Definition of FMAPSection 1905(b) of the Social Security Act (42 U.S.C. 1396d(b)) is amended by striking section 1933(d) and inserting section 1933(a).(e)Effective dateThe amendments made by this section shall take effect on April 1, 2014, and shall apply with
			 respect to calendar quarters beginning on or after such date.212.Transitional Medical Assistance(a)ExtensionSections 1902(e)(1)(B) and 1925(f) of the Social Security Act (42 U.S.C. 1396a(e)(1)(B),
			 1396r–6(f)) are each amended by striking March  31, 2014 and inserting December 31, 2018.(b)Opt-out option for States that expand adult coverage and provide 12-month continuous eligibility
			 under Medicaid and CHIP(1)In generalSection 1925 of the Social Security Act (42 U.S.C. 1396r–6), as amended by subsection (a), is
			 further amended—(A)in subsection (a)—(i)in paragraph (1)(A), by striking paragraph (5) and inserting paragraphs (5) and (6); and(ii)by adding at the end the following:(6)Opt-out option for States that expand adult coverage and provide 12-month continuous eligibility
			 under Medicaid and CHIP(A)In generalIn the case of a State described in subparagraph (B), the State may elect through a State plan
			 amendment to have this section and sections 408(a)(11)(A), 1902(a)(52),
			 1902(e)(1), and 1931(c)(2) not apply to the State.(B)State describedA State is described in this subparagraph if the State is one of the 50 States or the District of
			 Columbia and—(i)has elected to provide medical assistance to individuals under subclause (VIII) of section
			 1902(a)(10)(A)(i);(ii)has elected under section 1902(e)(12)(A) the option to provide continuous eligibility for a
			 12-month period for individuals under 19 years of age;(iii)has elected under section 1902(e)(12)(B) the option to provide continuous eligibility for a
			 12-month period for all categories of individuals described in that
			 section; and(iv)has elected to apply section 1902(e)(12)(A) to the State child health plan under title XXI.; and(B)in subsection (b)(1), by striking subsection (a)(5) and inserting paragraphs (5) and (6) of subsection (a).(2)Conforming amendment to 4-month requirementSection 1902(e)(1) of the Social Security Act (42 U.S.C. 1396a(e)(1)), as amended by subsection
			 (a),  is further amended—(A)in subparagraph (B), by striking Subparagraph (A) and inserting Subject to subparagraph (C), subparagraph (A); and(B)by adding at the end the following:(C)If a State has made an election under section 1925(a)(6), subparagraph (A) and section 1925  shall 
			 not apply to the State..(c)Extension of 12-month continuous eligibility option to certain adult enrollees under Medicaid;
			 clarification of application to CHIP(1)In generalSection 1902(e)(12) of the Social Security Act (42 U.S.C. 1396a(e)(12)) is amended—(A)by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively;(B)by inserting (A) after (12); and(C)by adding at the end the following:(B)At the option of the State, the plan may provide that an individual who is determined to be
			 eligible for benefits under a State plan approved under this title under
			 any of the following eligibility categories,  or who is redetermined to be
			 eligible for such benefits under any of such categories, shall be
			 considered to meet the eligibility requirements met on the date of
			 application and shall remain eligible for those benefits until the end of
			 the 12–month period following the date of the determination or
			 redetermination of eligibility:(i)Section 1902(a)(10)(A)(i)(VIII).(ii)Section 1931..(2)Application to CHIPSection 2107(e)(1) of the Social Security Act (42 U.S.C. 1397gg(e)(1)) is amended—(A)by redesignating subparagraphs (E) through (O) as subparagraphs (F) through (P), respectively; and(B)by inserting after subparagraph (D), the following:(E)Section 1902(e)(12)(A) (relating to the State option for 12-month continuous eligibility and
			 enrollment)..(d)Conforming and technical amendments relating to section 1931 transitional coverage requirements(1)In generalSection 1931(c) of the Social Security Act (42 U.S.C. 1396u–1(c)) is amended—(A)in paragraph (1)—(i)in the paragraph heading, by striking child and inserting spousal;(ii)by striking The provisions and inserting Subject to paragraph (3), the provisions; and(iii)by striking child or;(B)in paragraph (2), by striking For continued and inserting Subject to paragraph (3), for continued; and(C)by adding at the end the following:(3)Opt-out option for States that expand adult coverage and provide 12-month continuous eligibility
			 under Medicaid and CHIP(A)In generalIn the case of a State described in subparagraph (B), the State may elect through a State plan
			 amendment to have paragraphs (1) and (2)  of this subsection and sections
			 408(a)(11), 1902(a)(52), 1902(e)(1), and 1925 not apply to the State.(B)State describedA State is described in this subparagraph if the State is one of the 50 States or the District of
			 Columbia and—(i)has elected to provide medical assistance to individuals under subclause (VIII) of section
			 1902(a)(10)(A)(i);(ii)has elected under section 1902(e)(12)(A) the option to provide continuous eligibility for a
			 12-month period for individuals under 19 years of age;(iii)has elected under section 1902(e)(12)(B) the option to provide continuous eligibility for a
			 12-month period for all categories of individuals described in that
			 section; and(iv)has elected to apply section 1902(e)(12)(A) to the State child health plan under title XXI..(2)Conforming amendment to section 408Section 408(a)(11) of the Social Security Act (42 U.S.C. 608(a)(11) is amended—(A)in the paragraph heading, by striking child and inserting spousal; and(B)in subparagraph (B)—(i)in the subparagraph heading, by striking Child and inserting Spousal; and(ii)by striking child or.(e)Conforming amendment relating to maintenance of effort for childrenSection 1902(gg)(4) of the Social Security Act (42 U.S.C. 1396a(gg)(4)) is amended by adding at the
			 end the following:(C)States that expand adult coverage and elect to opt-out of transitional coverage(i)In generalFor purposes of determining compliance with the requirements of paragraph (2), a State which
			 exercises the option under sections 1925(a)(6) and 1931(c)(3) to  provide
			 no  transitional medical assistance or other extended eligibility (as
			 applicable) shall not, as a result of exercising such option,	be
			 considered to have in effect eligibility standards, methodologies, or
			 procedures described in clause (ii) that are more restrictive than the
			 standards, methodologies, or procedures in effect under the State plan or
			 under a waiver of the plan on the date of enactment of the Patient
			 Protection and Affordable Care Act.(ii)Standards, methodologies, or procedures describedThe eligibility standards, methodologies, or procedures described in this clause are those
			 standards, methodologies, or procedures applicable to determining the
			 eligibility for medical assistance of any child under 19 years of age (or
			 such higher age as the State may have elected)..(f)Effective dateThe amendments made by this section shall take effect on April 1, 2014.213.Express lane eligibilitySection 1902(e)(13)(I) of the Social Security Act (42 U.S.C. 1396a(e)(13)(I)) is amended by
			 striking September 30, 2014 and inserting September 30, 2015.214.Pediatric quality measures(a)Continuation of funding for pediatric quality measures for improving the quality of  children's
			 health careSection 1139B(e) of the Social Security Act (42 U.S.C. 1320b–9b(e)) is amended by adding at the end
			 the following: Of the funds appropriated under this subsection, not less than $15,000,000   shall be used to carry
			 out section 1139A(b)..(b)Elimination of restriction on medicaid quality measurement programSection 1139B(b)(5)(A) of the Social Security Act (42 U.S.C. 1320b–9b(b)(5)(A)) is amended by
			 striking The aggregate amount awarded by the Secretary for grants and contracts for the development,
			 testing, and validation of emerging and innovative evidence-based measures
			 under such program shall equal the aggregate amount awarded by the
			 Secretary for grants under section 1139A(b)(4)(A) .215.Special diabetes programs(a)Special diabetes programs for type I diabetesSection 330B(b)(2)(C) of the Public Health Service Act (42 U.S.C. 254c–2(b)(2)(C)) is amended by
			 striking 2014 and inserting 2019.(b)Special diabetes programs for indiansSection 330C(c)(2)(C) of the Public Health Service Act (42 U.S.C. 254c–3(c)(2)(C)) is amended by
			 striking 2014 and inserting 2019.CHuman Services Extensions221.Abstinence education grants(a)In generalSection 510 of the Social Security Act (42 U.S.C. 710) is amended—(1)in subsection (a), in the matter preceding paragraph (1), by striking 2010 through 2014 and inserting 2015 through 2019; and(2)in subsection (d)—(A)by striking 2010 through 2014 and inserting 2015 through 2019; and(B)by striking the second sentence.(b)Effective dateThe amendments made by this section shall take effect on October 1, 2014.222.Personal responsibility education program(a)In generalSection 513 of the Social Security Act (42 U.S.C. 713) is amended—(1)in subsection (a)—(A)in paragraph (1)(A), by striking 2010 through 2014 and inserting 2015 through 2019;(B)in paragraph (4)—(i)in subparagraph (A)—(I)by striking 2010 or 2011 and inserting 2015 or 2016;(II)by striking 2010 through 2014 and inserting 2015 through 2019; and(III)by striking 2012 through 2014 and inserting 2017 through 2019; and(ii)in subparagraph (B)(i)—(I)by striking 2012, 2013, and 2014 and inserting 2017, 2018, and 2019; and(II)by striking 2010 or 2011 and inserting 2015 or 2016; and(C)in paragraph (5), by striking 2009 and inserting 2014;(2)in subsection (b)(2)(A), in the matter preceding clause (i), by inserting and youth at risk of becoming victims of sex trafficking
				(as defined in section 103(10) of the Trafficking Victims
			 Protection Act of
				2000 (22 U.S.C. 7102(10))) or victims of a severe form of
			 trafficking in persons described
				in paragraph (9)(A) of that Act (22 U.S.C. 7102(9)(A) after adolescents;(3)in subsection(c)(1), by inserting youth at risk of becoming victims of sex trafficking
				(as defined in section 103(10) of the Trafficking Victims
			 Protection Act of
				2000 (22 U.S.C. 7102(10))) or victims of a severe form of
			 trafficking in persons described
				in paragraph (9)(A) of that Act (22 U.S.C. 7102(9)(A), after youth in foster care,; and(4)in subsection (f), by striking 2010 through 2014 and inserting 2015 through 2019.(b)Effective dateThe amendments made by this section shall take effect on October 1, 2014.223.Family-to-family health information centers(a)In generalSection 501(c) of the Social Security Act (42 U.S.C. 701(c)) is amended—(1)in paragraph (1)(A), by striking clause (iv) and inserting the following:(iv)$6,000,000 for each of fiscal years 2014 through 2018.; and(2)by striking paragraph (5).(b)Prevention of duplicate appropriations for fiscal year 2014Expenditures made for fiscal year 2014 pursuant to section 501(c)(iv) of the Social Security Act
			 (42 U.S.C. 701(c)(iv)), as amended by section 1203 of division B of the
			 Bipartisan Budget Act of  2013 (Public Law 113–67), shall be charged to
			 the appropriation for that fiscal year provided by the amendments made by
			 this section.224.Health workforce demonstration project for low-income individualsSection 2008(c)(1) of the Social Security Act (42 U.S.C. 1397g(c)(1)) is amended by striking  through  2014 and inserting 2012, and only to carry out subsection (a), $85,000,000 for each of fiscal years 2013 through 2016.IIIMedicare and Medicaid program integrity301.Reducing improper Medicare payments(a)Medicare administrative contractor improper payment outreach and education program(1)In generalSection 1874A of the Social Security Act (42 U.S.C. 1395kk–1) is amended—(A)in subsection (a)(4)—(i)by redesignating subparagraph (G) as subparagraph (H); and(ii)by inserting after subparagraph (F) the following new subparagraph:(G)Improper payment outreach and education programHaving in place an improper payment outreach and education program described in subsection (h).; and(B)by adding at the end the following new subsection:(h)Improper payment outreach and education program(1)In generalIn order to reduce improper payments under this title, each medicare administrative contractor
			 shall establish and have in place an improper payment outreach and
			 education program under which the contractor, through outreach, education,
			 training, and technical assistance activities, shall provide providers of
			 services and suppliers located in the region covered by the contract under
			 this section  with the information described in paragraph (3).  The
			 activities described in the preceding sentence shall be conducted on  a
			 regular basis.(2)Forms of  outreach, education, training, and technical assistance activitiesThe outreach, education, training, and technical assistance activities under a payment outreach and
			 education program shall be carried out through any of the following:(A)Emails and other electronic communications.(B)Webinars.(C)Telephone calls.(D)In-person training.(E)Other forms of communications determined appropriate by the Secretary.(3)Information to be provided through activitiesThe information to be provided to providers of services and suppliers under a payment outreach and
			 education program shall include all of the following information:(A)A list of the provider’s or supplier's most frequent and expensive payment errors over the last
			 quarter.(B)Specific instructions regarding how to correct or avoid such errors in the future.(C)A notice of all new topics that have been approved by the Secretary  for audits conducted by
			 recovery audit contractors under section 1893(h).(D)Specific instructions to prevent future issues related to such new audits.(E)Other information determined appropriate by the Secretary.(4)Error rate reduction training(A)In generalThe activities under  a payment outreach and education program shall include error rate reduction
			 training.(B)Requirements(i)In generalThe training described in subparagraph (A) shall—(I)be provided at least annually; and(II)focus on reducing the improper payments described in paragraph (5).(C)InvitationA medicare administrative contractor shall ensure that all providers  of services and suppliers
			 located in the region covered by the contract under this section are
			 invited to attend the training described in subparagraph (A) either in
			 person or online.(5)PriorityA medicare administrative contractor shall give priority to activities under the  improper payment
			 outreach and education program that will reduce improper payments for 
			 items and services that—(A)have the highest rate of improper payment;(B)have the greatest total dollar amount of improper payments;(C)are due to clear misapplication or misinterpretation of Medicare policies;(D)are clearly due to common and inadvertent clerical or administrative errors; or(E)are due to other types of errors that the Secretary determines could be prevented through
			 activities under the program.(6)Information on improper payments from recovery audit contractors(A)In generalIn order to assist medicare administrative contractors in carrying out improper payment outreach
			 and education programs, the Secretary shall provide each contractor with a
			 complete list of improper payments identified by recovery audit
			 contractors under section 1893(h) with respect to  providers of services
			 and suppliers located in the region covered by the contract under this
			 section.  Such information shall be provided on a quarterly basis.(B)InformationThe information described in subparagraph (A) shall include the following information:(i)The providers of services and suppliers that have  the highest rate of improper payments.(ii)The providers of services and suppliers that have the greatest total dollar amounts of improper
			 payments.(iii)The items and services furnished in the region that have  the highest rates of improper payments.(iv)The items and services furnished in the region that are responsible for the greatest total  dollar
			 amount of improper payments.(v)Other information the Secretary determines would assist the contractor in carrying out the improper
			 payment outreach and education program.(C)Format of informationThe information furnished to medicare administrative contractors by the Secretary under this
			 paragraph shall be transmitted in a manner that permits the contractor  to
			 easily identify the areas of the Medicare program in which targeted
			 outreach, education, training, and technical assistance would	be most
			 effective.  In carrying out the preceding sentence, the Secretary shall
			 ensure that—(i)the information with respect to improper payments made to a provider of services or supplier
			 clearly displays the  name and address of the provider or supplier, the
			 amount of the improper payment, and any other information the Secretary
			 determines appropriate; and(ii)the information is in an electronic, easily searchable database.(7)CommunicationsAll communications with providers of services and suppliers under a payment outreach and education
			 program are subject to the standards and requirements of subsection (g).(8)FundingAfter application of paragraph (1)(C) of section 1893(h), the Secretary shall retain a portion of
			 the amounts recovered by recovery audit contractors under such section
			 which shall be available to the program management account of the Centers
			 for Medicare & Medicaid Services for purposes of  carrying out this subsection and to implement corrective
			 actions to help reduce the error rate of payments under this title.  The
			 amount retained under the preceding sentence shall not exceed an amount
			 equal to 25 percent of the amounts recovered under section 1893(h)..(2)Funding conforming amendmentSection 1893(h)(2) of the Social Security Act (42 U.S.C. 1395ddd(h)(2)) is amended by inserting or section 1874(h)(8) after paragraph (1)(C).(3)Effective dateThe amendments made by this subsection take effect on January 1, 2015.(b)TransparencySection 1893(h)(8) of the Social Security Act (42 U.S.C. 1395ddd(h)(8)) is amended—(1)by striking report.—The Secretary and inserting “report.—(A)In generalThe Secretary; and(2)by adding at the end the following new subparagraph:(B)Inclusion of certain information(i)In generalFor reports submitted under this paragraph for 2015 or a subsequent year, each such  report shall 
			 include the information described in clause (ii) with respect to each of
			 the following categories of audits carried out by recovery audit
			 contractors under this subsection:(I)Automated.(II)Complex.(III)Medical necessity review.(IV)Part A.(V)Part B.(VI)Durable medical equipment.(ii)Information describedFor purposes of clause (i), the information described in this clause, with respect to a category of
			 audit described in clause (i), is the result of all appeals for each
			 individual level of appeals in such category..(c)Recovery Audit Contractor Demonstration Project(1)In generalThe Secretary shall conduct a demonstration project under title XVIII of the Social Security Act 
			 that—(A)targets audits by recovery audit contractors under section 1893(h) of the Social Security Act (42
			 U.S.C. 1395ddd(h)) with respect to high error providers of services and
			 suppliers identified under paragraph (3); and(B)rewards low error providers of services and suppliers identified under such paragraph.(2)Scope(A)DurationThe demonstration project shall be implemented not later than  January 1, 2015, and shall be
			 conducted for a period of three years.(B)Demonstration areaIn determining the geographic area of the demonstration project, the Secretary shall consider the
			 following:(i)The total number of providers of services and suppliers in the region.(ii)The diversity of types of providers of services and suppliers in the region.(iii)The level and variation of improper payment rates of and among individual providers of services and
			 suppliers in the region.(iv)The inclusion of a  mix of both urban and rural areas.(3)Identification of low error and high error providers of services and suppliers(A)In generalIn conducting the demonstration project, the Secretary shall identify the following two groups of
			 providers in accordance with this paragraph:(i)Low error providers of services and suppliers.(ii)High error providers of services and suppliers.(B)AnalysisFor purposes of identifying the  groups under subparagraph (A), the Secretary shall analyze the
			 following as they relate to the total number and amount of claims
			 submitted in the area and by each provider:(i)The improper payment rates of individual providers of services and suppliers.(ii)The amount of improper payments made to individual providers of services and suppliers.(iii)The frequency of errors made  by the provider of services or supplier over time.(iv)Other information determined appropriate by the Secretary.(C)Assignment based on composite scoreThe Secretary shall assign selected providers of services and suppliers under the demonstration
			 program based on a composite score determined using the analysis under
			 subparagraph  (B) as follows:(i)Providers of services and suppliers with high, expensive, and frequent errors shall receive a high
			 score and be identified as high error providers of services and suppliers
			 under subparagraph (A).(ii)Providers of services and suppliers with few, inexpensive, and infrequent errors shall receive a
			 low score and be identified as low error providers of services and
			 suppliers under such subparagraph.(iii)Only a small proportion of the total providers of services and suppliers and individual types of
			 providers of services and suppliers in the geographic area of the
			 demonstration project shall be assigned to either group identified under
			 such subparagraph.(D)Timeframe of identification(i)In generalAny identification of a provider of services or a supplier under subparagraph (A) shall be for a
			 period of 12 months.(ii)ReevaluationThe Secretary shall reevaluate each such identification at the end of such period.(iii)Use of most current informationIn carrying out the reevaluation under clause (ii) with respect to a provider of services or
			 supplier, the Secretary shall—(I)consider the most current information available with respect to the provider of services or
			 supplier under the analysis under subparagraph (B); and(II)take into account improvement or regression of the provider of services or supplier.(4)Adjustment of record request maximumUnder the demonstration project, the Secretary shall establish procedures to—(A)increase the maximum record request made by recovery audit contractors to providers of services and
			 suppliers identified as high error providers of services and suppliers
			 under paragraph (3); and(B)decrease the maximum record request made by recovery audit contractors to providers of services and
			 suppliers identified as low error providers of services and supplier under
			 such paragraph.(5)Additional adjustments(A)In generalUnder the demonstration project, the Secretary may make additional adjustments to requirements for
			 recovery audit contractors under section 1893(h) of the Social Security
			 Act (42 U.S.C. 1395ddd(h)) and the conduct of audits with respect  to low
			 error providers of services and suppliers  identified under paragraph (3)
			 and high error providers of services and suppliers identified under such
			 paragraph  as the Secretary determines necessary in order to incentivize
			 reductions in improper payment rates under title XVIII of such Act (42
			 U.S.C. 1395 et seq.).(B)LimitationThe Secretary shall not exempt any group of providers of services or suppliers	in the
			 demonstration project from being subject to audit by a recovery audit
			 contractor under such section 1893(h).(6)Evaluation and report(A)EvaluationThe Inspector General of the Department of Health and Human Services shall conduct an evaluation of
			 the demonstration project under this subsection. The evaluation shall
			 include an analysis of—(i)the error rates of providers of services and suppliers—(I)identified under paragraph (3) as low error providers of services and suppliers;(II)identified under such paragraph as high error providers of services and suppliers; and(III)that are located in the geographic area of the demonstration project and are not identified as
			 either a low error or high error provider of services or supplier under
			 such paragraph; and(ii)any improvements in the error rates of those high error providers of services and suppliers
			 identified under such paragraph.(B)ReportNot later than 12 months after completion of the demonstration project, the Inspector General shall
			 submit to Congress a report containing the results of the evaluation
			 conducted under subparagraph (A), together with recommendations on whether
			 the demonstration project should be continued or expanded, including on a
			 permanent or nationwide basis.(7)Funding(A)Funding for implementationFor purposes of carrying out the demonstration project under this subsection (other than the
			 evaluation and report under paragraph (6)), the Secretary shall provide
			 for the transfer, from the Federal Hospital Insurance Trust Fund under
			 section 1817 (42 U.S.C. 1395i) and the Federal Supplementary Medical
			 Insurance Trust Fund under section 1841 (42 U.S.C. 1395t), in such
			 proportion as the Secretary determines appropriate, of $10,000,000 to the
			 Centers for Medicare & Medicaid Services Program Management Account.(B)Funding for Inspector General evaluation and reportFor purposes of carrying out the evaluation and report under paragraph (6), the Secretary shall
			 provide for the transfer, from the Federal Hospital Insurance Trust Fund
			 under such section 1817 and the Federal Supplementary Medical Insurance
			 Trust Fund under such section 1841, in such proportion as the Secretary
			 determines appropriate, of $245,000 to the Inspector General of the
			 Department of Health and Human Services.(C)AvailabilityAmounts transferred under subparagraph (A) or (B) shall remain available until expended.(8)DefinitionsIn this section:(A)Demonstration projectThe term demonstration project means the demonstration project under this subsection.(B)Provider of servicesThe term provider of services has the meaning given that term in section 1861(u).(C)Recovery audit contractorThe term recovery audit contractor means an entity with a contract under section 1893(h) of the Social Security Act (42 U.S.C.
			 1395ddd(h)).(D)SecretaryThe term Secretary means the Secretary of Health and Human Services.(E)SupplierThe term supplier has the meaning given that term in section 1861(d).302.Authority for
		Medicaid fraud control units to investigate and prosecute complaints of abuse
		and neglect of Medicaid patients in home and community-based settings(a)In
		generalSection 1903(q)(4)(A)
		of the Social Security Act (42 U.S.C. 1396b(q)(4)(A)) is amended to read as
		follows:(4)(A)The
		  entity’s function includes a statewide program for the—(i)investigation and prosecution, or
		  referral for prosecution or other action, of complaints of abuse or neglect of
		  patients in health care facilities which receive payments under the State plan
		  under this title or under a waiver of such plan;(ii)at the option of the entity,
		  investigation and prosecution, or referral for prosecution or other action, of
		  complaints of abuse or neglect of individuals in connection with any aspect of
		  the provision of medical assistance and the activities of providers of such
		  assistance in a home or community based setting that is paid for under the
		  State plan under this title or under a waiver of such plan; and(iii)at the option of the entity,
		  investigation and prosecution, or referral for prosecution or other action, of
		  complaints of abuse or neglect of patients residing in board and care
		  facilities..(b)Effective
		dateThe amendment made by subsection (a) shall take effect on
		January 1, 2015.303.Improved use of
			 funds received by the HHS Inspector General from oversight and
			 investigative
			 activities(a)In generalSection 1128C(b) of the Social Security Act (42 U.S.C.
			 1320a–7c(b)) is amended to read as follows:(b)Additional use
				of funds by Inspector General(1)Collections
				from Medicare and Medicaid recovery actionsNotwithstanding
				section 3302 of title 31, United States Code, or any other
			 provision of law
				affecting the crediting of collections, the Inspector General of
			 the Department
				of Health and Human Services may receive and retain for current use
			 three percent
			 of all
				amounts collected pursuant to civil debt collection and
			 administrative enforcement actions related
			 to false
				claims or frauds involving the Medicare program under title XVIII
			 or the
				Medicaid program under title XIX.(2)CreditingFunds
				received by the Inspector General under paragraph (1) shall be
			 deposited as offsetting collections to the
				credit of any appropriation available for oversight and enforcement
			 activities
				of the Inspector General permitted under subsection (a), and shall
			 remain
				available until
				expended..(b)Effective
			 dateThe amendment made by subsection (a) shall apply to funds
			 received from settlements finalized, judgments entered, or final agency
			 decisions issued, on or after
			 the
			 date of the enactment of this Act.304.Preventing and reducing improper Medicare and Medicaid expenditures(a)Requiring
			 valid prescriber National Provider Identifiers on pharmacy claimsSection 1860D–4(c) of the Social Security
			 Act (42 U.S.C. 1395w–104(c)) is amended by adding at the end the following
			 new
			 paragraph:(4)Requiring valid
				prescriber National Provider Identifiers on pharmacy claims(A)In
				generalFor plan year 2015
				and subsequent plan years, subject to subparagraph (B), the
			 Secretary shall
				prohibit PDP sponsors of prescription drug plans from paying claims
			 for
				prescription drugs under this part that do not include a valid
			 prescriber
				National Provider Identifier.(B)ProceduresThe Secretary shall establish procedures for determining the validity of
				prescriber National Provider Identifiers under subparagraph (A).(C)ReportNot later than January 1, 2017, the
				Inspector General of the Department of Health and Human Services
			 shall submit
				to Congress a report on the effectiveness of the procedures
			 established under
				subparagraph
				(B)..(b)Reforming how
			 CMS tracks and corrects the vulnerabilities identified by Recovery Audit
			 ContractorsSection 1893(h) of
			 the Social Security Act (42 U.S.C. 1395ddd(h)) is amended—(1)in paragraph (8), as amended by section 301, by adding at the end the following new subparagraphs:(C)Inclusion of
				improper payment vulnerabilities identifiedFor reports submitted under this paragraph for 2015 or a subsequent year, each such report shall
			 include—(i)a
				description of—(I)the types and
				financial cost to the program under this title of improper payment
				vulnerabilities identified by recovery audit contractors under this
			 subsection;
				and(II)how the
				Secretary is addressing such improper payment vulnerabilities; and(ii)an assessment of
				the effectiveness of changes made to payment policies and
			 procedures under this
				title in order to address the vulnerabilities so identified.(D)LimitationThe
				Secretary shall ensure that each report submitted under
			 subparagraph (A) does
				not include information that the Secretary determines would be
			 sensitive or
				would otherwise negatively impact program
				integrity.;
				and(2)by adding at the end the following new
			 paragraph:(10)Addressing
				improper payment vulnerabilitiesThe Secretary shall address improper
				payment vulnerabilities identified by recovery audit contractors
			 under this
				subsection in a timely manner, prioritized based on the risk to the
			 program
				under this
				title..(c)Strengthening Medicaid program integrity through flexibilitySection 1936 of the Social Security Act (42
			 U.S.C. 1396u–6) is amended—(1)in subsection
			 (a), by inserting , or otherwise, after entities;
			 and(2)in subsection
			 (e)—(A)in paragraph (1),
			 in the matter preceding subparagraph (A), by inserting (including the
			 costs of equipment, salaries and benefits, and travel and training)
			 after Program under this section; and(B)in paragraph (3),
			 by striking by 100 and inserting by 100, or such number
			 as determined necessary by the Secretary to carry out the
			 Program under this section,.(d)Access to the National Directory of New HiresSection 453(j) of the Social Security Act
			 (42 U.S.C. 653(j)) is amended by adding at the end the following new
			 paragraph:(12)Information
				comparisons and disclosures to assist in administration of the
			 Medicare program
				and State health subsidy programs(A)Disclosure to
				the Administrator of the Centers for Medicare & Medicaid
				ServicesThe Administrator of the Centers for Medicare &
				Medicaid shall have access to the information in the National
			 Directory of New
				Hires for purposes of determining the eligibility of an applicant
			 for, or
				enrollee in, the Medicare program under title XVIII or an
			 applicable State
				health subsidy program (as defined in section 1413(e) of the
			 Patient Protection
				and Affordable Care Act (42 U.S.C. 18083(e)).(B)Disclosure to
				the Inspector General of the Department of Health and Human
			 Services(i)In
				generalIf the Inspector General of the Department of Health and
				Human Services transmits to the Secretary the names and social
			 security account
				numbers of individuals, the Secretary shall disclose to the
			 Inspector General
				information on such individuals and their employers maintained in
			 the National
				Directory of New Hires.(ii)Use of
				informationThe Inspector General of the Department of Health and
				Human Services may use information provided under clause (i) only
			 for purposes
				of —(I)enforcing mandatory and permissive exclusions under title XI; or(II)evaluating the
				integrity of the Medicare program or an applicable State health
			 subsidy program
				(as
			 defined in
				section 1413(e) of the Patient Protection and Affordable Care Act).The authority under this clause is in addition to any authority conferred under the Inspector
			 General Act of 1978 (5 U.S.C. App).(C)Disclosure to
				State agencies(i)In
				generalIf, for purposes of determining the eligibility of an applicant for, or an enrollee in, an
			 applicable State
				health subsidy program (as defined in section 1413(e) of the
			 Patient Protection
				and Affordable Care Act (42 U.S.C. 18083(e)), a State agency
			 responsible for
				administering such program transmits to the Secretary the names,
			 dates of birth, and social
				security account numbers of individuals, the Secretary shall
			 disclose to such
				State agency information on such individuals and their employers
			 maintained in
				the National Directory of New Hires, subject to this subparagraph.(ii)Condition on
				disclosure by the SecretaryThe Secretary shall make a disclosure
				under clause (i) only to the extent that the Secretary determines
			 that the
				disclosure would not interfere with the effective operation of the
			 program
				under this part.(iii)Use and
				disclosure of information by State agencies(I)In
				generalA State agency may not use or disclose information
				provided under clause (i) except for purposes of determining the
			 eligibility of an applicant for, or an enrollee in, a program
				referred to in clause (i).(II)Information
				securityThe State agency shall have in effect data security and
				control policies that the Secretary finds adequate to ensure the
			 security of
				information obtained under clause (i) and to ensure that access to
			 such
				information is restricted to authorized persons for purposes of
			 authorized uses
				and disclosures.(III)Penalty for
				misuse of informationAn officer or employee of the State agency
				who fails to comply with this clause shall be subject to the
			 sanctions under
				subsection (l)(2) to the same extent as if such officer or employee
			 were an
				officer or employee of the United States.(iv)Procedural
				requirementsState agencies requesting information under clause
				(i) shall adhere to uniform procedures established by the Secretary
			 governing
				information requests and data matching under this paragraph.(v)Reimbursement
				of costsThe State agency shall reimburse the Secretary, in
				accordance with subsection (k)(3), for the costs incurred by the
			 Secretary in
				furnishing the information requested under this
				subparagraph..(e)Improving the sharing of data between the Federal Government and State Medicaid programs(1)In
			 generalThe Secretary of Health and Human Services (in this
			 subsection referred to as the Secretary) shall establish a plan to
			 encourage and facilitate the participation of States in the
			 Medicare-Medicaid
			 Data Match Program (commonly referred to as the Medi-Medi
			 Program) under section 1893(g) of the Social Security Act (42 U.S.C.
			 1395ddd(g)).(2)Program
			 revisions To improve Medi-Medi Data Match Program participation by
			 StatesSection 1893(g)(1)(A) of the Social Security Act (42
			 U.S.C. 1395ddd(g)(1)(A)) is amended—(A)in the matter
			 preceding clause (i), by inserting or otherwise after
			 eligible entities;(B)in clause
			 (i)—(i)by inserting
			 to review claims data after algorithms;
			 and(ii)by striking
			 service, time, or patient and inserting provider,
			 service, time, or patient;(C)in clause
			 (ii)—(i)by inserting
			 to investigate and recover amounts with respect to suspect
			 claims after appropriate actions; and(ii)by striking
			 ; and and inserting a semicolon;(D)in clause (iii),
			 by striking the period and inserting ; and; and(E)by adding at end
			 the following new clause:(iv)furthering the
				Secretary’s design, development, installation, or enhancement of an
			 automated
				data system architecture—(I)to collect,
				integrate, and assess data for purposes of program integrity,
			 program
				oversight, and administration, including the Medi-Medi Program; and(II)that improves
				the coordination of requests for data from
				States..(3)Providing
			 states with data on improper payments made for items or services provided
			 to
			 dual eligible individuals(A)In
			 generalThe Secretary shall develop and implement a plan that
			 allows each State agency responsible for administering a State plan for
			 medical
			 assistance under title XIX of the Social Security Act access to relevant
			 data
			 on improper or fraudulent payments made under the Medicare program under
			 title
			 XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) for health care
			 items
			 or services provided to dual eligible individuals.(B)Dual eligible
			 individual definedIn this paragraph, the term dual eligible
			 individual means an individual who is entitled to, or enrolled for,
			 benefits under part A of title XVIII of the Social Security Act (42 U.S.C.
			 1395c et seq.), or enrolled for benefits under part B of title XVIII of
			 such
			 Act (42 U.S.C. 1395j et seq.), and is eligible for medical assistance
			 under a
			 State plan under title XIX of such Act (42 U.S.C. 1396 et seq.) or under a
			 waiver of such plan.IVOther Provisions401.Commission on Improving Patient Directed Health Care(a)FindingsCongress finds the following:(1)In order to elevate the role of patient choices in the health care system, the American public must
			 engage in an informed, national, public debate on how the current health
			 care system empowers and informs health care decision-making, and what can
			 be done to improve the likelihood patients receive the care they want and
			 need.(2)Research suggests that patients often do not receive the care they want. As a result, the end of
			 life is associated with a substantial burden of suffering by the patient
			 and negative health and financial consequences that extend to family
			 members and society.(3)Patients face a complex and fragmented health care system that may decrease the likelihood that
			 health care choices are known and carried out. The health care system
			 should embed principles that take into account patient wishes.(4)Decisions concerning health care, including end-of-life issues, affect an increasing number of
			 Americans.(5)Medical advances are prolonging life expectancy in the United States both in acute life-threatening
			 situations and protracted battles with illness. These advances raise new
			 challenges surrounding health care decision-making.(6)The United States health care system should promote consideration of a person’s preference in
			 health care decision-making and end-of-life choices.(b)CommissionThe Social Security Act is amended by inserting after section 1150B (42 U.S.C. 1320b–24) the
			 following new section:1150C.Commission on Improving Patient Directed Health Care(a)PurposesThe purposes of this section are to—(1)provide a forum for a nationwide public debate on improving patient self-determination in health
			 care decision-making;(2)identify strategies that ensure every American has the health care they want; and(3)provide recommendations to Congress that result from the debate.(b)EstablishmentThe Secretary shall establish an entity to be known as the Commission on Improving Patient Directed
			 Health Care (referred to in this section as the Commission).(c)Membership(1)Number and appointmentThe Commission shall be composed of 15 members. One member shall be the Secretary. The Comptroller
			 General of the United States shall appoint 14 members.(2)QualificationsThe membership of the Commission shall include—(A)health care consumers impacted by decision-making in advance of a health care crisis, such as
			 individuals of advanced age, individuals with chronic, terminal and mental
			 illnesses, family care givers, and individuals with disabilities;(B)providers in settings where crucial health care decision-making occurs, such as those working in
			 intensive care settings, emergency room departments, primary care
			 settings, nursing homes, hospice, or palliative care settings;(C)payors ensuring patients get the level of care they want;(D)experts in advance care planning, hospice, palliative care, information technology, bioethics,
			 aging policy, disability policy, pediatric ethics, cultural sensitivity,
			 psychology, and health care financing;(E)individuals who represent culturally diverse perspectives on patient self-determination and
			 end-of-life issues; and(F)members of the faith community.(d)Period of appointmentMembers of the Commission shall be appointed for the life of the Commission. Any vacancies shall
			 not affect the power and duties of the Commission but shall be filled in
			 the same manner as the original appointment.(e)Designation of the chairpersonNot later than 15 days after the date on which all members of the Commission have been appointed,
			 the Comptroller General shall designate the chairperson of the Commission.(f)SubcommitteesThe Commission may establish subcommittees if doing so increases the efficiency of the Commission
			 in completing tasks.(g)Duties(1)HearingsNot later than 90 days after the date of designation of the chairperson under subsection (e), the
			 Commission shall hold no fewer than 8 hearings to examine—(A)the current state of health care decision-making and advance care planning laws in the United
			 States at the Federal level and across the States, as well as options for
			 improving advance care planning tools, especially with regard to use,
			 portability, and storage;(B)consumer-focused approaches that educate the American public about patient choices, care planning,
			 and other end-of-life issues;(C)the use of comprehensive, patient-centered care plans by providers, the impact care plans have on
			 health care delivery and spending, and methods to expand the use of high
			 quality care
			 planning tools in both public and private health care systems;(D)the role of electronic medical records and other technologies in improving patient-directed health
			 care;(E)innovative tools for improving patient experience with advanced illness, such as palliative care,
			 hospice, and other models;(F)the role social determinants of health, such as socio-economic status, play in patient
			 self-direction in health care;(G)the use of culturally-competent tools for health care decision-making;(H)strategies for educating providers and increasing provider engagement on care planning, palliative
			 care, hospice care, and other
			 issues surrounding honoring patient choices;(I)the sociological and psychological factors that influence health care decision-making and
			 end-of-life choices; and(J)the role of spirituality and religion in patient self-determination in health care.(2)Additional hearingsThe Commission may hold additional hearings on subjects other than those listed in paragraph (1) so
			 long as such hearings are determined necessary by the Commission in
			 carrying out the purposes of this section. Such additional hearings do not
			 have to be completed within the time period specified but shall not delay
			 the other activities of the Commission under this section.(3)Number and location of hearings and additional hearingsThe Commission shall hold no fewer than 8 hearings as indicated in paragraph (1) and in sufficient
			 number in order to receive information that reflects—(A)the geographic differences throughout the United States;(B)diverse populations; and(C)a balance among urban and rural populations.(4)Interactive technologyThe Commission may encourage public participation in hearings through interactive technology and
			 other means as determined appropriate by the Commission.(5)Report to the american people on patient directed health careNot later than 90 days after the hearings described in paragraphs (1) and (2) are completed, the
			 Commission shall prepare and make available to health care consumers
			 through the Internet and other appropriate public channels, a report to be
			 entitled, Report to the American People on Patient Directed Health Care. Such a report shall be understandable to the general public and include—(A)a summary of—(i)the hearings described in such paragraphs;(ii)how the current health care system empowers and informs decision-making in advance of a health care
			 crisis;(iii)factors that contribute to the provision of health care that does not adhere to patient wishes;(iv)the impact of care that does not follow patient choices, particularly at the end-of-life, on
			 patients, families, providers, spending, and the health care system;(v)the laws surrounding advance care planning and health care decision-making including issues of
			 portability, use, and storage;(vi)consumer-focused approaches to education of the American public about patient choices, care
			 planning, and other end-of-life issues;(vii)the role of care plans in health care decision-making;(viii)the role of providers in ensuring patients receive the care they want;(ix)the role of electronic medical records and other technologies in improving patient directed health
			 care;(x)the impact of social determinants on patient self-direction in health care services;(xi)the use of culturally competent methods for health care decision-making;(xii)the sociological and psychological factors that influence patient self-determination; and(xiii)the role of spirituality and religion in health care decision-making and end-of-life care;(B)best practices from communities, providers, and payors that document patient wishes and provide
			 health care that adheres to those wishes; and(C)information on educating providers about health care decision-making and end-of-life issues.(6)Interim requirementsNot later than 180 days after the date of completion of the hearings, the Commission shall prepare
			 and make available to the public through the Internet and other
			 appropriate public channels, an interim set of recommendations on patient
			 self-determination in health care and ways to improve and strengthen the
			 health care system based on the information and preferences expressed at
			 the community meetings. There shall be a 90-day public comment period on
			 such recommendations.(h)RecommendationsNot later than 120 days after the expiration of the public comment period described in subsection
			 (g)(6), the Commission shall submit to Congress and the President a final
			 set of recommendations. The recommendations must be comprehensive and
			 detailed. The recommendations must contain recommendations or proposals
			 for legislative or administrative action as the Commission deems
			 appropriate, including proposed legislative language to carry out the
			 recommendations or proposals.(i)Administration(1)Executive directorThere shall be an Executive Director of the Commission who shall be appointed by the chairperson of
			 the Commission in consultation with the members of the Commission.(2)CompensationWhile serving on the business of the Commission (including travel time), a member of the Commission
			 shall be entitled to compensation at the per diem equivalent of the rate
			 provided for level IV of the Executive Schedule under section 5315 of
			 title 5, United States Code, and while so serving away from home and the
			 member’s regular place of business, a member may be allowed travel
			 expenses, as authorized by the chairperson of the Commission. For purposes
			 of pay and employment benefits, rights, and privileges, all personnel of
			 the Commission shall be treated as if they were employees of the Senate.(3)Information from federal agenciesThe Commission may secure directly from any Federal department or agency such information as the
			 Commission considers necessary to carry out this section. Upon request of
			 the Commission the head of such department or agency shall furnish such
			 information.(4)Postal servicesThe Commission may use the United States mails in the same manner and under the same conditions as
			 other departments and agencies of the Federal Government.(j)DetailNot more than 4 Federal Government employees employed by the Department of Labor, 4 Federal
			 Government employees employed by the Social Security Administration, and 8
			 Federal Government employees employed by the Department of Health and
			 Human Services may be detailed to the Commission under this section
			 without further reimbursement. Any detail of an employee shall be without
			 interruption or loss of civil service status or privilege.(k)Temporary and intermittent servicesThe chairperson of the Commission may procure temporary and intermittent services under section
			 3109(b) of title 5, United States Code, at rates for individuals which do
			 not exceed the daily equivalent of the annual rate of basic pay prescribed
			 for level V of the Executive Schedule under section 5316 of such title.(l)Annual reportNot later than 1 year after the date of enactment of this Act, and annually thereafter during the
			 existence of the Commission, the Commission shall report to Congress and
			 make public a detailed description of the expenditures of the Commission
			 used to carry out its duties under this section.(m)Sunset of commissionThe Commission shall terminate on the date that is 3 years after the date on which all the members
			 of the Commission have been appointed under subsection (c)(1) and
			 appropriations are first made available to carry out this section.(n)Administration review and commentsNot later than 45 days after receiving the final recommendations of the Commission under subsection
			 (h), the President shall submit a report to Congress which shall contain—(1)additional views and comments on such recommendations; and(2)recommendations for such legislation and administrative action as the President considers
			 appropriate.(o)Authorization of appropriations(1)In generalThere are authorized to be appropriated to carry out this section, $3,000,000 for each of fiscal
			 years 2014 and 2015.(2)Report to the American people on patient directed health careThere are authorized to be appropriated for the preparation and dissemination of the Report to the
			 American People on Patient Directed Health Care described in subsection
			 (g)(5), $1,000,000 for the fiscal year in which the report is required to
			 be submitted..
				402.Expansion of the definition of inpatient hospital services for certain cancer hospitalsSection 1861(b) of the Social Security Act (42 U.S.C. 1395x(b)) is amended—(1)in paragraph (3)—(A)by inserting (A) after (3);(B)by adding and after the semicolon at the end;  and(C)by adding at the end the following new subparagraph:(B)subject to the third sentence of this subsection, with respect to a hospital that—(i)is described in section 1886(d)(1)(B)(v); and(ii)as of the date of the enactment of the Medicare SGR Repeal and Beneficiary Access  Improvement Act of 2014, is located in the same building, or on the same campus, as another hospital (as described in
			 sections 412.22(e) and 412.22(f) of title 42, Code of Federal Regulations,
			 as in effect on such date of enactment );items and services described in paragraphs (1) and (2) furnished on or after October 1, 2014, by
			 such  hospital described in section 1886(d)(1)(B)(v) or by others under
			 arrangements with them made by the hospital;; and(2)by adding at the end the following new flush sentence:Paragraph (3)(B) shall only apply to payments with respect to  the total number of the hospital’s
			 patient days
			 at any satellite of the hospital or such days at another hospital
			 providing services under arrangements to the hospital, determined as of 
			 the date of the enactment of the Medicare SGR Repeal and Beneficiary Access  Improvement Act of 2014..
				
				403.
				Quality measures for certain post-acute care providers relating to notice and transfer of patient
			 health information and patient care preferences
				
					(a)
					Development
					The Secretary of Health and Human Services (in this section referred to as the Secretary) shall provide for the development of one or more quality measures under title XVIII of the Social
			 Security Act (42 U.S.C. 1395 et seq.) to accurately communicate the
			 existence and provide for the transfer of patient health information and
			 patient care preferences when an individual transitions from a hospital to
			 return home or move to other post-acute care settings.
				
					(b)
					Use of measure developers
					The Secretary shall arrange for the development of such measures by appropriate measure developers.
				
					(c)
					Endorsement
					The Secretary shall arrange for such developed measures to be submitted for endorsement to a
			 consensus-based entity as described in section 1890(a) of the Social
			 Security Act (42 U.S.C. 1395aaa(a)).
				
					(d)
					Use of measures
					The Secretary shall, through notice and comment rulemaking, use such measures under the quality
			 reporting programs with respect to—
					
						(1)
						inpatient hospitals under section 1886(b)(3)(B)(viii) of the Social Security Act (42 U.S.C.
			 1395ww(b)(3)(B)(viii));
					
						(2)
						skilled nursing facilities under section 1888(e) of such Act (42 U.S.C. 1395yy(e));
					
						(3)
						home health services under section 1895(b)(3)(B)(v) of such Act (42 U.S.C. 1395fff(b)(3)(B)(v));
			 and
					
						(4)
						other providers of services (as defined in section 1861(u) of such Act) and suppliers (as defined
			 in section 1861(d) of such Act) that the Secretary determines appropriate.
					
				404.
				Criteria for medically necessary, short inpatient hospital stays
				
					(a)
					In general
					The Secretary of Health and Human Services shall consult with, and seek input from, interested
			 stakeholders to determine appropriate criteria for payment under the
			 Medicare program under title XVIII of the Social Security Act of an
			 inpatient hospital admission that—
					
						(1)
						is medically necessary;  and
					
						(2)
						is an inpatient hospital stay that is less than two midnights, as described in section 412.3 of
			 title 42, Code of Federal Regulation, as finalized in the final rule
			 published by the Centers for Medicare & Medicaid Services in the Federal Register on August 19, 2013 (78 Federal Register 50496) entitled Medicare Program; Hospital Inpatient Prospective Payment Systems for Acute Care Hospitals and the
			 Long-Term Care Hospital Prospective Payment System and Fiscal Year 2014
			 Rates; Quality Reporting Requirements for Specific Providers; Hospital
			 Conditions of Participation; Payment Policies Related to Patient Status.
					
					(b)
					Interested stakeholders
					In subsection (a), the term interested stakeholders means the following:
					
						(1)
						Hospitals.
					
						(2)
						Physicians
					
						(3)
						Medicare administrative contractors under section 1874A of the Social Security Act (42 U.S.C.
			 1395kk–1).
					
						(4)
						Recovery audit contractors under section 1893(h) of such Act (42 U.S.C. 1395ddd(h)).
					
						(5)
						Other parties determined appropriate by the Secretary.
					405.Transparency of reasons for
			 excluding additional procedures from the Medicare ambulatory surgical
			 center (ASC) approved listSection 1833(i)(1) of the Social Security Act (42 U.S.C. 1395l(i)(1)) is amended by adding at the
			 end the following: In updating such lists for application in years beginning after December 31, 2014, for each
			 procedure that was not proposed but was requested to be included on such
			 lists during the public comment where the Secretary does not finalize (in
			 the final rule updating such lists) to so include, the Secretary shall
			 describe in such final rule the specific safety criteria for not including
			 such requested procedure on such lists..406.Supervision in critical access hospitals(a)General supervision in critical access hospitalsSection 1834(g) of the Social Security Act (42 U.S.C. 1395m(g)) is amended by adding at the end the
			 following new paragraph:(6)SupervisionIn the case of services furnished on or after the date of the enactment of this paragraph, the
			 minimum level of supervision with respect to outpatient therapeutic
			 critical access hospital services shall be general supervision (as defined
			 by the Secretary)..(b)Supervision of cardiac and pulmonary rehabilitation programs in critical access hospitalsSection 1861(eee)(2)(B) of the Social Security Act (42 U.S.C. 1395x(eee)(2)(B)) is amended by
			 inserting , or in the case of a critical access hospital, a physician, or (beginning on the date of enactment
			 of Medicare SGR Repeal and Beneficiary Access  Improvement Act of 2014) a nurse practitioner, clinical nurse specialist, or physician assistant (as such terms are
			 defined in subsection (aa)(5)), after a physician.
				
				407.
				Requiring State licensure of bidding entities under the competitive acquisition program for certain
			 durable medical equipment, prosthetics, orthotics, and supplies (DMEPOS)
				Section 1847(a)(1) of the Social Security Act (42 U.S.C. 1395w–3(a)(1)) is amended by adding at the
			 end the following new subparagraph:
				
					
						(G)
						Requiring State licensure of bidding entities
						With respect to rounds of competitions beginning on or after the date of enactment of this
			 subparagraph, the Secretary may only accept a bid from an entity for an
			 area if the entity meets applicable State licensure requirements for such
			 area for all items in such bid for a product category.
					.
			
				408.
				Recognition of
			 attending physician assistants as attending physicians To serve hospice
			 patients
				
					(a)
					Recognition of
			 attending physician assistants as attending physicians To serve hospice
			 patients
					
						(1)
						In
			 general
						Section 1861(dd)(3)(B) of the Social Security Act (42
			 U.S.C. 1395x(dd)(3)(B)) is amended—
						
							(A)
							by striking
			 or nurse and inserting , the nurse; and
						
							(B)
							by inserting
			 , or the physician assistant (as defined in such subsection)
			 after subsection (aa)(5)).
						
						(2)
						Clarification of
			 hospice role of physician assistants
						Section 1814(a)(7)(A)(i)(I)
			 of the Social Security Act (42 U.S.C. 1395f(a)(7)(A)(i)(I)) is amended by
			 inserting or a physician assistant after a nurse
			 practitioner.
					(b)Effective
			 dateThe amendments made by this section shall apply to items and
			 services furnished on or after October 1, 2015.
				
				409.
				Remote patient monitoring pilot
			 projects
				
					(a)
					Pilot projects
					
						(1)
						In general
						Not later than 9 months after the date of
			 the enactment of this Act, the Secretary shall conduct pilot
			 projects under title XVIII of the Social Security Act for the purpose of
			 providing incentives to home health agencies to furnish remote patient
			 monitoring services that reduce expenditures under such title.
					
						(2)
						Site requirements
						
							(A)
							Urban and Rural
							The Secretary shall conduct the pilot
			 projects under this section in both urban and rural areas.
						
							(B)
							Site in a small state
							The Secretary shall conduct at least 1 of
			 the pilot projects in a State with a population of less than 1,000,000.
						
					(b)
					Medicare beneficiaries within the scope of
			 projects
					
						(1)
						In
			 general
						The Secretary shall
			 specify the criteria for identifying those Medicare beneficiaries who
			 shall be
			 considered within the scope of the pilot projects under this section for
			 purposes of the application of subsection (c) and for the assessment of
			 the
			 effectiveness of the home health agency in achieving the objectives of
			 this
			 section.
					
						(2)
						Criteria
						The criteria specified under paragraph
			 (1)—
						
							(A)
							shall include conditions and clinical
			 circumstances, including congestive heart failure, diabetes, and chronic
			 pulmonary obstructive disease, and other conditions determined appropriate
			 by
			 the Secretary; and
						
							(B)
							may provide for the inclusion in the
			 projects of Medicare beneficiaries who begin receiving home health
			 services
			 under title XVIII of the Social Security Act after the date of the
			 implementation of the projects.
						
					(c)
					Incentives
					
						(1)
						Performance targets
						The Secretary shall establish for each home
			 health agency participating in a pilot project under this section a
			 performance
			 target using one of the following methodologies, as determined appropriate
			 by
			 the Secretary:
						
							(A)
							Adjusted historical performance
			 target
							The Secretary shall
			 establish for the agency—
							
								(i)
								a base expenditure amount equal to the
			 average total payments made under parts A, B, and D of title XVIII of the
			 Social Security Act for Medicare beneficiaries determined to be within the
			 scope of the pilot project in a base period determined by the Secretary;
			 and
							
								(ii)
								an annual per capita expenditure target for
			 such beneficiaries, reflecting the base expenditure amount adjusted for
			 risk,
			 changes in costs, and growth rates.
							
							(B)
							Comparative performance
			 target
							The Secretary shall
			 establish for the agency a comparative performance target equal to the
			 average
			 total payments made under such parts A, B, and D during the pilot project
			 for
			 comparable individuals in the same geographic area that are not determined
			 to
			 be within the scope of the pilot project.
						
						(2)
						Payment
						Subject to paragraph (3), the Secretary
			 shall pay to each home health agency participating in a pilot project a
			 payment for each year under
			 the pilot project equal to a 75 percent share of the total Medicare cost
			 savings realized for such year relative to the performance target under
			 paragraph (1).
					
						(3)
						Limitation on expenditures
						The Secretary shall limit payments under
			 this section in order to ensure that the aggregate expenditures under
			 title
			 XVIII of the Social Security Act (including payments under this
			 subsection) do
			 not exceed the amount that the Secretary estimates would have been
			 expended if
			 the pilot projects under this section had not been implemented, including
			 any
			 reasonable costs incurred by the Secretary in the administration of the
			 pilot
			 projects.
					
						(4)
						No duplication
			 in participation in shared savings programs
						A home health agency
			 that participates in any of the following shall not be eligible to
			 participate
			 in the pilot projects under this section:
						
							(A)
							A model tested or
			 expanded under section 1115A of the Social Security Act (42 U.S.C. 1315a) 
			 that involves shared savings under title XVIII of such Act or
			 any other program or demonstration project that involves such shared
			 savings.
						
							(B)
							The independence
			 at home medical practice demonstration program under section 1866E of such
			 Act (42 U.S.C. 1395cc–5).
						
					(d)
					Waiver authority
					The Secretary may waive such provisions of
			 titles XI and XVIII of the Social Security Act as the Secretary determines
			 to
			 be appropriate for the conduct of the pilot projects under this section.
				
					(e)
					Report to Congress
					Not later than 3 years after the date that
			 the first pilot project under this section is implemented, the Secretary
			 shall
			 submit to Congress a report on the projects. Such report shall contain—
					
						(1)
						a detailed
			 description of the projects, including any changes in clinical outcomes
			 for
			 Medicare beneficiaries under the projects, Medicare beneficiary
			 satisfaction
			 under the projects, utilization of items and services under parts A,
			 B, and D of title XVIII of the Social Security Act by Medicare
			 beneficiaries under the projects, and Medicare
			 per-beneficiary and Medicare aggregate spending under the projects;
					
						(2)
						a detailed description of issues related to
			 the expansion of the projects under subsection (f);
					
						(3)
						recommendations for such legislation and
			 administrative actions as the Secretary considers appropriate; and
					
						(4)
						other items
			 considered appropriate by the Secretary.
					
					(f)
					Expansion
					If the Secretary determines that any of the
			 pilot projects under this section enhance health outcomes for Medicare
			 beneficiaries and reduce expenditures under title XVIII of the Social
			 Security
			 Act, the Secretary shall initiate comparable projects in additional
			 areas.
				
					(g)
					Payments have no effect on other Medicare
			 payments to home health agencies
					A
			 payment under this section shall have no effect on the amount of payments
			 that
			 a home health agency would otherwise receive under title XVIII of the
			 Social
			 Security Act for the provision of home health services.
				
					(h)
					Study and report on the appropriate valuation for remote patient monitoring services under the
			 Medicare physician fee schedule
					
						(1)
						Study
						The Secretary shall conduct a study on the appropriate valuation for remote patient monitoring
			 services under the Medicare physician fee schedule under section 1848 of
			 the Social Security Act (42 U.S.C. 1395w–4) in order to accurately reflect
			 the resources involved in furnishing such services.
					
						(2)
						Report
						Not later than 6 months after the date of the enactment of this Act, the Secretary shall submit to
			 Congress a report on the study conducted under paragraph (1), together
			 with such recommendations as the Secretary determines appropriate.
					
					(i)
					Definitions
					In
			 this section:
					
						(1)
						Home health agency
						The term home health agency
			 has the meaning given that term in section 1861(o) of the Social Security
			 Act
			 (42 U.S.C. 1395x(o)).
					
						(2)
						Remote patient
			 monitoring services
						
							(A)
							In
			 general
							The term remote patient monitoring services
			 means services furnished in the home using remote patient monitoring
			 technology which—
							
								(i)
								shall include patient monitoring or patient assessment; and
							
								(ii)
								may include in-home technology-based professional consultations,
			 patient training services, clinical observation,
			 treatment, and any additional services that utilize technologies
			 specified by the Secretary.
							
							(B)
							Limitation
							The
			 term remote patient monitoring services shall not include a
			 telecommunication that consists solely of a telephone audio conversation,
			 facsimile, or electronic text mail between a health care professional and
			 a
			 patient.
						
						(3)
						Remote patient
			 monitoring technology
						The term remote patient monitoring
			 technology means a coordinated system that uses one or more home-based
			 or mobile monitoring devices that automatically
			 transmit vital sign data or information on activities of daily living and
			 may include responses to assessment questions collected on the
			 devices wirelessly or through a telecommunications connection to a server
			 that
			 complies with the Federal regulations (concerning the privacy of
			 individually
			 identifiable health information) promulgated under section 264(c) of the
			 Health
			 Insurance Portability and Accountability Act of 1996, as part of an
			 established
			 plan of care for that patient that includes the review and interpretation
			 of
			 that data by a health care professional.
					
						(4)
						Secretary
						The term Secretary means the Secretary of Health and Human Services.
					
				410.
				Community-Based Institutional Special Needs Plan Demonstration Program
				
					(a)
					In general
					The Secretary of Health and Human Services (referred to in this section as the Secretary) shall establish a Community-Based Institutional Special Needs Plan (CBI-SNP) demonstration
			 program to prevent and delay institutionalization under Medicaid among
			 targeted low-income Medicare beneficiaries.
				
					(b)
					Establishment
					The Secretary shall enter into agreements with not more than 5 specialized MA plans for special
			 needs individuals, as defined in section 1859(b)(6)(B)(i) of the Social
			 Security Act (42 U.S.C. 1395w–28(b)(6)(B)(i)), to conduct the CBI-SNP
			 demonstration program. Under the CBI-SNP demonstration program, a targeted
			 low-income Medicare beneficiary shall receive, as supplemental benefits
			 under section 1852(a)(3) of such Act (42 U.S.C. 1395w-22(a)(3)), long-term
			 care services or supports that—
					
						(1)
						the Secretary determines appropriate for the purposes of the CBI-SNP demonstration program; and
					
						(2)
						for which payment may be made under the State plan under title XIX of such Act (42 U.S.C. 1396 et
			 seq.) of the State in which the    targeted low-income Medicare
			 beneficiary is located.
					
					(c)
					Eligible plans
					To be eligible to participate in the CBI-SNP demonstration program, a specialized MA  plan for
			 special needs individuals must—
					
						(1)
						serve special needs individuals (as defined in section 1859(b)(6)(B)(i) of the Social Security Act
			 (42 U.S.C. 1395w–28(b)(6)(B)(i));
					
						(2)
						have experience in offering special needs plans for nursing home-eligible, non-institutionalized
			 Medicare beneficiaries who live in the community;
					
						(3)
						be located in a State that the Secretary has determined will participate in the CBI-SNP
			 demonstration program by agreeing to make available data necessary for
			 purposes of conducting the independent evaluation required under
			 subsection (f); and
					
						(4)
						meet such other criteria as the Secretary may require.
					
					(d)
					Targeted low-income Medicare beneficiary defined
					In this section, the term targeted low-income Medicare beneficiary means a Medicare beneficiary who—
					
						(1)
						is enrolled in a specialized MA plan for special needs individuals that has been selected to
			 participate in the CBI-SNP demonstration program;
					
						(2)
						is a subsidy eligible individual (as defined in section 1860D–14(a)(3)(A) of the Social Security
			 Act (42 U.S.C. 1395w-114(a)(3)(A)); and
					
						(3)
						is unable to perform 2 or more activities of daily living (as defined in section 7702B(c)(2)(B) of
			 the Internal Revenue Code of 1986).
					
					(e)
					Implementation deadline; duration
					The CBI-SNP demonstration program shall be implemented not later than January 1, 2016, and shall be
			 conducted for a period of 3 years.
				
					(f)
					Independent evaluation and reports
					
						(1)
						Independent evaluation
						Not later than 2 years after the completion of the CBI-SNP demonstration program, the Secretary
			 shall provide for the evaluation of the CBI-SNP demonstration program by
			 an independent third party. The evaluation shall determine whether the
			 CBI-SNP demonstration program has improved patient care and quality of
			 life for the targeted low-income  Medicare beneficiaries participating in
			 the CBI-SNP demonstration program. Specifically, the evaluation shall
			 determine if the CBI-SNP demonstration program has—
						
							(A)
							reduced hospitalizations or re-hospitalizations;
						
							(B)
							reduced Medicaid nursing home facility stays; and
						
							(C)
							reduced spenddown of income and assets for purposes of becoming eligible for Medicaid.
						
						(2)
						Reports
						Not later than 3 years after the completion of the CBI-SNP demonstration program, the Secretary
			 shall submit to Congress a report containing the results of the evaluation
			 conducted under paragraph (1), together with such recommendations for
			 legislative or administrative action  as the Secretary determines
			 appropriate.
					
					(g)
					Funding
					
						(1)
						Funding for implementation
						For purposes of carrying out the demonstration program under this section (other than the
			 evaluation and report under subsection (f)), the Secretary shall provide
			 for the transfer from the Federal Hospital Insurance Trust Fund under
			 section 1817 of the Social Security Act (42 U.S.C. 1395i) and the Federal
			 Supplementary Medical Insurance Trust Fund under section 1841 of such Act
			 (42 U.S.C. 1395t), in such proportion as the Secretary determines
			 appropriate, of  $3,000,000 to the Centers for Medicare & Medicaid Services Program Management Account.
					
						(2)
						Funding for evaluation and report
						For purposes of carrying out the evaluation and report under subsection (f), the Secretary shall
			 provide for the transfer from the Federal Hospital Insurance Trust Fund
			 under such section 1817 and the Federal Supplementary Medical Insurance
			 Trust Fund under such section 1841, in such proportion as the Secretary
			 determines appropriate, of $500,000.
					
						(3)
						Availability
						Amounts transferred under paragraph (1) or (2) shall remain available until expended.
					
					(h)
					Budget neutrality
					In conducting the CBI-SNP demonstration program, the Secretary shall ensure that the aggregate
			 payments made by the Secretary do not exceed the amount which the
			 Secretary estimates would have been expended under titles XVIII and XIX of
			 the Social Security Act (42 U.S.C.  1395 et seq., 1396 et seq.)  if the
			 CBI-SNP demonstration program had not been implemented.
				
					(i)
					Paperwork Reduction Act
					Chapter 35 of title 44, United States Code, shall not apply to the testing and evaluation of the
			 CBI-SNP demonstration program under this section.
				
				411.
				Applying CMMI
			 waiver authority to PACE in order to foster
			 innovations
				
					(a)
					CMMI waiver
			 authority
					Subsection (d)(1) of section 1115A of the Social
			 Security Act (42 U.S.C. 1315a) is amended—
					
						(1)
						by inserting (other than subsections (b)(1)(A) and (c)(5) of section 1894) after XVIII; and
					
						(2)
						by striking and
			 1903(m)(2)(A)(iii) and inserting 1903(m)(2)(A)(iii), and
			 1934 (other than subsections (b)(1)(A) and (c)(5) of such section).
					
					(b)
					Sense of the Senate
					It is the sense of the Senate that the Secretary of Health and Human Services should use the waiver
			 authority provided under the amendments made by this section to  provide,
			 in a budget neutral manner, programs of all-inclusive care for the elderly
			 (PACE programs) with increased operational flexibility to support the
			 ability of such programs to improve and innovate and to reduce technical
			 and administrative barriers that have hindered enrollment in such
			 programs.
				
				412.
				Improve and modernize Medicaid data systems and reporting
				
					(a)
					In general
					The Secretary of Health and Human Services  shall implement a strategic plan to increase the
			 usefulness of data about State Medicaid  programs reported by States to
			 the Centers for Medicare & Medicaid Services. The strategic plan shall address redundancies and gaps in Medicaid data systems
			 and reporting through improvements to, and modernization of, computer and
			 data systems. Areas for improvement under the plan shall include (but not
			 be limited to) the following:
					
						(1)
						The reporting of encounter data by managed care plans.
					
						(2)
						The timeliness and quality of reported data, including enrollment data.
					
						(3)
						The consistency of data reported from multiple sources.
					
						(4)
						Information about State program policies.
					
					(b)
					Implementation status report
					Not later than 1 year after the date of enactment of this Act, the Secretary of Health and Human
			 Services shall submit a report to Congress on the status of the
			 implementation of the strategic plan required under subsection (a).
				
					(c)
					Authorization of appropriations
					There is authorized to be appropriated to the Secretary of Health and Human Services for the period
			 of fiscal years 2015 through 2019, such sums as may be necessary to carry
			 out this section.
				
				413.
				Fairness in
			 Medicaid supplemental needs trusts
				
					(a)
					In
			 general
					Section 1917(d)(4)(A)
			 of the Social Security Act (42 U.S.C. 1396p(d)(4)(A)) is amended by
			 inserting
			 the individual, after for the benefit of such individual
			 by.
				
					(b)
					Effective
			 date
					The amendment made by
			 subsection (a) shall apply to trusts established on or after the date of
			 the
			 enactment of this Act.
				
				414.
				Helping Ensure Life- and Limb-Saving
			 Access to Podiatric Physicians
				
					(a)
					Including
			 podiatrists as physicians under the Medicaid program
					
						(1)
						In general
						Section 1905(a)(5)(A)
			 of the Social Security Act (42 U.S.C. 1396d(a)(5)(A)) is amended by
			 striking
			 section 1861(r)(1) and inserting paragraphs (1) and (3)
			 of section 1861(r).
					
						(2)
						Effective
			 date
						
							(A)
							In
			 general
							Except as provided in
			 subparagraph (B), the amendment made by paragraph (1) shall apply to
			 services
			 furnished on or after the date of enactment of this Act.
						
							(B)
							Extension of
			 effective date for State law amendment
							In the case of a State plan under title XIX
			 of the Social Security Act (42 U.S.C. 1396 et seq.) which the Secretary of
			 Health and Human Services determines requires State legislation in order
			 for
			 the plan to meet the additional requirement imposed by the amendment made
			 by
			 paragraph (1), the State plan shall not be regarded as failing to comply
			 with
			 the requirements of such title solely on the basis of its failure to meet
			 these
			 additional requirements before the first day of the first calendar quarter
			 beginning after the close of the first regular session of the State
			 legislature
			 that begins after the date of enactment of this Act. For purposes of the
			 previous sentence, in the case of a State that has a 2-year legislative
			 session, each year of the session is considered to be a separate regular
			 session of the State legislature.
						
					(b)
					Modifications to
			 requirements for diabetic shoes to be included under medical and other
			 health
			 services under Medicare
					
						(1)
						In general
						Section 1861(s)(12)
			 of the Social Security Act (42 U.S.C. 1395x(s)(12)) is amended to read as
			 follows:
						
							
								(12)
								subject to section 4072(e) of the Omnibus
				Budget Reconciliation Act of 1987, extra-depth shoes with inserts
			 or custom
				molded shoes (in this paragraph referred to as therapeutic
				shoes) with inserts for an individual with diabetes, if—
								
									(A)
									the physician who
				is managing the individual’s diabetic condition—
									
										(i)
										documents that the
				individual has diabetes;
									
										(ii)
										certifies that
				the individual is under a comprehensive plan of care related to the
				individual’s diabetic condition; and
									
										(iii)
										documents
				agreement with the prescribing podiatrist or other qualified
			 physician (as
				established by the Secretary) that it is medically necessary for
			 the individual
				to have such extra-depth shoes with inserts or custom molded shoes
			 with
				inserts;
									
									(B)
									the therapeutic
				shoes are prescribed by a podiatrist or other qualified physician
			 (as
				established by the Secretary) who—
									
										(i)
										examines the
				individual and determines the medical necessity for the individual
			 to receive
				the therapeutic shoes; and
									
										(ii)
										communicates in
				writing the medical necessity to the physician described in
			 subparagraph (A) for the individual to have therapeutic shoes along with
			 findings that the
				individual has peripheral neuropathy with evidence of callus
			 formation, a
				history of pre-ulcerative calluses, a history of previous
			 ulceration, foot
				deformity, previous amputation, or poor circulation; and
									
									(C)
									the therapeutic
				shoes are fitted and furnished by a podiatrist or other qualified
			 supplier
				(as established by the Secretary), such as a pedorthist or
				orthotist, who is not the physician described in subparagraph (A)
			 (unless the
				Secretary finds that the physician is the only such qualified
			 individual in the
				area);
								.
					
						(2)
						Effective
			 date
						The amendment made by paragraph (1) shall apply with
			 respect to items and services furnished on or after January 1, 2015.
					415.Demonstration
			 programs to improve community mental health services(a)Criteria for certified community behavioral health clinics to participate in demonstration programs(1)PublicationNot later than September 1, 2015, the Secretary shall publish criteria for a clinic to be certified
			 by a State  as a certified community
			 behavioral health clinic for purposes of participating in a demonstration
			 program conducted under subsection (d).(2)RequirementsThe criteria published under this subsection shall include criteria with respect to the following:(A)StaffingStaffing requirements, including criteria that staff have diverse  disciplinary backgrounds, have
			 necessary State-required license and accreditation, and are
			 culturally and linguistically trained to serve the needs of the clinic's
			 patient population.(B)Availability and accessibility of servicesAvailability and accessibility of services, including crisis management services that are available
			 and accessible 24 hours a day, the use of a sliding scale for payment, and
			 no rejection for services or limiting of services on the basis of a
			 patient's ability to pay or a place of residence.(C)Care coordinationCare coordination, including requirements to coordinate care across settings and providers to
			 ensure seamless transitions for patients across the full spectrum of
			 health services including acute, chronic, and behavioral health needs.
			 Care coordination  requirements shall include	partnerships or formal
			 contracts with the following:(i)Federally-qualified health centers (and as applicable, rural health
			 clinics) to provide  Federally-qualified health center services  (and as
			 applicable, rural health clinic services)  to the extent such services are
			 not provided directly through the certified community
			 behavioral health clinic.(ii)Inpatient
				psychiatric facilities and substance use detoxification,
			 post-detoxification
				step-down services, and residential programs.(iii)Other community
				or regional services, supports, and providers, including schools,
			 child welfare
				agencies, juvenile and criminal justice agencies and facilities,
			 Indian Health
				Service youth regional treatment centers, State licensed and
			 nationally accredited child placing
			 agencies for
				therapeutic foster care service, and other social and human
			 services.(iv)Department of
				Veterans Affairs medical centers, independent outpatient clinics,
			 drop-in
				centers, and other facilities of the Department as defined in
			 section 1801 of
				title 38, United States Code.(v)Inpatient acute
				care hospitals and hospital outpatient clinics.(D)Scope of servicesProvision (in a manner reflecting person-centered care) of the following services which, if not
			 available directly through the certified community
			 behavioral health clinic, are provided or referred through formal
			 relationships with other providers:(i)Crisis mental health services, including 24-hour mobile crisis teams, emergency crisis intervention
			 services, and crisis stabilization.(ii)Screening,
				assessment, and diagnosis, including risk assessment.(iii)Patient-centered
				treatment planning or similar processes, including risk assessment
			 and crisis
				planning.(iv)Outpatient
				mental health and substance use services.(v)Outpatient
				clinic primary care screening and monitoring of key health
			 indicators and
				health risk.(vi)Targeted case
				management.(vii)Psychiatric
				rehabilitation services.(viii)Peer support
				and counselor services and family supports.(ix)Intensive, community-based mental health care for members of the armed
				forces and veterans, particularly those members and veterans
			 located in rural
				areas, provided the care is consistent with minimum clinical mental
			 health
				guidelines promulgated by the Veterans Health Administration
			 including clinical
				guidelines contained in the Uniform Mental Health Services Handbook
			 of such
				Administration.(E)Quality and other reportingReporting of encounter data, clinical outcomes data, quality data, and such other data as the
			 Secretary requires.(F)Organizational authorityCriteria that a clinic be a non-profit or part of a local government behavioral health authority
			 or operated under the	authority of the Indian Health Service,   an Indian
			 tribe or tribal organization pursuant to a contract, grant, cooperative
			 agreement, or compact with the Indian Health Service pursuant to the
			 Indian Self-Determination Act (25 U.S.C. 450 et seq.), or an urban Indian
			 organization pursuant to a grant or contract with the Indian Health
			 Service under title V of the Indian Health Care Improvement Act (25 U.S.C.
			 1601 et seq.).
						(b)Guidance on development of prospective payment system for testing under demonstration programs(1)In generalNot later than September 1, 2015, the Secretary, through the Administrator of the Centers for
			 Medicare & Medicaid Services, shall issue guidance for the establishment of a prospective payment system that
			 shall only apply to medical assistance for mental health services
			 furnished by a certified community
			 behavioral health clinic participating in a demonstration program under
			 subsection (d).(2)RequirementsThe
			 guidance issued by the Secretary under paragraph (1)
			 shall provide that—(A)no
			 payment shall be made for inpatient care, residential treatment, room and
			 board
			 expenses, or any other non-ambulatory services, as determined by the
			 Secretary;
			 and(B)no
			 payment shall be made to satellite facilities of certified community
			 behavioral health
			 clinics if such facilities are established after the date of enactment of
			 this
			 Act.(c)Planning grants(1)In generalNot later than	January 1, 2016, the Secretary shall award planning  grants to States for the
			 purpose of developing proposals  to participate in time-limited
			 demonstration programs described in subsection (d).(2)Use of fundsA State awarded a planning grant under this subsection shall—(A)solicit input with respect to the development of such a demonstration program from patients,
			 providers, and other stakeholders;(B)certify clinics as certified community
			 behavioral health clinics for purposes of participating in a demonstration
			 program conducted under subsection (d); and(C)establish a prospective payment system for mental health services furnished by a certified
			 community
			 behavioral health clinic participating in a demonstration program under
			 subsection (d) in accordance with the guidance issued under subsection
			 (b).(d)Demonstration programs(1)In generalNot
			 later than September 1, 2017, the Secretary shall   select States to
			 participate in demonstration programs that are developed through planning
			 grants awarded under subsection (c), meet the requirements of this
			 subsection, and represent a diverse selection of geographic areas,
			 including rural and underserved areas.(2)Application requirements(A)In generalThe Secretary shall solicit applications to participate in demonstration programs under this
			 subsection solely from States awarded	planning grants under subsection
			 (c).(B)Required informationAn application for a demonstration program under this subsection shall include the following:(i)The target Medicaid population to be served under the demonstration program.(ii)A list of participating certified community
			 behavioral health clinics.(iii)Verification that the State has certified a participating clinic as a certified  community
			 behavioral health clinic in accordance with the requirements of subsection
			 (b).(iv)A description of the scope of the mental health services available under the State Medicaid program
			 that will be paid for under the prospective payment system tested in  the
			 demonstration program.(v)Verification that the State has agreed to pay for such services at the rate established under the
			 prospective payment system.(vi)Such other information as the Secretary may require relating to the demonstration program including
			 with respect to determining the soundness of the proposed prospective
			 payment system.(3)Number and length of demonstration programsNot more than 8 States shall be selected for 4-year demonstration programs under this subsection.(4)Requirements for selecting demonstration programs(A)In generalThe Secretary shall give preference to selecting demonstration programs where participating
			 certified  community
			 behavioral health clinics—(i)provide the most complete scope of services described in subsection (a)(2)(D) to individuals
			 eligible for medical assistance under the State Medicaid program;(ii)will improve availability of, access to, and participation in, services described in subsection
			 (a)(2)(D) to
			 individuals eligible for medical assistance under the State Medicaid
			 program;(iii)will improve availability of, access to, and participation in assisted outpatient mental health
			 treatment in the State; or(iv)demonstrate the potential to expand available mental health services in a demonstration area and
			 increase the quality of such services without increasing net Federal
			 spending.(5)Payment for medical assistance for mental health services provided by certified community
			 behavioral health clinics(A)In generalThe Secretary shall pay a State participating in a demonstration program  under this subsection the
			 Federal matching percentage specified in subparagraph (B) for amounts
			 expended by the State to provide medical assistance for mental health
			 services described  in the demonstration program application in accordance
			 with paragraph (2)(B)(iv) that are provided by certified community
			 behavioral
			 health
			 clinics to individuals who are enrolled in the State Medicaid program.
			 Payments to
			 States made under this paragraph shall be considered to have been under,
			 and
			 are subject to the requirements of, section 1903 of the Social Security
			 Act (42
			 U.S.C. 1396b).(B)Federal matching percentageThe Federal matching percentage specified in this subparagraph is with respect to medical
			 assistance described in subparagraph (A) that is furnished—(i)to a newly eligible individual described in paragraph (2) of section 1905(y) of the Social Security
			 Act (42 U.S.C. 1396d(y)), the matching rate applicable under paragraph (1)
			 of that section; and(ii)to an individual who is not a newly eligible individual (as so described) but who is eligible for
			 medical assistance under the State Medicaid program, the enhanced FMAP
			 applicable to the State.(C)Limitations(i)In generalPayments shall be made under this paragraph to a State only for mental health services—(I)that are described  in the demonstration program application in accordance with paragraph
			 (2)(B)(iv);(II)for which payment is available under the State Medicaid program; and(III)that are provided to an individual who is eligible for medical assistance under the State  Medicaid
			 program.(ii)Prohibited paymentsNo
			 payment shall be made under this paragraph—(I)for inpatient care, residential treatment, room and board
			 expenses, or any other non-ambulatory services, as determined by the
			 Secretary;
			 or(II)with respect to payments made to satellite facilities of certified community behavioral health
			 clinics if such facilities are established after the date of enactment of
			 this
			 Act.(6)Waiver of
			 statewideness requirementThe Secretary shall waive section 1902(a)(1) of the Social
			 Security Act (42 U.S.C. 1396a(a)(1)) (relating to statewideness) as
			 may be necessary to conduct demonstration programs in accordance with the
			 requirements of this subsection.(7)Annual
			 reports(A)In generalNot later than 1 year after the date on which the first
			 State is selected for a demonstration program under this subsection, and
			 annually thereafter, the Secretary
			 shall submit to Congress an annual report on the use of funds provided
			 under
			 all demonstration programs conducted under this subsection. Each such
			 report shall include—(i)an assessment of
			 access to community-based mental health services under the Medicaid
			 program in the area or areas of  a State targeted by a demonstration
			 program  compared to other areas of the State;(ii)an assessment of
			 the quality and scope of services provided by certified community
			 behavioral
			 health clinics compared to community-based mental
			 health services provided in States not participating in a demonstration
			 program under this subsection and in areas of a demonstration State that
			 are not participating in the demonstration program;
			 and(iii)an assessment of
			 the impact of the demonstration programs on the Federal and State costs of
			 a full range of mental
			 health services (including inpatient, emergency and ambulatory
			 services).(B)RecommendationsNot
			 later than December 31, 2021, the Secretary shall submit to Congress
			 recommendations concerning whether the demonstration programs under this
			 section should be continued, expanded, modified, or terminated.(e)DefinitionsIn
			 this section:(1)Federally-qualified health center services; Federally-qualified health center; rural health clinic
			 services; rural health clinicThe terms Federally-qualified health center services, Federally-qualified health center, rural health clinic services, and rural health clinic have the meanings given those terms in section 1905(l) of the Social Security Act (42 U.S.C.
			 1396d(l)).(2)Enhanced FMAPThe term enhanced FMAP  has the meaning given that term in
			 section 2105(b) of the Social Security Act (42 U.S.C. 1397dd(b) but
			 without regard to the second and third sentences of that section.(3)SecretaryThe term Secretary means the Secretary of Health and Human Services.(4)StateThe
			 term State has the meaning given such term for purposes of title
			 XIX of the Social Security Act (42 U.S.C. 1396 et seq.).(f)Funding(1)In generalOut of any funds in the Treasury not otherwise appropriated, there is appropriated to the
			 Secretary—(A)for purposes of carrying out subsections (a), (b), and (d)(7), $2,000,000 for fiscal year 2014; and(B)for purposes of awarding planning grants under subsection (c), $25,000,000 for fiscal year 2016.(2)AvailabilityFunds appropriated under paragraph (1) shall remain available until expended.
				416.
				Annual Medicaid DSH report
				Section 1923 of the Social Security Act (42 U.S.C. 1396r–4) is amended by adding at the end the
			 following:
				
					
						(k)
						Annual report to Congress
						
							(1)
							In general
							Beginning January 1, 2015, and annually thereafter, the Secretary shall submit a report to Congress
			 on the program established under this section for making payment
			 adjustments to  disproportionate share hospitals  for the purpose of
			 providing Congress with information relevant to determining an appropriate
			 level of  overall funding for such payment adjustments during and after
			 the period in which aggregate reductions in the DSH allotments to States
			 are required under paragraphs (7) and (8) of subsection (f).
						
							(2)
							Required report information
							Except as otherwise provided, each report submitted under this subsection shall include the
			 following:
							
								(A)
								Information and data relating to changes in the number of uninsured individuals for the most recent
			 year for which such data are available as compared to 2013 and as compared
			 to the Congressional Budget Office estimates of uninsured individuals made
			 at the time of the enactment of the  Patient Protection and Affordable
			 Care Act (Public Law 111–148) and the Health Care and Education
			 Reconciliation Act of 2010 (Public Law 111–152).
							
								(B)
								Information and data relating to the extent to which hospitals continue to incur uncompensated care
			 costs from providing unreimbursed or under-reimbursed services to
			 individuals who either are eligible for medical assistance under the State
			 plan under this title or under a waiver of such plan or who have no health
			 insurance (or other source of third party coverage) for such services.
							
								(C)
								Information and data relating to the extent to which hospitals continue to provide charity care and
			 unreimbursed or under-reimbursed services, or otherwise incur bad debt,
			 under the program established under this title, the State Children's
			 Health Insurance Program established under title XXI, and State or local
			 indigent care programs, as reported on cost reports submitted under title
			 XVIII or such other data as the Secretary determines appropriate.
							
								(D)
								In the first report submitted under this section, a methodology for estimating the amount of unpaid
			 patient deductibles, copayments and coinsurance incurred by hospitals for
			 patients enrolled in qualified health plans through an American Health
			 Benefits  Exchange, using existing data and minimizing the administrative
			 burden on hospitals to the extent possible, and in subsequent reports,
			 data regarding such uncompensated care costs collected pursuant to such
			 methodology.
							
								(E)
								For each State, information and data relating to the difference between the DSH allotment for the
			 State for the fiscal year that began on October 1 of the year preceding
			 the year in which the report is submitted  and the aggregate amount of
			 uncompensated care costs for all  disproportionate share hospitals in the
			 State.
							
								(F)
								Information and data relating to the extent to which there are certain vital hospital systems that
			 are disproportionately experiencing high levels of uncompensated care and
			 that have multiple other missions, such as a commitment to graduate
			 medical education, the provision of tertiary and trauma care services,
			 providing public health and essential community services, and providing
			 comprehensive, coordinated care.
							
								(G)
								Such other information and data relevant to the determination of the level of funding for, and
			 amount of, State DSH allotments as the Secretary determines appropriate
							
							(3)
							Authorization of appropriations
							There is authorized to be appropriated to the Secretary for the period of fiscal years 2015 through
			 2109, such sums as may be necessary to carry out this subsection.
						.
			
				417.
				Implementation
				To the extent the Secretary of Health and Human Services issues a regulation to carry out the
			 provisions of this Act, the Secretary shall, unless otherwise specified in
			 this Act—
				
					(1)
					issue a notice of proposed rulemaking that includes the proposed regulation;
				
					(2)
					provide a period of not less than 60 calendar days for comments on the proposed regulation;
				
					(3)
					not more than 24 months following the date of publication of the proposed rule, publish the final
			 regulation or take alternative action (such as withdrawing the rule or
			 proposing a revised rule with a new comment period) on the proposed
			 regulation; and
				(4)not less than 30 days before the effective date of the final regulation, publish the final
			 regulation or take alternative action (such as withdrawing the rule or
			 proposing a revised rule with a new comment period) on the proposed
			 regulation.
				
	March 12, 2014Read the second time and placed on the calendar